[exhibit101uscrcreditandg001.jpg]
Exhibit 10.1 EXECUTION VERSION Published Deal CUSIP Number: 90344JAC8 Published
Facility CUSIP Number: 90344JAD6 CREDIT AND GUARANTY AGREEMENT Dated as of April
17, 2020 among U.S. CONCRETE, INC., as Borrower, CERTAIN SUBSIDIARIES OF U.S.
CONCRETE, INC., as Guarantors, THE FINANCIAL INSTITUTIONS NAMED HEREIN, as
Lenders, and BANK OF AMERICA, N.A., as Administrative Agent, BOFA SECURITIES,
INC., as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1.1 Defined Terms
.................................................................................................................................................
1 1.2 Other Interpretive Provisions
........................................................................................................................
49 1.3 Accounting Terms
.........................................................................................................................................
51 1.4 Rounding
.......................................................................................................................................................
51 1.5 Times of Day
.................................................................................................................................................
51 1.6 Currency Equivalents
Generally....................................................................................................................
51 1.7 Interest Rates
.................................................................................................................................................
52 1.8 Classification of Term Loans
........................................................................................................................
52 1.9 Effectuation of Transactions
.........................................................................................................................
52 ARTICLE II TERM LOANS / INTEREST / PAYMENTS 2.1 The Term Loans
............................................................................................................................................
52 2.2 Borrowings, Conversions and Continuations of Term
Loans........................................................................ 52
2.3 Prepayments
..................................................................................................................................................
53 2.4 Termination of Commitments
.......................................................................................................................
55 2.5 Repayment of Term Loans
............................................................................................................................
56 2.6 Interest
...........................................................................................................................................................
56 2.7 Fees
...............................................................................................................................................................
57 2.8 Computation of Interest and Fees
..................................................................................................................
57 2.9 Evidence of Debt
...........................................................................................................................................
57 2.10 Payments Generally; Administrative Agent’s Clawback
..............................................................................
57 2.11 Sharing of Payments by Lenders
...................................................................................................................
58 2.12 Incremental Term Loans
...............................................................................................................................
59 2.13 Extension Amendments
.................................................................................................................................
63 2.14 Refinancing Amendments
.............................................................................................................................
65 2.15 Defaulting Lenders
........................................................................................................................................
67 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.1 Taxes
.............................................................................................................................................................
68 3.2 Illegality
........................................................................................................................................................
71 3.3 Inability to Determine Rates
..........................................................................................................................
72 3.4 Increased Costs
..............................................................................................................................................
73 3.5 Compensation for Losses
..............................................................................................................................
74 3.6 Mitigation Obligations; Replacement of
Lenders..........................................................................................
75 3.7 Survival
.........................................................................................................................................................
75 ARTICLE IV CONDITIONS 4.1 Conditions to Effectiveness of Agreement
....................................................................................................
75 4.2 Conditions to Each Funding
Date..................................................................................................................
78 i



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg003.jpg]
ARTICLE V GENERAL WARRANTIES AND REPRESENTATIONS 5.1 Organization and
Qualification
.....................................................................................................................
78 5.2 Power and Authority
.....................................................................................................................................
78 5.3 Enforceability
................................................................................................................................................
78 5.4 Capital Structure
............................................................................................................................................
78 5.5 Title to Properties; Priority of Liens
..............................................................................................................
79 5.6 Financial Statements; Material Adverse Effect
.............................................................................................
79 5.7 Solvency
........................................................................................................................................................
80 5.8 Surety Obligations
.........................................................................................................................................
80 5.9 Taxes
.............................................................................................................................................................
80 5.10 Brokers
..........................................................................................................................................................
80 5.11 Intellectual Property
......................................................................................................................................
80 5.12 Governmental Approvals
..............................................................................................................................
80 5.13 Compliance with Laws
..................................................................................................................................
80 5.14 Compliance with Environmental Laws
.........................................................................................................
80 5.15 Burdensome Contracts
..................................................................................................................................
81 5.16 Litigation
.......................................................................................................................................................
81 5.17 No Defaults
...................................................................................................................................................
81 5.18 ERISA
...........................................................................................................................................................
81 5.19 Trade Relations
.............................................................................................................................................
82 5.20 Labor Relations
.............................................................................................................................................
82 5.21 Not a Regulated Entity
..................................................................................................................................
82 5.22 Use of Proceeds; Margin Stock
.....................................................................................................................
82 5.23 Sanctions
.......................................................................................................................................................
82 5.24 Anti-Corruption Laws
...................................................................................................................................
82 5.25 Complete Disclosure
.....................................................................................................................................
83 5.26 Affected Financial Institutions
......................................................................................................................
83 5.27 Covered Entities
............................................................................................................................................
83 5.28 Beneficial Ownership Certification
...............................................................................................................
83 ARTICLE VI AFFIRMATIVE COVENANTS 6.1 Books and Records
........................................................................................................................................
83 6.2 Financial Statements and Other Information
.................................................................................................
83 6.3
Notices...........................................................................................................................................................
85 6.4 Preservation of Legal Existence and Good Standing
....................................................................................
86 6.5 Compliance with Laws
..................................................................................................................................
86 6.6 Taxes
.............................................................................................................................................................
86 6.7 Maintenance of Property
...............................................................................................................................
86 6.8 Maintenance of Insurance
.............................................................................................................................
86 6.9 Licenses
.........................................................................................................................................................
86 6.10 Inspection Rights
...........................................................................................................................................
87 6.11 Use of Proceeds
.............................................................................................................................................
87 6.12 Further Assurances; After-Acquired Property
...............................................................................................
87 6.13 Additional Loan Parties
.................................................................................................................................
88 6.14 [Reserved]
.....................................................................................................................................................
88 6.15 Compliance with ERISA
...............................................................................................................................
88 6.16 Anti-Corruption Laws; Sanctions
..................................................................................................................
88 6.17 MIRE Events
.................................................................................................................................................
89 ii



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg004.jpg]
ARTICLE VII NEGATIVE COVENANTS 7.1 Limitation on Restricted Payments
...............................................................................................................
89 7.2 Limitation on Indebtedness
...........................................................................................................................
92 7.3 Limitation on Liens
.......................................................................................................................................
95 7.4 Limitations on Restrictions on Distributions from Restricted Subsidiaries
................................................... 96 7.5 Limitation on Sales
of Assets and Subsidiary Stock
.....................................................................................
97 7.6 Limitation on Affiliate Transactions
.............................................................................................................
98 7.7 Limitation on Line of Business
.....................................................................................................................
99 7.8 Limitation on Fundamental Changes
.............................................................................................................
99 7.9 Impairment of Security Interest
...................................................................................................................
101 7.10 Amendment of Subordinated Obligations and Specified Junior Indebtedness
............................................ 101 7.11 Fiscal Year
..................................................................................................................................................
101 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.1 Events of Default
.........................................................................................................................................
101 8.2 Remedies upon Event of Default
.................................................................................................................
103 8.3 Application of Funds
...................................................................................................................................
103 ARTICLE IX THE AGENT 9.1 Appointment and Authority
.........................................................................................................................
104 9.2 Rights as a Lender
.......................................................................................................................................
104 9.3 Exculpatory
Provisions................................................................................................................................
104 9.4 Reliance by Administrative Agent
..............................................................................................................
105 9.5 Delegation of Duties
....................................................................................................................................
106 9.6 Resignation of Administrative Agent
..........................................................................................................
106 9.7 Non-Reliance on the Administrative Agent, the Arranger and the Other
Lenders ...................................... 107 9.8 No Other Duties, Etc
...................................................................................................................................
107 9.9 Administrative Agent May File Proofs of Claim; Credit Bidding
............................................................... 107 9.10
Concerning the Collateral, Guaranties and Related Loan Documents
........................................................ 108 9.11 Certain ERISA
Matters
...............................................................................................................................
109 ARTICLE X GUARANTY 10.1 Guaranty of the Obligations
........................................................................................................................
110 10.2 Contribution by Guarantors
.........................................................................................................................
111 10.3 Payment by Guarantors
...............................................................................................................................
111 10.4 Liability of Guarantors Absolute
.................................................................................................................
111 10.5 Waivers by Guarantors
................................................................................................................................
113 10.6 Guarantors’ Rights of Subrogation, Contribution, etc
.................................................................................
113 10.7 Subordination of Other Obligations
............................................................................................................
114 10.8 Continuing Guaranty
...................................................................................................................................
114 10.9 Authority of Guarantors or Borrowers
........................................................................................................
114 10.10 Financial Condition of the Borrower
...........................................................................................................
114 10.11 Bankruptcy,
etc............................................................................................................................................
114 iii



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg005.jpg]
ARTICLE XI MISCELLANEOUS 11.1 Amendments, Etc
........................................................................................................................................
115 11.2 Notices; Effectiveness; Electronic Communications
...................................................................................
116 11.3 No Waiver; Cumulative Remedies; Enforcement
.......................................................................................
117 11.4 Expenses; Indemnity; Damage Waiver
.......................................................................................................
118 11.5 Payments Set Aside
.....................................................................................................................................
120 11.6 Successors and Assigns
...............................................................................................................................
120 11.7 Treatment of Certain Information; Confidentiality
.....................................................................................
124 11.8 Right of Setoff
.............................................................................................................................................
125 11.9 Interest Rate Limitation
...............................................................................................................................
125 11.10 Counterparts; Integration; Effectiveness
.....................................................................................................
126 11.11 Survival of Representations and Warranties
...............................................................................................
126 11.12 Severability
.................................................................................................................................................
126 11.13 Replacement of Lenders
..............................................................................................................................
126 11.14 Governing Law; Jurisdiction; Etc
................................................................................................................
127 11.15 Waiver of Jury Trial
....................................................................................................................................
128 11.16 No Advisory or Fiduciary Responsibility
....................................................................................................
128 11.17 Electronic Execution of Assignments and Certain Other Documents
......................................................... 128 11.18 USA PATRIOT
Act
....................................................................................................................................
128 11.19 ENTIRE AGREEMENT
.............................................................................................................................
129 11.20 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions .............................................. 129 11.21
Acknowledgement Regarding Any Supported QFCs
..................................................................................
129 iv



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg006.jpg]
EXHIBITS AND SCHEDULES EXHIBIT A FORM OF AFFILIATE ASSIGNMENT AGREEMENT EXHIBIT
B FORM OF ASSIGNMENT AND ASSUMPTION EXHIBIT C FORM OF COMMITTED LOAN NOTICE
EXHIBIT D FORM OF NOTICE OF LOAN PREPAYMENT EXHIBIT E FORM OF PROMISSORY NOTE
EXHIBIT F FORM OF PERFECTION CERTIFICATE AND SUPPLEMENT EXHIBIT G FORM OF U.S.
TAX COMPLIANCE CERTIFICATES EXHIBIT H FORM OF SOLVENCY CERTIFICATE EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE EXHIBIT J FORM OF CLOSING CERTIFICATE EXHIBIT K
FORM OF MORTGAGE EXHIBIT L AUCTION PROCEDURES SCHEDULE 1.1 LENDERS’ COMMITMENTS
SCHEDULE 1.2 GUARANTORS SCHEDULE 1.3 INVESTMENTS SCHEDULE 1.4 UNRESTRICTED
SUBSIDIARIES SCHEDULE 1.5 INITIAL QUARRY PROPERTIES SCHEDULE 1.6 INITIAL
NON-QUARRY PROPERTIES SCHEDULE 5.1 ORGANIZATION AND QUALIFICATION SCHEDULE 5.4
CAPITAL STRUCTURE SCHEDULE 5.8 SURETY OBLIGATIONS SCHEDULE 5.9 TAXES SCHEDULE
5.11 INTELLECTUAL PROPERTY SCHEDULE 5.14 ENVIRONMENTAL LAWS SCHEDULE 5.15
BURDENSOME CONTRACTS SCHEDULE 5.16 LITIGATION SCHEDULE 5.18 ERISA MATTERS
SCHEDULE 5.20 LABOR RELATIONS SCHEDULE 7.2 INDEBTEDNESS SCHEDULE 7.3 LIENS
SCHEDULE 7.4 LIMITATIONS ON RESTRICTIONS ON DISTRIBUTIONS SCHEDULE 7.6 AFFILIATE
TRANSACTIONS SCHEDULE 11.2 NOTICE INFORMATION v



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg007.jpg]
CREDIT AND GUARANTY AGREEMENT This Credit and Guaranty Agreement, dated as of
April 17, 2020, among U.S. Concrete, Inc., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below) party hereto, the financial
institutions from time to time parties hereto (such financial institutions,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and Bank of America, N.A., as the administrative agent and collateral agent
(together with its successors and permitted assigns in such capacity, the
“Administrative Agent”). W I T N E S E T H: WHEREAS, the Borrower has requested
that the Lenders provide up to $180,000,000 aggregate principal amount of
Initial Term Loans during the Delayed Draw Availability Period (as defined
below) for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein; and WHEREAS, the Guarantors party
hereto agree to guarantee the Borrower’s obligations hereunder. NOW, THEREFORE,
in consideration of the mutual conditions and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I
DEFINITIONS 1.1 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below: “ABL Agreement” means the Third Amended
and Restated Loan and Security Agreement, dated as of August 31, 2017, among the
Borrower, the subsidiaries of the Borrower from time to time party thereto as
“Borrowers”, the subsidiaries of the Borrower from time to time party thereto as
“Guarantors”, the financial institutions party thereto as “Lenders”, and Bank of
America, as agent for the Lenders, including any notes, guarantees, collateral
and security documents, instruments and agreements executed in connection
therewith, and, in each case, as amended by the First Amendment thereto, dated
as of November 14, 2017. “ABL Intercreditor Agreement” means that certain
intercreditor agreement, dated as of the Agreement Date, by and among Bank of
America, as agent under the ABL Agreement, and Bank of America, as the
Administrative Agent under this Agreement, and the other parties thereto from
time to time. “ABL Priority Collateral” has the meaning specified in the ABL
Intercreditor Agreement. “Acceleration” has the meaning specified in Section
8.1(e). “Acceptable Intercreditor Agreement” means an intercreditor agreement
containing customary terms and conditions for comparable transactions, which
shall be in form and substance reasonably acceptable to the Administrative
Agent. “Acquired Indebtedness” means, with respect to any specified Person,
Indebtedness of any other Person existing at the time such other Person is
merged with or into or becomes a Restricted Subsidiary of such specified Person.
“Act” has the meaning specified in Section 11.18. “Additional Assets” means:



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg008.jpg]
(1) any property, plant or equipment used or useful in a Related Business; (2)
the Capital Stock of a Person that becomes a Restricted Subsidiary as a result
of the acquisition of such Capital Stock by the Borrower or another Restricted
Subsidiary; or (3) Capital Stock constituting a minority interest in any Person
that at such time is a Restricted Subsidiary; provided, however, that any such
Restricted Subsidiary described in clause (2) or (3) above is primarily engaged
in a Related Business. “Additional Lender” means any Person that has agreed to
provide Incremental Term Loans pursuant to Section 2.12 or Refinancing Term
Loans pursuant to Section 2.14, whether or not such Person was a Lender
hereunder immediately prior to such time. “Additional Loan Party” has the
meaning specified in Section 6.13. “Administrative Agent” means Bank of America
in its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent. “Administrative Agent’s Liens” means the Liens
in the Collateral granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the other Loan Documents.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. “Affected Financial Institution” means (a) any EEA Financial
Institution or (b) any UK Financial Institution. “Affiliate” means with respect
to any Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have correlative meanings. “Affiliate
Assignment Agreement” means an Assignment and Assumption Agreement substantially
in the form of Exhibit A, with such amendments or modifications as may be
approved by Administrative Agent. “Affiliate Transaction” has the meaning
specified in Section 7.6(a). “Aggregate Payments” has the meaning specified in
Section 10.2. “Aggregate Related Business” means any Related Business operating
in the aggregate products segment. For the purposes of this definition,
“aggregate” means the raw material used in the production of ready-mixed
concrete. “Agreement” means this Credit and Guaranty Agreement, as amended,
amended and restated, modified or supplemented from time to time. “Agreement
Date” means the date of this Agreement. “All-In-Yield” means, as to any
Indebtedness, the yield thereof, whether in the form of interest rate, margin,
original issue discount, upfront fees, an interest rate benchmark floor, or
otherwise, in each case, Incurred or payable by the Borrower generally to all
the lenders or holders of such Indebtedness; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a four-year
(4-year) life to maturity (or, if less, the stated life to maturity at the time
of Incurrence of the applicable Indebtedness); provided, further, that
“All-In-Yield” shall not include ticking fees, unused line fees, amendment fees,
arrangement fees, syndication fees, structuring fees, 2



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg009.jpg]
commitment fees, underwriting fees and similar fees (regardless of whether paid,
in whole or in part, to any or all lenders or holders of such Indebtedness) or
other fees not paid generally to all lenders or holders of such Indebtedness.
“Anti-Corruption Laws” has the meaning specified in Section 5.24. “Applicable
Law” means, as to any Person, all applicable Laws binding upon such Person or to
which such a Person is subject. “Applicable Percentage” means in respect of any
Class of Term Loans, with respect to any Lender of such Class, the percentage
(carried out to the ninth decimal place) of the total outstanding principal
amount of the Term Loans of such Class represented by such Lender’s Term Loans
of such Class at such time. “Applicable Rate” means, for any day, with respect
to any Initial Term Loans that are Eurodollar Rate Term Loans or Base Rate Term
Loans, the applicable per annum rate set forth in the grid below under the
caption “Eurodollar Rate Term Loan Spread” or “Base Rate Term Loan Spread”, as
the case may be, based upon the aggregate principal amount of Initial Term Loans
borrowed on or after the Closing Date: Aggregate Principal Amount of Initial
Term Eurodollar Rate Base Rate Term Pricing Level Loans Borrowed on or after the
Closing Date Term Loan Spread Loan Spread 1 ≤ $100,000,000 2.75% 1.75% 2 >
$100,000,000 and ≤ $150,000,000 3.25% 2.25% 3 > $150,000,000 3.75% 2.75%
“Approved Fund” means any Fund (other than a Disqualified Institution) that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner. “Asset Disposition” means any sale, lease, transfer or
other disposition (or series of related sales, leases, transfers or
dispositions) by the Borrower or any Restricted Subsidiary, including any such
transaction by means of a merger, consolidation or similar transaction and
including an issuance of Capital Stock by a Restricted Subsidiary (each referred
to for the purposes of this definition as a “disposition”), of: (1) any shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Borrower or a Restricted Subsidiary); (2) all or substantially all the
assets of any division or line of business of the Borrower or any Restricted
Subsidiary; or (3) any other assets of the Borrower or any Restricted Subsidiary
outside the ordinary course of business of the Borrower or such Restricted
Subsidiary, other than, in the case of clauses (1), (2) and (3) above, (A) a
disposition by a Restricted Subsidiary to the Borrower or by the Borrower or a
Restricted Subsidiary to a Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party (or must become a Guarantor substantially simultaneously with such
disposition) or (ii) such disposition must be permitted by Section 7.1; (B) for
purposes of Section 7.5, (x) a disposition that constitutes a Restricted Payment
(or would constitute a Restricted Payment but for the exclusions from the
definition thereof and its component definitions) and that is not prohibited by
Section 7.1 and (y) a disposition of all or substantially all the assets of the
Borrower in accordance with Section 7.8; 3



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg010.jpg]
(C) a disposition of assets with a Fair Market Value of less than $20,000,000;
(D) a disposition of cash or Temporary Cash Investments pursuant to any
transaction permitted under the Loan Documents; (E) the creation of a Lien (but
not the sale or other disposition of the property subject to such Lien); (F) the
sale or discount, in each case without recourse, of accounts receivable arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof; (G) disposals or replacements of obsolete, worn out,
uneconomical or surplus property or equipment; (H) whether or not allowable
under Section 1031 of the Code, any trade or exchange of assets for Additional
Assets; provided, however, that (x) an amount equal to the amount of Net
Available Cash, if any, received by the Borrower or any Restricted Subsidiary
from such transaction must be applied in accordance with Section 2.3(b)(iii) if
such transaction otherwise constitutes an “Asset Disposition” but for this
clause (H) and (y) upon consummation of any such exchange by any Loan Party, to
the extent the assets received do not constitute Excluded Assets, the
Administrative Agent shall have a perfected Lien with the same priority as the
Lien held on the assets so exchanged; (I) the unwinding of any Hedging
Obligations; (J) any Sale/Leaseback Transactions permitted by this Agreement;
provided, however, that an amount equal to the amount of Net Available Cash, if
any, received by the Borrower or any Restricted Subsidiary from such transaction
must be applied in accordance with Section 2.3(b)(iii) if such transaction
otherwise constitutes an “Asset Disposition” but for this clause (J); (K) any
surrender or waiver of contract rights or the settlement, release or surrender
of contract, tort or other claims of any kind, in each case, in the ordinary
course of business; (L) the Licensing or sublicensing of Intellectual Property
or other general intangibles and Licenses, sublicenses, leases or subleases of
other property, in each case, in the ordinary course of business which do not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries; (M) the sale or discount (with or without recourse, and on
customary or commercially reasonable terms and for credit management purposes)
of accounts receivable that arose in the ordinary course of business for
collection; (N) a disposition of property pursuant to foreclosure, condemnation
or eminent domain (or deed in lieu thereof) or any similar action; provided,
however, that an amount equal to the amount of Net Available Cash from such
transaction must be applied in accordance with Section 2.3(b)(iii) if such
transaction otherwise constitutes an “Asset Disposition” but for this clause
(N); (O) any disposition of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; and (Q) any Royalty Interest created,
issued or assumed in connection with the acquisition of properties containing
aggregate reserves that are subject thereto (or created, issued or assumed
within 90 days after such acquisition), if the owner or purchaser of such
Royalty Interest has recourse solely to such properties and the proceeds
thereof, subject to the obligation of the grantor or transferor of such Royalty
Interest to operate and maintain the related properties in a prudent manner or
other customary standard, to deliver the associated production (if required),
and to indemnify with respect to customary matters. Any disposition of Capital
Stock of any Loan Party from the Borrower or any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary otherwise permitted by the
definition hereof that results in any Guarantor 4



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg011.jpg]
becoming a non-Guarantor shall be treated as an Investment in a non-Guarantor
for purposes of (and subject to) the definition of “Permitted Investment” and
Section 7.1 in an amount equal to the Fair Market Value of such Guarantor prior
to giving effect to such disposition. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.6(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit B
or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent. “Attorney Costs”
means and includes all reasonable and documented fees, expenses and
disbursements of any law firm or other external counsel engaged by the
Administrative Agent (limited to one primary counsel and not more than one local
counsel for each relevant jurisdiction (including relevant foreign
jurisdictions) or otherwise retained with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed)). “Attributable Debt” in respect of
a Sale/Leaseback Transaction means, as at the time of determination, the present
value (discounted at the rate set forth or implicit in the terms of the lease
included in the Sale/Leaseback Transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/ Leaseback Transaction (including any period for which such lease has
been extended); provided, however, that if such Sale/Leaseback Transaction
results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of “Capital Lease
Obligation.” “Auction” has the meaning specified in Section 11.6(f). “Auction
Manager” means (a) either the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor agreed by the Borrower and the
Administrative Agent (whether or not an affiliate of the Administrative Agent)
to act as an arranger in connection with any repurchases pursuant to Section
11.6(f). “Auction Procedures” has the meaning specified in Exhibit L. “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution. “Bail-In Legislation” means (a) with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law, rule,
regulation or requirement for such EEA Member Country from time to time which is
described in the EU Bail- In Legislation Schedule, and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings). “Bank of America”
means Bank of America, N.A., a national banking association, or any successor
entity thereto. “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy.” “Base Rate” means for any day a fluctuating rate per
annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.3 hereof, then the Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. Notwithstanding
the foregoing, if the Base Rate shall be less than 1.75%, such rate shall be
deemed 1.75% for purposes of this Agreement. 5



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg012.jpg]
“Base Rate Term Loan” means any Term Loan during any period for which it bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “Borrower” has the meaning specified in the introductory paragraph to
this Agreement. “Borrower Materials” has the meaning specified in Section 6.2.
“Borrowing” means a borrowing hereunder consisting of Term Loans of one Type
made on the same day by Lenders to the Borrower and, in the case of Eurodollar
Rate Term Loans, having the same Interest Period. “Borrowing Base” means, on any
date of determination, an amount equal to the sum, without duplication, of: (a)
90% of the face amount of accounts receivable of the Borrower and its Restricted
Subsidiaries, plus (b) 70% of the book value of inventory of the Borrower and
its Restricted Subsidiaries, plus (c) the sum of (w) 85% of the net orderly
liquidation value of trucks of the Borrower and its Restricted Subsidiaries as
of the latest date on which the administrative agent under any Credit Facility
has received an appraisal calculating the net orderly liquidation value of such
trucks (the “Truck Appraisal Date”), plus (x) 80% of the cost of trucks of the
Borrower and its Restricted Subsidiaries acquired since the Truck Appraisal
Date, minus (y) 85% of the net orderly liquidation value of trucks of the
Borrower and its Restricted Subsidiaries that have been sold since the Truck
Appraisal Date, minus (z) 85% of the depreciation amount applicable to trucks of
the Borrower and its Restricted Subsidiaries, provided that the trucks included
in any calculation under this clause (c) shall include only those trucks that
are eligible to be included in a borrowing base calculation under a Credit
Facility, plus (d) the sum of (x) 85% of the net orderly liquidation value of
bulldozers, trailers, haul trucks, loaders, excavators, earth moving equipment
and related wheeled and/or tracked equipment (other than trucks included under
clause (c) above) of the Borrower and its Restricted Subsidiaries (collectively,
the “Machinery”) as of the latest date on which the administrative agent under
any Credit Facility has received an appraisal calculating the net orderly
liquidation value of the Machinery (the “Machinery Appraisal Date”), minus (y)
85% of the net orderly liquidation value of the Machinery that has been sold
since the Machinery Appraisal Date, minus (z) 85% of the depreciation amount
applicable to the Machinery of the Borrower and its Restricted Subsidiaries,
provided that the Machinery included in any calculation under this clause (d)
shall include only the Machinery that is eligible to be included in a borrowing
base calculation under a Credit Facility, plus (e) 90% of the book value of
aggregates reserves of the Borrower and its Restricted Subsidiaries, in each
case of clauses (a) through (e) above, determined using the most recent
information available as of the last day of the most recent Fiscal Quarter of
the Borrower for which financial statements have been delivered hereunder.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Term Loan, means any such day that is
also a London Banking Day. 6



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg013.jpg]
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). “Capital Lease Obligation” means an obligation
that is required to be classified and accounted for as a finance lease for
financial reporting purposes in accordance with GAAP, and the amount of
Indebtedness represented by such obligation shall be the capitalized amount of
such obligation determined in accordance with GAAP; and the Stated Maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a penalty. For purposes of Section 7.3, a
Capital Lease Obligation will be deemed to be secured by a Lien on the property
being leased. “Capital Stock” of any Person means any and all shares, interests
(including partnership interests), rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any Preferred Stock, but excluding any debt
securities convertible into such equity. “Cash Management Arrangement” means any
agreement or other arrangement entered into in the ordinary course of business
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, funds transfer, automated clearinghouse, zero
balance accounts, cash pooling (including notional cash pooling), returned
check, concentration, controlled disbursement, lockbox, account reconciliation
and reporting, trade finance services, commercial credit cards, merchant card
services, purchase or debit cards (including non-card e- payables services), and
any other deposit or operating account relationships or other treasury, cash
management or similar services, and in each case including any associated lines
or extensions of credit and related collateral and security arrangements. “CFC”
means (a) any Person that is a “controlled foreign corporation” (within the
meaning of Section 957), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is an Affiliate of the Borrower or any
Guarantor is, with respect to such person, a “United States shareholder” (within
the meaning of Section 951(b)) described in Section 951(a)(1); and (b) each
Subsidiary of any Person described in clause (a). For purposes of this
definition, all Section references are references to the applicable Section of
the Code. “CFC Holdco” means any Domestic Subsidiary with no material assets
other than Capital Stock of one or more Foreign Subsidiaries of the Borrower
that are CFCs. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented. “Change of
Control” means the occurrence of any of the following events: (1) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause (1) such person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Borrower (for the purposes of this
clause (1), such person shall be deemed to beneficially own any Voting Stock of
the Borrower held by any other person (the “parent entity”), if such person is
the beneficial owner (as defined above in this clause (1)), directly or
indirectly, of more than 50% of the voting power of the Voting Stock of such
parent entity); 7



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg014.jpg]
(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or (3) the merger or consolidation of the Borrower with or into
another Person or the merger of another Person with or into the Borrower, or the
sale of all or substantially all of the assets of the Borrower (determined on a
consolidated basis) to another Person other than a transaction following which
(A) in the case of a merger or consolidation transaction, holders of securities
that represented 100% of the Voting Stock of the Borrower immediately prior to
such transaction own directly or indirectly at least a majority of the voting
power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and (B) in the case
of a sale of assets transaction, each transferee becomes an obligor in respect
of the Obligations and a Subsidiary of the transferor of such assets. “Class”
(a) when used with respect to Lenders, refers to whether such Lenders have Term
Loans or Commitments with respect to a particular Class of Term Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Loan Commitments, Incremental Term Commitments or
Refinancing Term Commitments, in each case, not designated part of another
existing Class and (c) when used with respect to Term Loans, refers to whether
such Term Loans are Initial Term Loans, Incremental Term Loans, Extended Term
Loans or Refinancing Term Loans, in each case not designated part of another
existing Class. Commitments (and, in each case, the Term Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Commitments (and, in each case, the Term Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class. “Closing Date” means with respect to (a) the
Initial Term Loans, the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 4.1 have been fulfilled
(or waived in accordance with Section 11.1) and (b) any Incremental Term Loans,
Extended Term Loans or Refinancing Term Loans, the Incremental Tranche Closing
Date, Extension Date or Refinancing Closing Date, as applicable. “Code” means
the Internal Revenue Code of 1986, as amended. “Collateral” means all of the
Borrower’s and Guarantors’ “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is purported under the terms of the Collateral
Documents to be subject to the Liens in favor of the Administrative Agent for
the benefit of the Secured Parties. “Collateral Documents” means, collectively,
the Security Agreement, the Intellectual Property Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements required to
be delivered to the Administrative Agent pursuant to Section 6.12 or 6.13, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties. “Commitment” means the Initial Term Loan Commitment, the
Incremental Term Commitment or the Refinancing Term Commitment of a Lender, as
the context may require, and “Commitments” means such commitments of all
Lenders. “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Term Loans, pursuant to Section 2.2(a), which shall be
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent, including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Agreement” means any commodity swap or any other similar agreement
for the purposes of protecting against or managing exposure to fluctuations in
commodity prices. “Compliance Certificate” means a certificate substantially in
the form of Exhibit I. 8



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg015.jpg]
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated Coverage Ratio” as of any date of
determination means the ratio of (x) the aggregate amount of EBITDA for the
period of the most recent four (4) consecutive Fiscal Quarters for which
financial statements of the Borrower have been delivered hereunder to (y)
Consolidated Interest Expense for such four Fiscal Quarters; provided, however,
that: (1) if the Borrower or any Restricted Subsidiary has Incurred any
Indebtedness since the beginning of such period that remains outstanding or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio is an Incurrence of Indebtedness, or both, then EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness as if such Indebtedness had been Incurred
on the first day of such period; (2) if the Borrower or any Restricted
Subsidiary has repaid, repurchased, defeased or otherwise discharged any
Indebtedness (each, a “Discharge”) since the beginning of such period or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless such Indebtedness has been
or is to be permanently repaid and the related commitment terminated and not
replaced) and (x) such Indebtedness is to be Discharged on the date of such
transaction or (y) an irrevocable notice of Discharge has been given on or prior
to the date of such transaction (including a conditional notice that has become
irrevocable as a result of the satisfaction or waiver of the conditions
therein), then EBITDA and Consolidated Interest Expense for such period shall be
calculated on a pro forma basis as if such Discharge had occurred on the first
day of such period and as if the Borrower or such Restricted Subsidiary had not
earned the interest income actually earned during such period in respect of cash
or Temporary Cash Investments used to Discharge such Indebtedness; (3) if, since
the beginning of such period, the Borrower or any Restricted Subsidiary shall
have made any Asset Disposition, then EBITDA for such period shall be reduced by
an amount equal to the EBITDA (if positive) directly attributable to the assets
that were the subject of such Asset Disposition for such period, or increased by
an amount equal to the EBITDA (if negative) directly attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to the Consolidated Interest Expense directly attributable to
any Indebtedness of the Borrower or any Restricted Subsidiary Discharged with
respect to the Borrower and its continuing Restricted Subsidiaries in connection
with such Asset Disposition for such period (or, if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
directly attributable to the Indebtedness of such Restricted Subsidiary to the
extent the Borrower and its continuing Restricted Subsidiaries are no longer
liable for such Indebtedness after such sale); (4) if, since the beginning of
such period, the Borrower or any Restricted Subsidiary (by merger or otherwise)
shall have made an Investment in any Restricted Subsidiary (or any Person which
becomes a Restricted Subsidiary) or an acquisition of assets, including any
acquisition of assets occurring in connection with a transaction requiring a
calculation to be made hereunder, which constitutes all or substantially all of
an operating unit of a business, then EBITDA and Consolidated Interest Expense
for such period shall be calculated after giving pro forma effect thereto
(including the Incurrence of any Indebtedness) as if such Investment or
acquisition had occurred on the first day of such period; and (5) if, since the
beginning of such period, any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Asset Disposition, any
Investment or acquisition of assets that would have required an adjustment
pursuant to clause (3) or (4) above if made by the Borrower or a Restricted
Subsidiary during such period, then EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving pro forma effect thereto as if such
Asset Disposition, Investment or acquisition had occurred on the first day of
such period. 9



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg016.jpg]
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting Responsible Officer of
the Borrower. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness, but if the remaining term of such Interest Rate
Agreement is less than 12 months, then such Interest Rate Agreement shall only
be taken into account for that portion of the period equal to the remaining term
thereof). If any Indebtedness that is being given pro forma effect bears an
interest rate at the option of the Borrower, the interest rate shall be
calculated by applying such optional rate chosen by the Borrower. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a Eurocurrency interbank rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Borrower may designate. If any
Indebtedness is Incurred under a revolving credit facility and is being given
pro forma effect, the interest on such Indebtedness shall be calculated based on
the average daily balance of such Indebtedness for the four Fiscal Quarters
subject to the pro forma calculation to the extent that such Indebtedness was
Incurred solely for working capital purposes. “Consolidated Current Assets” as
of the date of determination means the aggregate amount of assets of the
Borrower and its consolidated Restricted Subsidiaries, which may properly be
classified as current assets (excluding cash and Temporary Cash Investments and
the current portion of current and deferred income taxes), on a consolidated
basis. “Consolidated Current Liabilities” as of the date of determination means
the aggregate amount of liabilities of the Borrower and its consolidated
Restricted Subsidiaries which may properly be classified as current liabilities
(including taxes accrued as estimated), on a consolidated basis, after
eliminating: (1) all intercompany items between the Borrower and any Restricted
Subsidiary; (2) all current maturities of Indebtedness, as determined in
accordance with GAAP consistently applied; and (3) any liabilities resulting
from mark to market requirement of any derivative security. “Consolidated
Interest Expense” means, for any period, the total interest expense (less
interest income) of the Borrower and its consolidated Restricted Subsidiaries,
plus, to the extent not included in such total interest expense, and to the
extent Incurred by the Borrower or its Restricted Subsidiaries, without
duplication: (1) interest expense attributable to Capital Lease Obligations, the
interest portion of rent expense associated with Attributable Debt in respect of
the relevant lease giving rise thereto, determined as if such lease were a
capitalized lease in accordance with GAAP, and the interest component of any
deferred payment obligations; (2) amortization of debt discount (including the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par) and debt issuance cost; provided, however, that
any amortization of bond premium will be credited to reduce Consolidated
Interest Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense; (3) capitalized interest; (4)
non-cash interest expense; provided, however, that any non-cash interest expense
or income attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP shall be
excluded from the calculation of Consolidated Interest Expense; 10



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg017.jpg]
(5) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing; (6) net payments pursuant
to Hedging Obligations; (7) the product of (a) all dividends accrued in respect
of all Disqualified Stock of the Borrower and all Preferred Stock of any
Restricted Subsidiary, in each case, held by Persons other than the Borrower or
a Restricted Subsidiary (other than dividends payable solely in Capital Stock
(other than Disqualified Stock) of the Borrower), times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the issuer of such Disqualified Stock or
Preferred Stock (expressed as a decimal) for such period (as estimated by the
chief financial officer of the Borrower in good faith); (8) interest Incurred in
connection with Investments in discontinued operations; (9) interest accruing on
any Indebtedness of any other Person to the extent such Indebtedness is
Guaranteed by (or secured by a Lien on the assets of) the Borrower or any
Restricted Subsidiary; and (10) the cash contributions to any employee stock
ownership plan or similar trust to the extent such contributions are used by
such plan or trust to pay interest or fees to any Person (other than the
Borrower) in connection with Indebtedness Incurred by such plan or trust.
“Consolidated Net Income” means, for any period, the net income of the Borrower
and its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income: (1) any net income of any Person
(other than the Borrower) if such Person is not a Restricted Subsidiary, except
that: (A) subject to the exclusion contained in clause (4) below, the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (3) below); and (B) the Borrower’s equity in a
net loss of any such Person for such period shall be included in determining
such Consolidated Net Income; (2) any net income (or loss) of any Person
acquired by the Borrower or a Subsidiary in a pooling of interests transaction
(or any transaction accounted for in a manner similar to a pooling of interests)
for any period prior to the date of such acquisition; (3) any net income of any
Restricted Subsidiary if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that: (A) subject to the exclusion contained in clause (4)
below, the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Restricted Subsidiary, to the limitation contained
in this clause); and (B) the Borrower’s equity in a net loss of any such
Restricted Subsidiary for such period shall be included in determining such
Consolidated Net Income; 11



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg018.jpg]
(4) any net after-tax gain (or loss) realized upon the sale or other disposition
of any assets of the Borrower, its consolidated Subsidiaries or any other Person
(including pursuant to any sale-and-leaseback arrangement) which are not sold or
otherwise disposed of in the ordinary course of business and any net after-tax
gain (or loss) realized upon the sale or other disposition of any Capital Stock
of any Person; (5) net after-tax extraordinary gains or losses and net after-tax
nonrecurring or unusual noncash gains or charges; (6) the cumulative effect of a
change in accounting principles; (7) any net after-tax gain (or loss)
attributable to the early retirement or conversion of Indebtedness; (8) any
unrealized non-cash gains or losses or charges in respect of Hedging Obligations
(including those resulting from the application of ASC 815); (9) any non-cash
charges or other noncash expenses or charges arising from any grant of or
issuance or repricing of Capital Stock or other equity-based awards or any
amendment or substitution of any such Capital Stock or other equity-based
awards; (10) any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to the extinguishment of Indebtedness,
Hedging Obligations or other derivative instruments entered in relation to the
Indebtedness extinguished; (11) any gain or loss resulting from (A) any
mark-to-market requirement with respect to any derivative security, including
warrants or (B) any non-cash change in value of contingent consideration
associated with any Post-Closing Payment or similar payment obligation; (12) any
net after-tax gain or loss from disposed or discontinued operations or disposal
of discontinued operations; (13) gains and losses due solely to fluctuations in
currency values and the related tax effects according to GAAP; (14) any expenses
or reserves for liabilities to the extent that the Borrower or any Restricted
Subsidiary is entitled to indemnification therefor under binding agreements;
provided that any liabilities for which the Borrower or such Restricted
Subsidiary is not actually indemnified shall reduce Consolidated Net Income in
the period in which it is determined that the Borrower or such Restricted
Subsidiary will not be indemnified; (15) any restoration to income of any
contingency reserve, except to the extent that provisions for such reserve was
made out of Consolidated Net Income accrued at any time following the Start
Date; and (16) any charges or credits relating to the adoption of fresh start
accounting principles; in each case, for such period. Notwithstanding the
foregoing, for the purposes of the covenant described under Section 7.1 only,
there shall be excluded from Consolidated Net Income any repurchases, repayments
or redemptions of Investments, proceeds realized on the sale of Investments or
return of capital to the Borrower or a Restricted Subsidiary to the extent such
repurchases, repayments, redemptions, proceeds or returns increase the amount of
Restricted Payments permitted under Section 7.1(a)(iii)(D). “Consolidated Net
Tangible Assets” as of any date of determination, means the total amount of
assets (less accumulated depreciation, depletion and amortization, allowances
for doubtful receivables, other applicable reserves and other properly
deductible items) as shown on the most recent consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, and after giving effect to 12



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg019.jpg]
purchase accounting and after deducting therefrom Consolidated Current
Liabilities and, to the extent otherwise included, the amounts of: (1) minority
interests in consolidated Subsidiaries held by Persons other than the Borrower
or a Restricted Subsidiary; (2) excess of cost over fair value of assets of
businesses acquired, as determined in good faith by the Board of Directors of
the Borrower; (3) any revaluation or other write-up in book value of assets
subsequent to the Agreement Date as a result of a change in the method of
valuation in accordance with GAAP consistently applied; (4) unamortized debt
discount and expenses and other unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, licenses, organization or
developmental expenses and other intangible items; (5) treasury stock; (6) cash
set apart and held in a sinking or other analogous fund established for the
purpose of redemption or other retirement of Capital Stock to the extent such
obligation is not reflected in Consolidated Current Liabilities; and (7)
Investments in and assets of Unrestricted Subsidiaries. “Consolidated Secured
Leverage Ratio” as of any date of determination means the ratio of (x) the
aggregate amount of Indebtedness of the Borrower and its Restricted Subsidiaries
that is secured by Liens on property of the Borrower and its Restricted
Subsidiaries as of such date of determination (minus the aggregate amount of
unrestricted cash and Temporary Cash Investments of the Borrower and its
Restricted Subsidiaries included in the consolidated balance sheet of the
Borrower as of the end of the most recent fiscal period for which financial
statements of the Borrower have been delivered hereunder) to (y) the aggregate
amount of EBITDA for the period of the most recent four consecutive Fiscal
Quarters for which financial statements of the Borrower have been delivered
hereunder; provided, however, that: (1) if the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness since the beginning of such period that
remains outstanding or if the transaction giving rise to the need to calculate
the Consolidated Secured Leverage Ratio is an Incurrence of Indebtedness, or
both, then EBITDA for such period and the amount of secured Indebtedness, cash
and Temporary Cash Investments shall be calculated after giving effect on a pro
forma basis to such Indebtedness as if such Indebtedness had been Incurred on
the first day of such period; (2) if the Borrower or any Restricted Subsidiary
has Discharged any Indebtedness since the beginning of such period or if the
transaction giving rise to the need to calculate the Consolidated Secured
Leverage Ratio involves a Discharge of Indebtedness (in each case other than
Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been or is to be permanently repaid and the related commitment
terminated and not replaced) and (x) such Indebtedness is to be Discharged on
the date of such transaction or (y) an irrevocable notice of Discharge has been
given on or prior to the date of such transaction (including a conditional
notice that has become irrevocable as a result of the satisfaction or waiver of
the conditions therein), then EBITDA for such period and the amount of secured
Indebtedness, cash and Temporary Cash Investments shall be calculated on a pro
forma basis as if such Discharge had occurred on the first day of such period
and as if the Borrower or such Restricted Subsidiary had not earned the interest
income actually earned during such period in respect of cash or Temporary Cash
Investments used to Discharge such Indebtedness; (3) if, since the beginning of
such period, the Borrower or any Restricted Subsidiary shall have made any Asset
Disposition, then EBITDA for such period shall be reduced by an amount equal to
the EBITDA 13



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg020.jpg]
(if positive) directly attributable to the assets that were the subject of such
Asset Disposition for such period, or increased by an amount equal to the EBITDA
(if negative) directly attributable thereto for such period; (4) if, since the
beginning of such period, the Borrower or any Restricted Subsidiary (by merger
or otherwise) shall have made an Investment in any Restricted Subsidiary (or any
Person which becomes a Restricted Subsidiary) or an acquisition of assets,
including any acquisition of assets occurring in connection with a transaction
requiring a calculation to be made hereunder, which constitutes all or
substantially all of an operating unit of a business, then EBITDA for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such Investment or acquisition had
occurred on the first day of such period; and (5) if, since the beginning of
such period, any Person (that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any Restricted Subsidiary since the
beginning of such period) shall have made any Asset Disposition, any Investment
or acquisition of assets that would have required an adjustment pursuant to
clause (3) or (4) above if made by the Borrower or a Restricted Subsidiary
during such period, then EBITDA for such period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
had occurred on the first day of such period. For purposes of this definition,
whenever pro forma effect is to be given to an acquisition of assets, the amount
of income or earnings relating thereto and the amount of Consolidated Interest
Expense associated with any Indebtedness Incurred in connection therewith, the
pro forma calculations shall be determined in good faith by a responsible
financial or accounting Responsible Officer of the Borrower. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Interest Rate Agreement applicable to such
Indebtedness, but if the remaining term of such Interest Rate Agreement is less
than 12 months, then such Interest Rate Agreement shall only be taken into
account for that portion of the period equal to the remaining term thereof). If
any Indebtedness that is being given pro forma effect bears an interest rate at
the option of the Borrower, the interest rate shall be calculated by applying
such optional rate chosen by the Borrower. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank rate, or other rate, shall be deemed to
have been based upon the rate actually chosen, or, if none, then based upon such
optional rate chosen as the Borrower may designate. If any Indebtedness is
Incurred under a revolving credit facility and is being given pro forma effect,
the interest on such Indebtedness shall be calculated based on the average daily
balance of such Indebtedness for the four Fiscal Quarters subject to the pro
forma calculation to the extent that such Indebtedness was Incurred solely for
working capital purposes. “Contributing Guarantors” has the meaning specified in
Section 10.2. “Coram Quarry Property” shall mean that certain real property and
related interests, together with any improvements located thereon, having an
address of 416 Miller Pace - Yaphank Rd, Miller Place, NY 11764, and commonly
known as the “Coram Quarry.” For purposes of clauses (8), (23) and (30) of the
definition of the term “Permitted Liens,” the Coram Quarry Property shall be
deemed to constitute a single parcel of real property with a Fair Market Value
in excess of $250,000. “Coverage Indebtedness” has the meaning specified in
Section 7.2(a). “Covered Entity” has the meaning specified in Section 11.21.
“Credit Agreement Refinanced Debt” shall have the meaning provided in the
definition of “Credit Agreement Refinancing Indebtedness”. “Credit Agreement
Refinancing Indebtedness” means Indebtedness in the form of Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt, or
Permitted Unsecured Refinancing Debt, in each case issued, Incurred or otherwise
obtained by the Borrower (including by means of the extension or renewal of 14



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg021.jpg]
existing Indebtedness) in exchange for, or to replace or refinance, in whole or
part, existing Term Loans (together, the “Credit Agreement Refinanced Debt”);
provided that such exchanging, extending, renewing, replacing or refinancing
Indebtedness: (a) is in an original aggregate principal amount (or accreted
value, if applicable) that does not exceed the aggregate principal amount (or
accreted value, if applicable) of the Credit Agreement Refinanced Debt (plus the
amount of unpaid accrued or capitalized interest and premiums thereon (including
make-whole premiums, prepayment premiums, tender premiums and amounts required
to be paid in connection with defeasance and satisfaction and discharge),
underwriting discounts, original issue discount, defeasance costs, fees
(including upfront fees), commissions, costs and expenses); (b) does not (x)
mature earlier than or (y) have a Weighted Average Life to Maturity shorter than
the applicable Credit Agreement Refinanced Debt (except by virtue of
amortization or prepayment of the Credit Agreement Refinanced Debt prior to the
time of such Incurrence) or, in the case of any such Credit Agreement
Refinancing Indebtedness in the form of notes, does not have any mandatory
prepayment provisions (other than, in each case, customary offers or obligations
to repurchase upon a change of control, asset sale, or casualty or condemnation
event, AHYDO payments and customary acceleration rights after an event of
default) that could result in prepayments of such notes prior to the applicable
maturity date of the Credit Agreement Refinanced Debt; (c) shall not be subject
to any Guarantee by any Person other than a Loan Party and shall not include any
borrower or issuer other than the Borrower; (d) if such Credit Agreement
Refinanced Debt is secured (i) such Credit Agreement Refinancing Indebtedness
shall either be (x) unsecured or (y) secured, and if secured, the Liens securing
the Credit Agreement Refinancing Indebtedness shall either be equal in priority
with, or junior to, the Liens securing the Credit Agreement Refinanced Debt (and
the holders of such Credit Agreement Refinancing Indebtedness shall be required
to become subject to an Acceptable Intercreditor Agreement) and (ii) such Credit
Agreement Refinancing Indebtedness, if secured, shall not be secured by any
assets other than Collateral (except pursuant to an escrow or similar
arrangement with respect to the proceeds of such Credit Agreement Refinancing
Indebtedness) and may not be secured pursuant to any security documentation that
is more restrictive to the Borrower and the Guarantors than this Agreement and
the other Loan Documents; (e) otherwise has terms and conditions that shall be
reasonably satisfactory to the Borrower and the lenders providing such Credit
Agreement Refinancing Indebtedness; provided that, subject to the foregoing, the
covenants and events of default applicable to the Credit Agreement Refinancing
Indebtedness shall be no more restrictive, taken as a whole (as determined in
good faith by the Borrower), than the covenants and events of default applicable
to the applicable Credit Agreement Refinanced Debt (except for (1) such
provisions that are applicable only to periods after the Maturity Date (as of
the date of the closing of the applicable Credit Agreement Refinancing
Indebtedness) or that are also added for the benefit of the Term Loans existing
on such closing date and (2) pricing, fees, rate floors, amortization or
maturity); and (f) shall, concurrently with the issuance or Incurrence thereof,
be applied to repay, repurchase, retire, defease or satisfy and discharge the
applicable Credit Agreement Refinanced Debt and all accrued interest, fees,
premiums (if any) and penalties in connection therewith. “Credit Facility” means
one or more debt facilities (including the ABL Agreement), commercial paper
facilities, securities purchase agreements, indentures or similar agreements, in
each case, with banks or other institutional lenders or investors providing for
revolving loans, term loans, receivables financings (including through sales of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables), letters of credit or issuances of securities,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and, in each case, as amended,
restated, amended and restated, increased, extended, renewed, refunded,
restructured, replaced (whether upon or after termination or otherwise),
refinanced, supplemented, modified or otherwise changed, in each case, in whole
or in part, and without limitation as 15



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg022.jpg]
to amount, terms, conditions, covenants and other provisions, from time to time,
with the same or different lenders or agents. “Currency Agreement” means any
foreign exchange contract, currency swap agreement or other similar agreement
with respect to currency values. “Debtor Relief Laws” means the Bankruptcy Code
of the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Notice” has the meaning assigned in Section 8.1(e).
“Default Rate” means when used with respect to any Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Term Loans, plus (iii) 2% per annum; provided, however, that with
respect to a Eurodollar Rate Term Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Term Loan plus 2% per annum. “Defaulting Lender” means,
subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all or
any portion of its Term Loans within two (2) Business Days of the date such Term
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock or other equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination. “Delayed Draw Availability
Period” means the period from and including the Closing Date to and including
the Delayed Draw Funding Deadline. “Delayed Draw Funding Deadline” means
December 15, 2021. 16



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg023.jpg]
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions
(currently, Crimea, Cuba, North Korea, Iran and Syria). “Designated Non-cash
Consideration” means any non-cash consideration received by the Borrower or a
Restricted Subsidiary in connection with an Asset Disposition that is so
designated as Designated Non-cash Consideration pursuant to an Officers’
Certificate, setting forth the basis of such valuation, less the amount of cash
or Temporary Cash Investments received in connection with a subsequent sale or
other disposition of or collection on such Designated Non-cash Consideration.
“Designation Date” has the meaning specified in Section 2.13(g). “Discharge” has
the meaning specified in the definition of “Consolidated Coverage Ratio”.
“Disqualified Institution” means (i) any competitor of the Borrower or any of
its Subsidiaries, identified in writing by the Borrower to the Administrative
Agent from time to time, (ii) such other Persons identified in writing by the
Borrower to the Administrative Agent on or prior to February 23, 2020, and (iii)
in the case of any Person under clauses (i) and (ii), any of its Affiliates
(other than any bona fide debt funds) that are either (x) clearly identifiable
on the basis of such Affiliate’s name or (y) identified by name in writing to
the Administrative Agent by the Borrower from time to time. “Disqualified Stock”
means, with respect to any Person, any Capital Stock which by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder) or upon the happening of any event:
(1) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise; (2) is convertible or exchangeable at the
option of the holder for Indebtedness or Disqualified Stock; or (3) is
mandatorily redeemable or must be purchased upon the occurrence of certain
events or otherwise, in whole or in part; in each case on or prior to the date
that is 91 days after the Maturity Date; provided, however, that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof the right to require such Person to purchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the date that is 91 days after the Maturity Date shall not
constitute Disqualified Stock if such Capital Stock provides that the issuer
thereof will not redeem or purchase any such Capital Stock pursuant to such
provisions prior to the Full Payment of the Obligations. “Dollar” and “$” means
dollars in the lawful currency of the United States. Unless otherwise specified,
all payments under this Agreement shall be made in Dollars. “Dollar Basket
Incremental Debt” has the meaning specified in Section 2.12(b). “Domestic
Subsidiary” means any Subsidiary of the Borrower other than a Foreign
Subsidiary. “EBITDA” for any period means, without duplication, the sum of
Consolidated Net Income, plus the following to the extent deducted in
calculating such Consolidated Net Income: (1) all income tax expense of the
Borrower and its consolidated Restricted Subsidiaries; plus (2) Consolidated
Interest Expense; plus 17



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg024.jpg]
(3) depreciation, depletion and amortization expense of the Borrower and its
consolidated Restricted Subsidiaries (excluding amortization expense
attributable to a prepaid item that was paid in cash in a prior period); plus
(4) all other non-cash charges of the Borrower and its consolidated Restricted
Subsidiaries (excluding any such non-cash charge to the extent that it
represents an accrual of or reserve for cash expenditures in any future period);
plus (5) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any purchase accounting
adjustments and other one-time costs incurred in connection with acquisitions
after the Agreement Date, and costs related to the closure and/or consolidation
of facilities, including severance costs; plus (6) extraordinary, non-recurring
or unusual losses; less the following to the extent included in calculating such
Consolidated Net Income: (A) all non-cash items of income of the Borrower and
its consolidated Restricted Subsidiaries (other than accruals of revenue by the
Borrower and its consolidated Restricted Subsidiaries in the ordinary course of
business); and (B) extraordinary, non-recurring or unusual gains; in each case
for such period. Notwithstanding the foregoing, the provision for taxes based on
the income or profits of, and the depreciation, depletion and amortization and
non-cash charges of, a Restricted Subsidiary shall be added to Consolidated Net
Income to compute EBITDA only to the extent (and in the same proportion) that
the net income or loss of such Restricted Subsidiary was included in calculating
Consolidated Net Income and only if a corresponding amount would be permitted at
the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Restricted Subsidiary or its stockholders. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.6(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 11.6(b)(iii)). For the
avoidance of doubt, any Disqualified Institution is subject to Section 11.6(g).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna. “Environmental Laws” means any and all Federal,
state, local, and foreign statutes, laws (including common law), regulations,
binding standards, ordinances, rules, judgments, binding interpretations,
orders, decrees, permits, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human 18



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg025.jpg]
health (to the extent related to exposure to hazardous materials), including
those relating to the manufacture, generation, handling, transport, storage,
treatment, Release or threat of Release of Hazardous Materials, air emissions
and discharges to waste or public systems. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities) whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law, directly or indirectly relating to (a) any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Environmental
Notice” means a written notice from any Governmental Authority or other Person
of any alleged noncompliance with, investigation of an alleged violation of,
litigation relating to, or potential fine or liability in the amount of $100,000
or more under any Environmental Law, or with respect to any Release,
environmental pollution or Hazardous Materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise. “ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multi-employer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan
(other than a Multi-employer Plan); (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan (other than a Multi-employer Plan);
(g) the determination that any Pension Plan or Multi-employer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multi-employer Plan. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Rate” means: (a) for any Interest Period with
respect to a Eurodollar Rate Term Loan, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”) as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; 19



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg026.jpg]
(b) for any interest calculation with respect to a Base Rate Term Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and (c) if the Eurodollar
Rate shall be less than 0.75%, such rate shall be deemed 0.75% for purposes of
this Agreement. “Eurodollar Rate Term Loan” means a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.1. “Excess Cash Flow”
means, for any Excess Cash Flow Period, the sum (without duplication) of: (a)
the Consolidated Net Income for such Excess Cash Flow Period; plus (b)
depreciation, depletion, amortization and other noncash charges or losses
deducted in determining such Consolidated Net Income for such Excess Cash Flow
Period; minus (c) noncash items of income that represent the reversal of any
accrual made in a prior period for anticipated cash charges and noncash gains,
in each case included in determining such Consolidated Net Income for such
Excess Cash Flow Period; plus (d) the sum of (i) the amount, if any, by which
Net Working Capital decreased during such Excess Cash Flow Period and (ii) the
net amount, if any, by which the consolidated deferred revenues of the Borrower
and its consolidated Restricted Subsidiaries increased during such Excess Cash
Flow Period, provided that, in the case of any Permitted Acquisition or any
other acquisition of all or substantially all the equity interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person permitted hereunder
consummated during such Excess Cash Flow Period or such portion thereof, any
such decrease or increase attributable to the Persons or assets subject thereto
shall be determined only from and after the consummation thereof; minus (e) the
sum of (i) the amount, if any, by which Net Working Capital increased during
such Excess Cash Flow Period and (ii) the net amount, if any, by which the
consolidated deferred revenues of the Borrower and its consolidated Restricted
Subsidiaries decreased during such Excess Cash Flow Period, provided that, in
the case of any Permitted Acquisition or any other acquisition of all or
substantially all the equity interests in, or all or substantially all the
assets of (or the assets constituting a business unit, division, product line or
line of business of), any Person permitted hereunder consummated during such
Excess Cash Flow Period or such portion thereof, any such increase or decrease
attributable to the Persons or assets subject thereto shall be determined only
from and after the consummation thereof; minus (f) the sum of, in each case
except to the extent financed with the proceeds of Long-Term Indebtedness (other
than loans under the ABL Agreement or loans under any other revolving credit
facility), (i) the aggregate amount of Capital Expenditures by the Borrower and
its consolidated Restricted Subsidiaries made in cash during such Excess Cash
Flow Period, (ii) the aggregate amount of cash consideration paid during such
Excess Cash Flow Period by the Borrower and its Restricted Subsidiaries to make
Permitted Acquisitions permitted hereunder and (iii) payments in cash made by
the Borrower and its consolidated Restricted Subsidiaries with respect to any
noncash charges added back pursuant to clause (b) above in computing Excess Cash
Flow for any prior Excess Cash Flow Period; minus (g) the aggregate principal
amount of Long-Term Indebtedness repaid or prepaid by the Borrower and its
Restricted Subsidiaries during such Excess Cash Flow Period, excluding (i)
Indebtedness repaid or 20



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg027.jpg]
prepaid under the ABL Agreement and any other revolving credit facility (except
to the extent that any repayment or prepayment of such Indebtedness is
accompanied by a permanent reduction in related commitments), (ii) Term Loans
prepaid pursuant to Section 2.3(b)(iii) or 2.3(b)(iv), (iii) any amounts
constituting a portion of the Optional Prepayment Amount that reduces (or in the
preceding Excess Cash Flow Period, did reduce) the amount payable pursuant to
Section 2.3(b)(ii) and (iv) repayments of Long-Term Indebtedness to the extent
financed from the proceeds of any Incurrence or issuance of Long-Term
Indebtedness (other than loans under the ABL Agreement or loans under any other
revolving credit facility). “Excess Cash Flow Application Date” has the meaning
specified in Section 2.3(b)(ii). “Excess Cash Flow Period” means each Fiscal
Year of the Borrower, commencing with the Fiscal Year ending December 31, 2021.
“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, as amended. “Excluded Assets” has the meaning specified
in the Security Agreement. “Excluded Contribution” means the Net Cash Proceeds
or Temporary Cash Investments received by the Borrower from: (a) contributions
to its common equity capital, and (b) the sale (other than to the Borrower or
any Subsidiary of the Borrower or to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement of the
Borrower or any Subsidiary of the Borrower) of Qualified Capital Stock of the
Borrower, in each case, designated as an Excluded Contribution pursuant to an
Officers’ Certificate. “Excluded Real Property Interests” shall mean,
collectively, (i) with respect to each Quarry Property, any interest of Borrower
or the applicable Subsidiary in and to any improvements situated on, affixed to
or used in connection with such Quarry Property, and (ii) the Coram Quarry
Property. “Excluded Subsidiary” means any (a) CFC, (b) CFC Holdco, (c)
Unrestricted Subsidiary, (d) Domestic Subsidiary that, at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), is prohibited by any
applicable contractual obligation or requirement of Applicable Law from
Guaranteeing or granting Liens to secure the Obligations or if Guaranteeing or
granting Liens to secure the Obligations would require governmental (including
regulatory) consent, approval, license or authorization unless such consent,
approval, license or authorization has been received, (e) joint venture or
Subsidiary that is not a Wholly-Owned Subsidiary, or (f) Subsidiary formed
solely for the purpose of merging or amalgamating with another Person in
connection with an acquisition or other Investment by the Borrower or a
Guarantor; provided that for so long as the ABL Agreement is in effect, any
Domestic Subsidiary that Guarantees any borrowings under the ABL Agreement shall
not be considered to be an Excluded Subsidiary, for so long as such Guarantee is
in effect. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Term Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.1, amounts with respect to such Taxes were payable either to such 21



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg028.jpg]
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.1(g) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA. “Existing Notes”
means the Borrower’s 6.375% Senior Notes due 2024, originally issued pursuant to
the Existing Notes Indenture. “Existing Notes Indenture” means that certain
Indenture, dated June 7, 2016, among the Borrower, the guarantors party thereto
from time to time and U.S. Bank National Association, as trustee, as such has
been supplemented to the Agreement Date and as such may be amended and further
supplemented from time to time. “Existing Tranche” has the meaning specified in
Section 2.13(a). “Extended Term Loans” has the meaning specified in Section
2.13(a). “Extending Lender” has the meaning specified in Section 2.13(b).
“Extension Amendment” has the meaning specified in Section 2.13(d). “Extension
Date” has the meaning specified in Section 2.13(e). “Extension Election” has the
meaning specified in Section 2.13(b). “Extension Request” has the meaning
specified in Section 2.13(a). “FASB ASC” means the Accounting Standards
Codification of the Financial Accounting Standards Board. “Fair Market Value”
means, with respect to any asset or property, the price which could be
negotiated in an arm’s length, free market transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction. Fair Market Value will be
determined in good faith by the senior management of the Borrower, or, if the
Fair Market Value is in excess of $30,000,000, by the Board of Directors of the
Borrower, in each case, whose determination will be conclusive. With respect to
real property, to the extent a recent appraisal or broker opinion has not been
obtained for such property, the value used for the purposes of this definition
may be the tax-assessed value, adjusted to reflect market value as reasonably
determinable by reference to the assessor’s office in the applicable
jurisdiction. “Fair Share” has the meaning specified in Section 10.2. “Fair
Share Contribution Amount” has the meaning specified in Section 10.2. “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code. “Federal
Funds Rate” means, for any day, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. 22



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg029.jpg]
“Fee Letter” means one or more fee letters among Bank of America, N.A. and/or
the Arranger and the Borrower, with respect to the payment of certain fees in
connection with this Agreement. “Fiscal Quarter” means the period commencing on
January 1 in any Fiscal Year and ending on the next succeeding March 31, the
period commencing on April 1 in any Fiscal Year and ending on the next
succeeding June 30, the period commencing on July 1 in any Fiscal Year and
ending on the next succeeding September 30, or the period commencing on October
1 in any Fiscal Year and ending on the next succeeding December 31, as the
context may require. “Fiscal Year” means the Borrower’s, the Guarantors’ and
their Subsidiaries’ fiscal year for financial accounting purposes. As of the
Agreement Date, the current Fiscal Year of the Borrower, the Guarantors and
their Subsidiaries will end on December 31, 2020. “Flood Insurance Laws” means,
collectively, (i) the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto and (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto and all rules and regulations promulgated thereunder. “FLSA”
means the Fair Labor Standards Act of 1938, as amended. “Foreign Lender” means a
Lender that is not a U.S. Person. “Foreign Plan” means any employee benefit plan
(as defined in Section 3(3) of ERISA, whether or not subject to ERISA) or
arrangement (a) maintained or contributed to by any Loan Party or Subsidiary
thereof that is not subject to the laws of the United States; or (b) mandated by
a government other than the United States for employees of any Loan Party or
Subsidiary thereof. “Foreign Subsidiary” means (1) any Restricted Subsidiary of
the Borrower that is not organized under the laws of the United States of
America or any State thereof or the District of Columbia and (2) any Subsidiary
of a Foreign Subsidiary. A Restricted Subsidiary that is organized under the
laws of a territory or possession of the United States of America (whether
incorporated, unincorporated, organized or unorganized) is a Foreign Subsidiary
if it is classified as a “controlled foreign corporation” for purposes of
Section 957 of the Code. “FRB” means the Board of Governors of the Federal
Reserve System of the United States. “Full Payment” or “Full Payment of the
Obligations” means (a) the payment in full in cash or immediately available
funds (except for contingent indemnities and cost and reimbursement obligations,
in each case, to the extent no claim has been made) of all Obligations then
outstanding, if any, and (b) the termination or expiration of all Commitments
and any Refinancing Term Commitments. “Fund” means any Person (other than a
natural Person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities. “Funding Date” means, with respect to any
Term Loan or any Borrowing, each date on which such Term Loan, or the Term Loans
comprising such Borrowing, is or are made pursuant to Section 2.1. “Funding
Guarantor” has the meaning specified in Section 10.2. “GAAP” means generally
accepted accounting principles in the United States, including those set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.3(b). 23



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg030.jpg]
“Governmental Approval” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities. “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” means any obligation,
contingent or otherwise, of any Person directly or indirectly guaranteeing any
Indebtedness of any Person and any financial obligation, direct or indirect,
contingent or otherwise, of such Person: (1) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness of such Person
(whether arising by virtue of partnership arrangements, or by agreements to
keep-well, to purchase assets, goods, securities or services, to take-or-pay or
to maintain financial statement conditions or otherwise); or (2) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
of the payment thereof or to protect such obligee against loss in respect
thereof (in whole or in part); provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a corresponding meaning.
The term “guarantor” shall mean any Person Guaranteeing any obligation.
“Guaranteed Obligation” has the meaning specified in Section 10.1. “Guarantors”
means (a) each Restricted Subsidiary (other than a CFC or CFC Holdco that does
not Guarantee any Indebtedness of the Borrower or any Domestic Subsidiary that
is a Restricted Subsidiary) and (b) each other Person who guarantees payment or
performance in whole or in part of the Obligations. The Guarantors as of the
Agreement Date are set forth on Schedule 1.2 under the heading “Guarantors.”
“Guaranty” means the guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of Obligations pursuant
to ARTICLE X. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants including petroleum or petroleum distillates, natural gas, natural
gas liquids, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, toxic mold, infectious or medical wastes and all other
substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law. “Hedging
Obligations” of any Person means the obligations of such Person pursuant to any
Interest Rate Agreement, Currency Agreement or Commodity Agreement. “HMT” has
the meaning specified in the definition of “Sanctions”. “Impacted Loans” has the
meaning assigned to such term in Section 3.3(a). “Incremental Equivalent Debt”
means Indebtedness Incurred by the Borrower consisting of (x) senior unsecured
loans, senior subordinated loans, junior subordinated loans or senior secured
loans secured by the Collateral on an equal or junior priority basis with or to
the Obligations, or (y) unsecured senior, senior subordinated or junior
subordinated notes, or senior secured notes secured by the Collateral on an
equal or junior priority basis with or to the Obligations, in each case issued
in a public offering, Rule 144A or other private placement or otherwise, or,
except in the case of senior secured notes, a bridge facility or a syndicated
loan financing, and in each case of clauses (x) and (y), subject to the terms
set forth in Section 2.12(g). 24



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg031.jpg]
“Incremental Term Amendment” has the meaning specified in Section 2.12(f).
“Incremental Term Commitments” has the meaning specified in Section 2.12(a).
“Incremental Term Lender” has the meaning specified in Section 2.12(a).
“Incremental Term Loan” has the meaning specified in Section 2.12(c).
“Incremental Tranche Closing Date” has the meaning specified in Section 2.12(c).
“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning. For purposes of determining compliance
with any covenant hereunder relating to the Incurrence of Indebtedness: (1) the
accrual of interest or dividends, the amortization of debt discount or the
accretion of principal with respect to a non-interest bearing or other discount
security; (2) the payment of regularly scheduled interest in the form of
additional Indebtedness of the same instrument or the payment of regularly
scheduled dividends on Capital Stock in the form of additional Capital Stock of
the same class and with the same terms; (3) the obligation to pay a premium in
respect of Indebtedness arising in connection with the issuance of a notice of
redemption or the making of a mandatory offer to purchase such Indebtedness; (4)
changes in the principal amount of any Indebtedness that is denominated in a
currency other than U.S. dollars solely as a result of fluctuations in exchange
rates or currency values; (5) unrealized losses or charges in respect of Hedging
Obligations (including those resulting from the application of ASC 815); and (6)
the reclassification of any outstanding Capital Stock or obligation as
Indebtedness due to a change in accounting principles so long as such Capital
Stock or obligation was issued prior to, and not in contemplation of, such
accounting change; in each case, will be deemed not to be the Incurrence of
Indebtedness. “Indebtedness” means, with respect to any Person on any date of
determination (without duplication): (1) the principal in respect of (A)
indebtedness of such Person for money borrowed and (B) indebtedness evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable, including, in each case, any premium on
such indebtedness to the extent such premium has become due and payable; (2) all
Capital Lease Obligations of such Person and all Attributable Debt in respect of
Sale/Leaseback Transactions entered into by such Person; (3) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding any accounts payable or other
liability to trade creditors arising in the ordinary course of business); (4)
all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing 25



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg032.jpg]
obligations (other than obligations described in clauses (1) through (3) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the tenth Business Day following
payment on the letter of credit), but excluding any such obligations with
respect to letters of credit securing obligations if such Person is an obligor
on such underlying obligation and such underlying obligation constitutes
Indebtedness hereunder; (5) the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock of such Person or, with respect to any Preferred Stock of any Subsidiary
of such Person, the amount of such Preferred Stock to be determined in
accordance with this Agreement (but excluding, in each case, any accrued
dividends); (6) all Guarantees by such Person of Indebtedness of the type
referred to in clauses (1) through (5) or dividends of other Persons; (7) all
Indebtedness of the types referred to in clauses (1) through (6) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such Indebtedness is assumed by such Person), the amount of such
Indebtedness being deemed to be the lesser of the Fair Market Value of such
property or assets and the amount of the Indebtedness so secured; (8) to the
extent not otherwise included in this definition, Hedging Obligations of such
Person; and (9) solely for purposes of the definition of “Consolidated Current
Liabilities” and Section 7.2(b)(xiii), in connection with the purchase by the
Borrower or any Restricted Subsidiary of any business, adjustments of purchase
price, earn-outs and other post-closing payments to which the seller or any of
its Affiliates may become entitled to the extent such payment is determined by a
final closing balance sheet or such payment depends on the performance of such
business after the closing (“Post-Closing Payments”). Notwithstanding the
foregoing, the term “Indebtedness” excludes (i) obligations under or in
connection with Cash Management Arrangements and (ii) obligations under or in
connection with Royalty Interests. The amount of any Preferred Stock that has a
fixed redemption, repayment or repurchase price will be calculated in accordance
with the terms of such Preferred Stock as if such Preferred Stock were redeemed,
repaid or repurchased on any date on which the amount of such Preferred Stock is
to be determined pursuant to this Agreement; provided, however, that if such
Preferred Stock could not be required to be redeemed, repaid or repurchased at
the time of such determination, the redemption, repayment or repurchase price
will be calculated as of the first date thereafter on which such Preferred Stock
could be required to be so redeemed, repaid or repurchased. If any Preferred
Stock does not have a fixed redemption, repayment or repurchase price, the
amount of such Preferred Stock will be its maximum liquidation value.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes. “Indemnitees” has the meaning specified in Section 11.4(b).
“Information” has the meaning specified in Section 11.7. “Initial Mortgaged
Properties” shall mean, collectively, the Initial Quarry Properties and the
Initial Non- Quarry Properties. “Initial Non-Quarry Properties” means those
Non-Quarry Properties set forth on Schedule 1.6. “Initial Quarry Properties”
means those Quarry Properties set forth on Schedule 1.5. 26



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg033.jpg]
“Initial Term Loans” means, collectively all Term Loans made pursuant to Section
2.1. “Initial Term Loan Commitment” means, as to each Lender, its obligation to
make Term Loans pursuant to Section 2.1, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 under
the caption “Initial Term Loan Commitment”, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
Licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing. “Intellectual Property Claim” means any claim or
assertion (whether in writing, by suit or otherwise) that any Loan Party’s or
Subsidiary’s ownership, use, marketing, sale or distribution of any inventory,
equipment, Intellectual Property or other property violates another Person’s
Intellectual Property. “Intellectual Property Security Agreement” means the
Intellectual Property Security Agreement, dated as of the Agreement Date, among
the applicable Loan Parties for the benefit of the Secured Parties, as amended,
amended and restated, modified or supplemented from time to time. “Interest
Payment Date” means, (a) as to any Eurodollar Rate Term Loan, the last day of
each Interest Period applicable to such Term Loan and the Maturity Date of such
Term Loans; provided, however, that if any Interest Period for a Eurodollar Rate
Term Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Term Loan, the last Business Day of
each March, June, September and December and the Maturity Date of such Term
Loans. “Interest Period” means, as to each Eurodollar Rate Term Loan, the period
commencing on the date such Eurodollar Rate Term Loan is disbursed or converted
to or continued as a Eurodollar Rate Term Loan and ending on the date one, two,
three or six months or (if agreed to by all of the Lenders of the Class of Term
Loans to which such request relates), twelve months, thereafter (in each case,
subject to availability), as selected by the Borrower in its Committed Loan
Notice; provided that: (i) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate Term Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period pertaining to a Eurodollar Rate
Term Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and (iii) no Interest Period shall
extend beyond the Maturity Date. “Interest Rate” means each or any of the
interest rates, including the Default Rate. “Interest Rate Agreement” means any
interest rate swap agreement, interest rate cap agreement or other financial
agreement or arrangement with respect to exposure to interest rates.
“Investment” in any Person means any advance, loan (other than advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender) or other extensions of credit
(including by way of Guarantee or similar arrangement) or capital contribution
to (by means of any transfer of cash 27



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg034.jpg]
or other property to others or any payment for property or services for the
account or use of others), or any purchase or acquisition of Capital Stock,
Indebtedness or other similar instruments issued by such Person. If the Borrower
or any Restricted Subsidiary issues, sells or otherwise disposes of any Capital
Stock of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Borrower or any Restricted Subsidiary in such Person remaining after giving
effect thereto will be deemed to be a new Investment at such time. The
acquisition by the Borrower or any Restricted Subsidiary of a Person that holds
an Investment in a third Person will be deemed to be an Investment by the
Borrower or such Restricted Subsidiary in such third Person at such time. Except
as otherwise provided for herein, the amount of an Investment shall be its Fair
Market Value at the time the Investment is made and without giving effect to
subsequent changes in value. For purposes of the definition of “Unrestricted
Subsidiary,” the definition of “Restricted Payment” and Section 7.1: (1)
“Investment” shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the Fair Market Value of the net assets of any
Subsidiary of the Borrower at the time that such Subsidiary is designated as an
Unrestricted Subsidiary pursuant to this Agreement; provided, however, that upon
a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to (A) the Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (B) the
portion (proportionate to the Borrower’s equity interest in such Subsidiary) of
the Fair Market Value of the net assets of such Subsidiary at the time of such
redesignation; and (2) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its Fair Market Value at the time of such
transfer. “IRS” means the Internal Revenue Service and any Governmental
Authority succeeding to any of its principal functions under the Code. “Laws”
means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, binding guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the binding
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders. “LCA Election” has the meaning specified in
Section 1.2(f). “LCA Test Date” has the meaning specified in Section 1.2(f).
“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to this Agreement. “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office. “LIBOR” has the meaning specified
in the definition of “Eurodollar Rate”. “LIBOR Screen Rate” means the LIBOR
quote on the applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.3(c). “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and 28



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg035.jpg]
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement). “License” means any license or agreement
under which a Loan Party is authorized to use Intellectual Property in
connection with any manufacture, marketing, distribution or disposition of
Collateral, any use of property or any other conduct of its business. “Lien”
means any mortgage or deed of trust, charge, pledge, lien (statutory or
otherwise), privilege, security interest, assignment, easement, hypothecation,
claim, preference, priority or other encumbrance (including any conditional
sale, finance lease or other title retention agreement) upon or with respect to
any property of any kind, real or personal, moveable or immovable, now owned or
hereafter acquired; provided, however, that an operating lease shall be deemed
not to constitute a Lien. “Limited Condition Acquisition” means any acquisition
of or Investment in any assets, business or Person permitted by this Agreement,
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing. “Limited Conditionality Provision” has the
meaning specified in Section 4.1. “Loan Documents” means this Agreement, the
Collateral Documents, the Fee Letters, the ABL Intercreditor Agreement, any
Acceptable Intercreditor Agreement or any other intercreditor agreement entered
into by the Administrative Agent at any time in connection with this Agreement
or any Collateral Document, any Note evidencing any Obligations, and any other
agreements, instruments, and documents to which one or more Loan Parties is a
party that, for any such other agreement, instrument or document entered into
after the Agreement Date, expressly states that it is to be treated as a “Loan
Document” hereunder, and any amendments, modifications or supplements hereto or
any other Loan Document or waivers hereof or to any other Loan Documents. “Loan
Parties” means, collectively, the Borrower and each Guarantor. “London Banking
Day” means any day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market. “Long-Term
Indebtedness” means any Indebtedness that, in accordance with GAAP, constitutes
a long-term liability. “Margin Stock” has the meaning set forth in Regulation U
of the FRB. “Master Agreement” has the meaning specified in the definition of
“Swap Contract”. “Material Adverse Effect” means the effect of any event or
circumstance that, taken in conjunction with other events or circumstances, (a)
has a material adverse effect on the business, operations, properties, or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole, on the value of the Collateral, taken as a whole, on the enforceability
of any Loan Documents, or on the validity or priority of the Administrative
Agent’s Liens on any material portion of the Collateral; (b) creates a material
impairment on the ability of any Loan Party to perform its obligations under the
Loan Documents, including repayment of any Obligations; or (c) has a material
adverse effect on the ability of the Administrative Agent or any Lender to
enforce or collect the Obligations or to realize upon any material portion of
the Collateral. “Material Contract” means any agreement or arrangement to which
any Loan Party or Subsidiary thereof is party (other than the Loan Documents)
(a) for which breach, termination, nonperformance or failure to renew could 29



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg036.jpg]
reasonably be expected to have a Material Adverse Effect; (b) that relates to
the Existing Notes, any Incremental Equivalent Debt or any Indebtedness secured
by Liens Incurred pursuant to clause (30) of the definition of “Permitted
Liens”; (c) that relates to Subordinated Obligations or Specified Junior
Indebtedness; or (d) that relates to Indebtedness in an aggregate amount of
$7,500,000 or more. “Material Real Property” means any fee-owned real property
located in the United States that is owned by any Loan Party with a Fair Market
Value in excess of $1,500,000 (at the Closing Date or, with respect to fee-owned
real property located in the United States acquired after the Closing Date, at
the time of acquisition), but excluding the Excluded Real Property Interests.
“Maturity Date” means (a) with respect to the Initial Term Loans, May 1, 2025;
provided that the Maturity Date of the Initial Term Loans shall automatically be
deemed to be March 1, 2024 if any Existing Notes remain outstanding as of such
date; and (b) with respect to any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans, the date specified in the respective Incremental Term
Amendment, Extension Amendment or Refinancing Amendment, as applicable. “Maximum
Rate” has the meaning specified in Section 11.9. “Minimum Extension Condition”
has the meaning specified in Section 2.13(h). “MNPI” has the meaning specified
in Section 8.2. “Moody’s” means Moody’s Investors Service, Inc., or any
successor thereto. “Mortgage Policy” has the meaning specified in Section
4.1(g)(ii). “Mortgaged Properties” means each Material Real Property with
respect to which a Mortgage is granted pursuant to Section 4.1(g), 6.12 or 6.13.
“Mortgages” means the mortgages, deeds of trust, deeds to secure debt, and other
similar security documents delivered pursuant to Section 4.1(g) or pursuant to
Section 6.12 or 6.13 each substantially in the form of Exhibit K (with such
changes as may be satisfactory to the Administrative Agent to account for local
law matters). “Multi-employer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions. “Multiple
Employer Plan” means a Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA. “Net
Available Cash” from an Asset Disposition or Recovery Event means cash payments
and the Fair Market Value of any Temporary Cash Investments received therefrom
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and proceeds from the
sale or other disposition of any securities (other than Temporary Cash
Investments) received as consideration, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to such
properties or assets or received in any other non-cash form), in each case net
of: (1) all legal, title, recording, engineering, environmental, accounting,
investment banking and brokerage fees, relocation expenses, title and recording
tax expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, as a consequence of such Asset Disposition; 30



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg037.jpg]
(2) all payments made in respect of any obligations that are secured by any
assets subject to such Asset Disposition, in accordance with the terms of any
Lien upon or other security agreement of any kind with respect to such assets,
or which must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by Applicable Law, be repaid out of the proceeds from such
Asset Disposition; (3) all distributions and other payments required to be made
to minority interest holders in Restricted Subsidiaries or to holders of Royalty
Interests as a result of such Asset Disposition; (4) the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed in such Asset Disposition and retained by the Borrower or any
Restricted Subsidiary after such Asset Disposition; and (5) any portion of the
purchase price from an Asset Disposition placed in escrow, whether as a reserve
for adjustment of the purchase price, for satisfaction of indemnities in respect
of such Asset Disposition or otherwise in connection with that Asset
Disposition; provided, however, that upon the termination of that escrow, Net
Available Cash will be increased by any portion of funds in the escrow that are
released to the Borrower or any Restricted Subsidiary; provided that, so long as
no Default shall have occurred and be continuing, the Borrower or any Restricted
Subsidiary may reinvest any portion of cash proceeds received from any Asset
Disposition or Recovery Event in Additional Assets on or prior to the
Reinvestment Prepayment Date, and such portion of such cash proceeds shall not
constitute Net Available Cash except to the extent not so reinvested on or prior
to the Reinvestment Prepayment Date. All references in this Agreement to “Net
Available Cash” shall be deemed to mean cash in an amount equal to the amount of
Net Available Cash, but not necessarily the actual cash received from the
relevant Asset Disposition or Recovery Event. The Borrower and its Subsidiaries
shall have no obligation to segregate, trace or otherwise identify Net Available
Cash, it being agreed that cash is fungible and that the Borrower’s obligations
under Section 2.3(b)(iii) and any related provisions set forth herein may be
satisfied by the application of funds from other sources. “Net Cash Proceeds”
means with respect to any issuance or sale of Capital Stock or Indebtedness,
means the cash proceeds of such issuance or sale, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof. “Net Working Capital” means, at any date, (a) the Consolidated
Current Assets of the Borrower and its consolidated Restricted Subsidiaries as
of such date, minus (b) the Consolidated Current Liabilities of the Borrower and
its consolidated Restricted Subsidiaries as of such date. Net Working Capital at
any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative. “Non-Consenting Lender” means any Lender that
does not approve any consent, waiver or amendment that (a) requires the approval
of all Lenders or all affected Lenders in accordance with the terms of Section
11.1 and (b) has been approved by the Required Lenders or the Required Class
Lenders, as the context requires. “Non-Defaulting Lender” means, at any time,
each Lender that is not a Defaulting Lender at such time. “Non-Extended Term
Loans” has the meaning specified in Section 2.13(a). “Non-Extending Lender” has
the meaning specified in Section 2.13(f). “Non-Quarry Property” shall mean each
Material Real Property that is not a Quarry Property or a portion thereof. 31



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg038.jpg]
“Note” means a promissory note made by the Borrower in favor of a Lender,
substantially in the form of Exhibit E. “Notice of Loan Prepayment” means a
notice of prepayment with respect to a Term Loan, which shall be substantially
in the form of Exhibit D or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer. “Obligations” means
all advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Term Loan, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that, without limiting the foregoing, the Obligations
include (a) the obligation to pay principal, interest, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of the Loan Parties to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender, in each case
in its sole discretion, may elect to pay or advance on behalf of the Loan
Parties. “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. “Officers’ Certificate” means a certificate signed
by two Responsible Officers. “Opinion of Counsel” means a written opinion from
legal counsel who is reasonably acceptable to the Administrative Agent.
“Optional Prepayment Amount” means, for any Excess Cash Flow Period, the
aggregate amount of (x) all optional prepayments (including any premiums
associated therewith) of the Initial Term Loans during such Excess Cash Flow
Period (or, at the option of the Borrower, during such Excess Cash Flow Period
and the period in the succeeding Excess Cash Flow Period prior to the applicable
Excess Cash Flow Application Date) and (y) all optional prepayments (including
any premiums associated therewith) of any Incremental Term Loans and Incremental
Equivalent Debt, in each case, secured by a Lien on any of the Collateral on a
pari passu basis with the Initial Term Loans during such Excess Cash Flow Period
(or, at the option of the Borrower, during such Excess Cash Flow Period and the
period in the succeeding Excess Cash Flow Period prior to the applicable Excess
Cash Flow Application Date), excluding, in the case of each of clause (x) and
(y), any such prepayments to the extent financed with the proceeds of Long-Term
Indebtedness (other than loans under the ABL Agreement or loans under any other
revolving credit facility); provided, that, with respect to any prepayment of
Term Loans, Incremental Term Loans or any Incremental Equivalent Debt, in each
case by the Borrower in accordance with the terms of this Agreement or the
corresponding provisions in the definitive agreement governing any Incremental
Equivalent Debt, the Optional Prepayment Amount shall include only the aggregate
amount of cash actually paid by the Borrower in respect of the principal amount
of the Term Loans, Incremental Term Loans or Incremental Equivalent Debt, as the
case may be, so prepaid; provided, further, that to the extent any such
prepayments made after the applicable Excess Cash Flow Period reduce Excess Cash
Flow for such Excess Cash Flow Period, such prepayments shall not also reduce
Excess Cash Flow in the Excess Cash Flow Period in which they are made.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws; (b) with respect to
any limited liability company, the certificate or articles of formation or
organization and operating or limited liability agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, or, in each of clauses (a), (b) and (c), the
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction. “OSHA” means the Occupational Safety and Hazard Act of 1970. 32



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg039.jpg]
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Documents). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.6). “Pari Passu Incremental Term Loans”
means any then-existing Incremental Term Loans that are secured on a pari passu
basis with the Obligations in respect of the Initial Term Loans. “Participant”
has the meaning specified in Section 11.6(d). “Participant Register” has the
meaning specified in Section 11.6(d). “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Funding Rules” means the rules of the Code and ERISA
regarding minimum funding standards with respect to Pension Plans and set forth
in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304
and 305 of ERISA. “Pension Plan” means any employee pension benefit plan
(including a Multiple Employer Plan or a Multi- employer Plan) that is
maintained or is contributed to by the Borrower and any ERISA Affiliate or with
respect to which the Borrower or any ERISA Affiliate has any liability and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code. “Perfection Certificate” shall mean a
certificate in the form of Exhibit F-1 or any other form approved by the
Administrative Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise. “Perfection Certificate
Supplement” shall mean a certificate supplement in the form of Exhibit F-2 or
any other form approved by the Administrative Agent. “Permitted Acquisition” has
the meaning specified in the definition of “Permitted Investment”. “Permitted
Aggregates Business Investment” means any Investment made in an Aggregate
Related Business through agreements, transactions, interests or arrangements
that permit businesses to share risks or costs, achieve economies of scale, pool
resources, vertically integrate operations, comply with regulatory requirements
regarding local ownership or satisfy other objectives customarily achieved
through the conduct of such businesses jointly with third parties, relating to
ownership interests in plants, production facilities, distribution facilities,
quarries and other tangible and intangible assets and properties, either
directly or through entities the primary business of which is to own or operate
any of the foregoing, including entry into and Investments in the form of, or
pursuant to, supply agreements, operating agreements, management agreements,
pooling arrangements, royalty agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), limited
liability company agreements, subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements with third
parties (other than Unrestricted Subsidiaries). “Permitted First Priority
Refinancing Debt” means any Indebtedness Incurred by the Borrower in the form of
one or more series of senior secured notes or senior secured loans; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and (ii)
such Indebtedness constitutes Credit Agreement Refinancing Indebtedness. 33



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg040.jpg]
“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in: (1) the Borrower or a Restricted Subsidiary; provided that the
aggregate amount of all outstanding Investments made after the Agreement Date
made pursuant to this clause (1) in Restricted Subsidiaries that are not
Guarantors by the Borrower or any Guarantor (together with Investments subject
to the proviso in clause (2) below) shall not exceed (valued at the Fair Market
Value thereof at the time made) $20,000,000 at the time of any such Investment;
(2) any Person if (A) as a result of such Investment, such Person becomes a
Restricted Subsidiary or is merged or consolidated with or into, or transfers or
conveys all or substantially all its assets to, the Borrower or a Restricted
Subsidiary, (B) immediately prior to and after giving effect to any such
transaction, no Specified Default shall have occurred and be continuing and (C)
such Person’s primary business is a Related Business (any Investment described
in this clause (2), a “Permitted Acquisition”); provided that the aggregate
amount of all outstanding Investments made after the Agreement Date made
pursuant to this clause (2) in Restricted Subsidiaries that are not Guarantors
by the Borrower or any Guarantor (together with Investments subject to the
proviso in clause (1) above) shall not exceed (valued at the Fair Market Value
thereof at the time made) $20,000,000 at the time of any such Investment; (3)
cash and Temporary Cash Investments; (4) receivables owing to the Borrower or
any Restricted Subsidiary if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided, however, that such trade terms may include such concessionary trade
terms as the Borrower or any such Restricted Subsidiary deems reasonable under
the circumstances; (5) payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business; (6) loans or advances to employees made in the ordinary course of
business of the Borrower or such Restricted Subsidiary; (7) stock, obligations
or securities received in settlement of debts, including accounts receivable,
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments; (8) any Person to the
extent such Investment represents the non-cash portion of the consideration
received for (i) an Asset Disposition as permitted pursuant to Section 7.5 or
(ii) a disposition of assets not constituting an Asset Disposition; (9) any
Person where such Investment was acquired by the Borrower or any of its
Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Borrower or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default; (10) any Person to the extent such Investments
consist of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business by the Borrower or any Restricted
Subsidiary; (11) any Person to the extent such Investments consist of Hedging
Obligations or Guarantees of Indebtedness otherwise permitted under Section 7.2;
34



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg041.jpg]
(12) any Person to the extent such Investment existed on the Agreement Date or
is made pursuant to a binding commitment existing on the Agreement Date (in each
case, solely to the extent set forth on Schedule 1.3), and any extension,
modification or renewal, replacement, refunding or refinancing of any such
Investments, but only to the extent not involving additional advances,
contributions or other Investments of cash or other assets or other increases
thereof (other than as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case,
pursuant to the terms of such Investment as in effect on the Agreement Date);
provided that the amount of such Investment may be increased (a) as required by
the terms of such Investment as in existence on the Closing Date or (b) as
otherwise permitted under this Agreement; (13) (a) any Person engaged in a
Related Business (other than an Investment in an Unrestricted Subsidiary) having
an aggregate Fair Market Value, when taken together with all other Investments
made pursuant to this clause (13)(a) that are outstanding on the date such
Investment is made, that does not exceed the greater of (x) $75,000,000 and (y)
10.0% of Consolidated Net Tangible Assets at the time of such Investment and (b)
any other Person having an aggregate Fair Market Value, when taken together with
all other Investments made pursuant to this clause (13)(b) that are outstanding
on the date such Investment is made, that does not exceed the greater of (x)
$100,000,000 and (y) 15.0% of Consolidated Net Tangible Assets at the time of
such Investment; provided that, in each case, (A) each Investment will be valued
as of the date made and without regard to subsequent changes in value and (B) if
any Investment pursuant to this clause (13) is made in any Person that is not a
Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of the Borrower after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this clause
(13) for so long as such Person continues to be a Restricted Subsidiary; (14)
advances, loans, rebates and extensions of credit to suppliers, customers and
vendors in the ordinary course of business in an aggregate amount not to exceed
$10,000,000 at any time outstanding; (15) deposits, prepayments and other
credits to suppliers or landlords made in the ordinary course of business,
including such Investments in connection with the entry into any new hauling
arrangements contemplated as of the Agreement Date; (16) Investments of a
Restricted Subsidiary acquired after the Agreement Date or of an entity merged
into the Borrower or merged into or consolidated with a Restricted Subsidiary
after the Agreement Date, in each case, to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; (17) Investments the payment for which consists of Qualified
Capital Stock; provided that such Qualified Capital Stock will not increase the
amount available under Section 7.1(a)(iii); (18) Permitted Aggregates Business
Investments having an aggregate Fair Market Value, when taken together with all
other Permitted Aggregates Business Investments made pursuant to this clause
(18) during such calendar year, that does not exceed $75,000,000; and (19)
Licensing, sublicensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons. For purposes of this
definition, in the event that a proposed Investment (or portion thereof) meets
the criteria of more than one of the categories of Permitted Investments
described in clauses (1) through (19) above, the Borrower will be entitled to
classify (but not reclassify) such Investment (or portion thereof) in one or
more of such categories set forth above. In addition, subject to Section
6.12(c), any intercompany Investment permitted above that is in the form of a
loan or advance owed to (A) any Loan Party shall be evidenced by an intercompany
note reasonably acceptable to the Administrative Agent (individually or pursuant
to a global note, which global note may be the Subordinated Intercompany Note
referred to in the following clause (B)) and pledged by such Loan Party as
Collateral pursuant to the Collateral Documents and (B) a non-Guarantor
Subsidiary by a Loan Party shall 35



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg042.jpg]
be subordinated to the prior Full Payment of the Obligations and subject to a
subordinated intercompany note in form and substance reasonably satisfactory to
the Administrative Agent (the “Subordinated Intercompany Note”). “Permitted
Junior Priority Refinancing Debt” means any Indebtedness Incurred by the
Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by
Liens on the Collateral, all of which are on a junior lien, subordinated basis
to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness. “Permitted Liens” means, with respect to any
Person: (1) Liens created pursuant to the Collateral Documents; (2) pledges or
deposits by such Person under worker’s compensation laws, unemployment insurance
laws or similar legislation, or pledges or deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or United States government bonds
to secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent, in
each case Incurred in the ordinary course of business; (3) Liens imposed by law
or in the ordinary course of business (other than in connection with
Indebtedness), such as carriers’, warehousemen’s, landlords’, mechanics’ and
materialmen’s Liens, in each case for sums not yet due or outstanding for no
more than 30 days after the applicable due date unless being contested in good
faith by appropriate proceedings in accordance with Applicable Law or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding with an appeal or other proceedings
for review and Liens arising solely by virtue of any contractual, statutory or
common law provision relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; provided, however, that (A) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Borrower in excess of those set forth by
regulations promulgated by the FRB and (B) such deposit account is not intended
by the Borrower or any Restricted Subsidiary to provide collateral to the
depository institution; (4) Liens for Taxes, assessments or governmental charges
or claims not yet subject to penalties for non-payment or which are being
contested in good faith by appropriate proceedings; (5) Liens in favor of
issuers of surety bonds or letters of credit issued pursuant to the request of
and for the account of such Person in the ordinary course of its business; (6)
minor survey exceptions or other matters that are or would be revealed by a
current and accurate survey of the subject property, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property
(including, without limitation, reciprocal easement agreements, covenant,
condition and restriction declarations and agreements, community, commercial or
similar association declarations or similar documents, PUD declarations and
restrictions, in each case, whether public or private) or Liens incidental to
the conduct of the business of such Person or to the ownership of its properties
which were not Incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person; (7) Liens
securing (i) Indebtedness Incurred to finance the construction, purchase or
lease of, or repairs, improvements or additions to, property, plant or equipment
of such Person or (ii) extraction, development, operation, production or
construction costs for properties containing aggregate reserves; provided,
however, that in the case of clause (i) above, the Lien may not extend to any
other property owned by such Person or any of its Restricted Subsidiaries at the
time the Lien is Incurred (other than 36



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg043.jpg]
assets and property affixed or appurtenant thereto) and the Indebtedness (other
than any interest thereon) secured by the Lien may not be Incurred more than 180
days after the later of the acquisition, completion of construction, repair,
improvement, addition or commencement of full operation of the property subject
to the Lien, and, in the case of clause (ii) above, such Lien shall be limited
to such property containing aggregate reserves; (8) Liens to secure Permitted
Indebtedness Incurred under Section 7.2(b)(i) and any Refinancing Indebtedness
in respect thereof; provided that (a) no such Indebtedness may be secured by any
Lien on any real property with a Fair Market Value in excess of $250,000, unless
such real property is subject to a valid and enforceable Lien in favor of the
Administrative Agent to secure the Obligations, (b) any such Liens on Term Loan
Priority Collateral shall be junior relative to the Liens on the Term Loan
Priority Collateral securing the Obligations and (c) the holder of such Liens
either (x) is subject to an Acceptable Intercreditor Agreement consistent with
the ABL Intercreditor Agreement or (y) is or agrees to become bound by the terms
of the ABL Intercreditor Agreement on the same basis as the agent under the ABL
Agreement; (9) Liens existing as of the Agreement Date that are described on
Schedule 7.3; (10) Liens on property or shares of Capital Stock of another
Person at the time such other Person becomes a Subsidiary of such Person (other
than a Lien Incurred in connection with, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
transactions pursuant to which such Person becomes such a Subsidiary); provided,
however, that the Liens may not extend to any other property owned by such
Person or any of its Restricted Subsidiaries (other than assets and property
affixed or appurtenant thereto); (11) Liens on property at the time such Person
or any of its Subsidiaries acquires the property, including any acquisition by
means of a merger or consolidation with or into such Person or a Subsidiary of
such Person (other than a Lien Incurred in connection with, or to provide all or
any portion of the funds or credit support utilized to consummate, the
transaction or series of transactions pursuant to which such Person or any of
its Subsidiaries acquired such property); provided, however, that the Liens may
not extend to any other property owned by such Person or any of its Restricted
Subsidiaries (other than assets and property affixed or appurtenant thereto);
(12) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Restricted Subsidiary of such Person so long as
such Indebtedness is permitted to be Incurred under the Agreement; (13) Liens
securing Hedging Obligations so long as such Hedging Obligations are permitted
to be Incurred under Section 7.2(b)(viii); (14) Liens to secure any Refinancing
(or successive Refinancings) as a whole, or in part, of any Indebtedness secured
by any Lien referred to in clause (7), (9), (10), (11) or (13) of this
definition; provided, however, that: (A) such new Lien shall be limited to all
or part of the same property and assets that secured or, under the written
agreements pursuant to which the original Lien arose, could secure the original
Lien; and (B) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (x) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clause (7), (9), (10) or (11) at the time the original Lien became a Permitted
Lien or, in the case of clause (13), the termination value of such Hedging
Obligation at the time of such termination, and (y) an amount necessary to pay
any accrued but unpaid interest, fees and expenses, including premiums, related
to such Refinancing. 37



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg044.jpg]
(15) Liens Incurred to secure Cash Management Arrangements; (16) Liens on assets
pursuant to merger agreements, stock or asset purchase agreements and similar
agreements limiting the disposition of such assets pending the closing of the
transactions contemplated thereby; (17) Liens on insurance policies and the
proceeds thereof and other deposits securing the financing of the premiums with
respect thereto; (18) Liens on any cash earnest money deposits or installment
payments made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement; (19) Liens upon specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods; (20) Liens encumbering deposits made to secure obligations
arising from statutory, regulatory, contractual or warranty requirements of the
Borrower or any Restricted Subsidiary, including rights of offset and setoff;
(21) leases, Licenses, subleases and sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Borrower or any
Restricted Subsidiary; (22) Liens arising from filing precautionary UCC
financing statements regarding leases; (23) Liens securing obligations at any
one time outstanding that do not in the aggregate exceed the greater of (x)
$100,000,000 and (y) 15.0% of Consolidated Net Tangible Assets at the time such
Liens are granted or at any time that such obligations are Incurred; provided
that (1) no such obligations may be secured by any Lien on any real property
with a Fair Market Value in excess of $250,000, unless such real property is
subject to a valid and enforceable Lien in favor of the Administrative Agent to
secure the Obligations, and (2) if any Liens Incurred pursuant to this clause
(23) extend to, or encumber, assets that constitute Collateral, then (A) no such
Lien on any Collateral may be senior or prior to the Administrative Agent’s Lien
therein and (B) the holders of the Indebtedness or other obligations secured
thereby (or a representative or trustee on their behalf) shall enter into an
Acceptable Intercreditor Agreement providing that the Liens on the Collateral
securing such Indebtedness or other obligations shall rank, at the option of the
Borrower, either equal in priority with, or junior to, the Liens on the
Collateral securing the Obligations; (24) Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (25) Liens on cash, Temporary Cash Investments or other property
arising in connection with the defeasance, discharge or redemption of
Indebtedness; (26) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business; (27) customary Liens granted in favor of a trustee
to secure fees and other amounts owing to such trustee under an indenture or
other agreement pursuant to which Indebtedness not prohibited by this Agreement
is issued; (28) Liens encumbering property or assets under construction arising
from progress or partial payments by a customer of the Borrower or any of its
Restricted Subsidiaries relating to such property or 38



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg045.jpg]
assets; provided that such Liens shall not extend to any asset other than the
specified asset being constructed; (29) with respect to any real property leased
by the Borrower or any Restricted Subsidiary, any Liens (i) on the title of such
property not created by the Borrower or such Restricted Subsidiary, as
applicable, or (ii) arising pursuant to the terms and conditions of the
applicable lease; (30) Liens securing Indebtedness permitted to be Incurred
under Section 7.2 if (i) at the time such Liens are granted, after giving pro
forma effect to such Liens and to any concurrent Incurrence of Indebtedness
secured by such Liens, and (ii) at the time of any subsequent Incurrence of
Indebtedness secured by such Liens, after giving pro forma effect to such
Incurrence of Indebtedness, in each case, the Consolidated Secured Leverage
Ratio is no greater than 3.00 to 1.0; provided that (x) no such Indebtedness may
be secured by any Lien on any real property with a Fair Market Value in excess
of $250,000, unless such real property is subject to a valid and enforceable
Lien in favor of the Administrative Agent to secure the Obligations, and (y) if
any Liens Incurred pursuant to this clause (30) extend to, or encumber, assets
that constitute Collateral, then (1) no such Lien on any Collateral may be
senior or prior to the Administrative Agent’s Lien therein and (2) the holders
of the Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) shall enter into an Acceptable Intercreditor Agreement
providing that the Liens on the Collateral securing such Indebtedness or other
obligations shall rank, at the option of the Borrower, either equal in priority
with, or junior to, the Liens on the Collateral securing the Obligations. For
purposes of this clause (30), (A) Indebtedness outstanding under clauses (b)(i)
and (b)(xii) of Section 7.2 shall not be included in clause (x) of Consolidated
Secured Leverage Ratio, (B) all undrawn Initial Term Loan Commitments in effect
at such time shall be deemed drawn and the aggregate principal amount of Term
Loans in respect thereof shall be included in clause (x) of Consolidated Secured
Leverage Ratio and (C) the Borrower may on any date treat any other undrawn
committed amount of Indebtedness secured by such Liens as Indebtedness Incurred
on such date, and any subsequent Incurrence of such Indebtedness under and not
in excess of such commitment shall not constitute an Incurrence for purposes of
this clause (30); provided that, for all purposes under this Agreement, in
connection with any such election, such undrawn commitment shall be treated as
secured Indebtedness and, subject to clause (A) of this sentence, shall be
included in clause (x) of Consolidated Secured Leverage Ratio with respect to
any subsequent Incurrence of Indebtedness that is not Incurred under such
commitment; (31) to the extent such Liens are limited to specific properties
containing aggregate reserves, interests therein and production therefrom, (A)
Liens securing Royalty Interests and (B) Liens securing obligations Incurred in
connection with the purchase or sale of, or the transportation or distribution
of, aggregate; (32) Liens securing Refinancing Indebtedness permitted under
Section 7.2; (33) Liens securing Incremental Equivalent Debt to the extent
permitted to be Incurred pursuant to Section 2.12(g); provided that in each
case, the relative Lien priority in respect of any such Indebtedness shall be
set forth in an Acceptable Intercreditor Agreement; and (34) Liens securing
Permitted First Priority Refinancing Debt and Permitted Junior Priority
Refinancing Debt. For purposes of this definition a Lien securing Indebtedness
may also secure other obligations with respect to such Indebtedness. For
purposes of determining compliance with this definition, (A) Liens need not be
Incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be Incurred under any combination thereof
and of any other available exemption and (B) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrower shall, in its sole discretion, classify such Lien
(or any portion thereof) in any manner that complies with this definition. 39



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg046.jpg]
In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such Lien, a Permitted Lien on a
specified asset or property or group or type of assets or property may include
Liens on all improvements, repairs, additions, attachments and accessions
thereto, assets and property affixed or appurtenant thereto, parts, replacements
and substitutions therefor, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof. “Permitted
Unsecured Refinancing Debt” means any Indebtedness Incurred by the Borrower in
the form of one or more series of senior unsecured notes or senior unsecured
loans; provided that such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any employee benefit plan within the
meaning of Section 3(3) of ERISA (including a Pension Plan), maintained for
employees of the Borrower or any ERISA Affiliate or any such Plan to which the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees. “Platform” has the meaning specified in Section 6.2.
“Post-Closing Payments” has the meaning specified in clause (9) of the
definition of “Indebtedness”. “Preferred Stock” of a Person as applied to the
Capital Stock of any Person, means Capital Stock of any class or classes
(however designated) which is preferred as to the payment of dividends or
distributions, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person. “Prepayment Premium Period” has the
meaning specified in Section 2.3(a)(ii). “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “Public Lender” has the meaning specified in
Section 6.2. “Public-Side Version” has the meaning specified in Section 6.2.
“Purchase Money Indebtedness” means Indebtedness (including Capital Lease
Obligations) (a) consisting of the deferred purchase price of property,
conditional sale obligations, obligations under any title retention agreement,
other purchase money obligations and obligations in respect of industrial
revenue bonds or similar Indebtedness, in each case where the maturity of such
Indebtedness does not exceed the anticipated useful life of the asset being
financed, and (b) Incurred to finance the acquisition by the Borrower or a
Restricted Subsidiary of such asset, including additions and improvements, in
the ordinary course of business; provided, however, that any Lien arising in
connection with any such Indebtedness shall be limited to the specific asset
being financed and all improvements, repairs, additions, attachments and
accessions thereto, assets and property affixed or appurtenant thereto, parts,
replacements and substitutions therefor, and all products and proceeds thereof,
including dividends, distributions, interest and increases in respect thereof;
provided further, however, that such Indebtedness is Incurred within 180 days
after such acquisition of such assets. “Quarry Property” shall mean each
Material Real Property that is operated as a quarry or aggregate mine, together
with all contiguous land that is owned by Borrower or the applicable Subsidiary
for the purpose of ongoing or future mineral or aggregate extraction, but in
each case, excluding the Excluded Real Property Interests. “QFC Credit Support”
has the meaning specified in Section 11.21. “Qualified Capital Stock” of a
Person means Capital Stock of such Person other than Disqualified Stock;
provided, however, that such Capital Stock shall not be deemed Qualified Capital
Stock to the extent sold to a 40



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg047.jpg]
Subsidiary of such Person or financed, directly or indirectly, using funds (1)
borrowed from such Person or any Subsidiary of such Person or (2) contributed,
extended, guaranteed or advanced by such Person or any Subsidiary of such Person
(including, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of the Borrower. “Ratio-Based Incremental Debt” has the meaning specified in
Section 2.12(b). “Real Estate” means all right, title and interest (whether as
owner, lessor or lessee) in any real property or any buildings, structures,
parking areas or other improvements thereon. “Recipient” means the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder. “Recovery
Event” means any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary. “Refinance” means, in respect of any
Indebtedness, to refinance, extend, renew, refund, repay, prepay, purchase,
redeem, defease or retire, or to issue other Indebtedness in exchange or
replacement (whether upon or after termination or otherwise) for, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
“Refinanced Debt” has the meaning specified in Section 2.14(a). “Refinancing
Amendment” has the meaning specified in Section 2.14(f). “Refinancing Closing
Date” has the meaning specified in Section 2.14(e). “Refinancing Indebtedness”
means Indebtedness that Refinances any Indebtedness of the Borrower or any
Restricted Subsidiary Incurred in compliance with this Agreement; provided,
however, that: (1) (a) if the Stated Maturity of the Indebtedness being
Refinanced is equal to or earlier than the Maturity Date, such Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being Refinanced (provided that, notwithstanding the foregoing, if
the Indebtedness of the Borrower or any Restricted Subsidiary being Refinanced
constitutes Subordinated Obligations or Specified Junior Indebtedness, then the
Refinancing Indebtedness shall have a Stated Maturity of at least 91 days after
the Maturity Date) and (b) if the Stated Maturity of the Indebtedness being
Refinanced is later than the Maturity Date, the Refinancing Indebtedness has a
Stated Maturity of at least 91 days after the Maturity Date; (2) such
Refinancing Indebtedness has a Weighted Average Life to Maturity at the time
such Refinancing Indebtedness is Incurred that is equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness being Refinanced; (3) such
Refinancing Indebtedness has an aggregate principal amount (or if Incurred with
original issue discount, an aggregate issue price) that is equal to or less than
the aggregate principal amount (or if Incurred with original issue discount, the
aggregate accreted value) then outstanding (and accrued and unpaid interest and
any related fees and expenses in connection with such Refinancing, including any
premium and defeasance costs and any premium paid in connection with a tender
offer for such Indebtedness) under the Indebtedness being Refinanced, or, with
respect to Hedging Obligations, such Refinancing Indebtedness has an aggregate
principal amount that is equal to or less than the termination value of such
Hedging Obligation at the time of such termination; (4) if the Indebtedness
being Refinanced (a) is subordinated in right of payment to the Obligations,
such Refinancing Indebtedness is subordinated in right of payment to the
Obligations at least to the same extent as the Indebtedness being Refinanced,
(b) constitutes Specified Junior Indebtedness, such Refinancing Indebtedness is
subject to the same Lien priority as the Indebtedness being Refinanced 41



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg048.jpg]
(or is secured by Liens junior in priority to such Liens) or is unsecured or (c)
is unsecured, such Refinancing Indebtedness is unsecured; (5) the Refinancing
Indebtedness shall not include (a) Indebtedness of a Subsidiary that is not a
Guarantor that Refinances Indebtedness of the Borrower or a Guarantor or (b)
Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary; (6) such Refinancing Indebtedness
shall not be Guaranteed by any Person that did not Guarantee the Indebtedness
being Refinanced; and (7) if such Indebtedness being Refinanced is secured (a)
such Refinancing Indebtedness shall either be (x) unsecured or (y) secured, and
if secured, the Liens securing the Refinancing Indebtedness shall either be
equal in priority with, or junior to, the Liens securing the Indebtedness being
Refinanced (and the holders of such Refinancing Indebtedness shall be required
to become subject to an Acceptable Intercreditor Agreement) and (b) such
Refinancing Indebtedness, if secured, shall not be secured by any assets that
did not secure the obligations being Refinanced and may not be secured pursuant
to any security documentation that is more restrictive to the Borrower and the
Guarantors than this Agreement and the other Loan Documents. “Refinancing Term
Commitments” has the meaning specified in Section 2.14(a). “Refinancing Term
Lender” has the meaning specified in Section 2.14(b). “Refinancing Term Loan”
has the meaning specified in Section 2.14(c). “Refinancing Term Loan Request”
has the meaning specified in Section 2.14(a). “Register” has the meaning
specified in Section 11.6(c). “Reinvestment Prepayment Date” means, with respect
to any Asset Disposition or Recovery Event, the date occurring twelve (12)
months after such Asset Disposition or Recovery Event or, if the Borrower or any
Restricted Subsidiary shall have entered into a definitive binding agreement or
commitment to reinvest in Additional Assets that is executed or approved within
twelve (12) months after such Asset Disposition or Recovery Event, the date
occurring eighteen (18) months after such Asset Disposition or Recovery Event,
as applicable. “Related Business” means any business in which the Borrower or
any of the Restricted Subsidiaries was engaged on the Agreement Date and any
business that is in the good faith judgment of the Borrower related, ancillary
or complementary to any such business. “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors, consultants,
service providers and representatives of such Person and of such Person’s
Affiliates. “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the Environment, or into, from or through any building, structure or
facility. “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York for the purpose of recommending a benchmark rate to replace LIBOR in loan
agreements similar to this Agreement. “Reportable Event” means any of the events
set forth in Section 4043(c) of ERISA, other than events for which the 30 day
notice period has been waived. 42



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg049.jpg]
“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute or replace the Initial Term
Loans or to amend this Agreement to reduce the “effective yield” thereof (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practice and, in any event, excluding any bona fide
arrangement fees, syndication fees, structuring fees, commitment fees,
underwriting fees and similar fees (regardless of whether paid, in whole or in
part, to any or all lenders or holders of such Indebtedness) or other fees not
paid generally to all lenders or holders of such Indebtedness) (“Effective
Yield”), (a) the prepayment, refinancing, substitution or replacement of all or
a portion of the Initial Term Loans with the Incurrence of any Long-Term
Indebtedness under this Agreement or otherwise in the form of term loans
Incurred pursuant to a credit agreement with terms (including with respect to
maturity date) that are substantially similar to those contained in this
Agreement, in each case, by the Borrower or any of the Restricted Subsidiaries
having an Effective Yield at the time of Incurrence thereof that is less than
the Effective Yield (calculated on the same basis) of such Initial Term Loans at
the time of Incurrence thereof, or (b) any amendment to this Agreement that
reduces the Effective Yield of such Initial Term Loans (calculated on the same
basis). No “Repricing Transaction” shall be deemed to occur as a result of (i) a
transaction related to or in connection with any Change of Control, (ii) any
Incurrence of Indebtedness in aggregate principal amount in excess of the
principal amount of the then-outstanding Initial Term Loans in connection with a
Transformative Acquisition, (iii) any Incurrence of Indebtedness evidenced by
any agreement other than (x) this Agreement or (y) any term loan credit
agreement that contains terms (including with respect to maturity date) that are
substantially similar to the terms contained in this Agreement, or (iv) any
Incurrence of Indebtedness in the form of debt securities. “Required Class
Lenders” means, at any time with respect to any Class of Term Loans or
Commitments, Lenders having Term Loan Exposure with respect to such Class
representing more than 50% of the Term Loan Exposures of all Lenders of such
Class. The Term Loan Exposure of any Defaulting Lender with respect to such
Class shall be disregarded in determining Required Class Lenders at any time.
“Required Lenders” means, at any time, Lenders having or holding Term Loan
Exposure representing more than 50% of the sum of the aggregate Term Loan
Exposure of all Lenders (excluding the Term Loan Exposure of any Lender that is
a Defaulting Lender). “Resolution Authority” means an EEA Resolution Authority
or, with respect to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chairman of the board, president, chief
executive officer, chief financial officer, or vice president of finance,
controller, treasurer or similar officer of the Borrower or, if the context
requires, another Loan Party. “Restricted Payments” means with respect to any
Person: (1) the declaration or payment of any dividends or any other
distributions of any sort in respect of its Capital Stock (including any payment
in respect of its Capital Stock in connection with any merger or consolidation
involving such Person) or similar payment to the direct or indirect holders of
its Capital Stock (other than (A) dividends or distributions payable solely in
its Capital Stock (other than Disqualified Stock), (B) dividends or
distributions payable solely to the Borrower or a Restricted Subsidiary and (C)
pro rata dividends or other distributions made by a Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation)); (2) the purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value of any
Capital Stock of the Borrower held by any Person (other than by a Restricted
Subsidiary) other than in exchange for Capital Stock of the Borrower that is not
Disqualified Stock; (3) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment of any Subordinated
Obligations or Specified Junior Indebtedness of the Borrower or any Restricted
Subsidiary (other than (A) from the Borrower or a Restricted Subsidiary or (B)
the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations or Specified Junior Indebtedness made in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each 43



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg050.jpg]
case due within one (1) year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement); or (4) the making of
any Investment (other than a Permitted Investment) in any Person; The amount of
any Restricted Payment if made otherwise than in cash will be Fair Market Value
of the assets subject thereto. “Restricted Subsidiary” means any Subsidiary of
the Borrower that is not an Unrestricted Subsidiary. “Restrictive Agreement” an
agreement (other than a Loan Document) that conditions or restricts the right of
the Borrower, any other Loan Party or any of their respective Subsidiaries to
Incur or repay any Indebtedness for borrowed money, to grant Liens on any
assets, to declare or make dividends or distributions, to modify, extend or
renew any agreement evidencing Indebtedness for borrowed money, or to repay any
intercompany Indebtedness. “Retained Declined Proceeds” has the meaning
specified in Section 2.3(b)(iv). “Royalties” means all royalties, fees, expense
reimbursement and other amounts payable by any Loan Party under a License.
“Royalty Interests” means any royalty, overriding royalty, net profits interest,
production payment, master limited partnership interest or other interest in
properties containing aggregate reserves or the right to receive (or to cause
another Person to receive) all or a portion of the production or the proceeds
from the sale of production attributable to such reserves. “S&P” means Standard
& Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto. “Sale/Leaseback Transaction” means an arrangement relating to
property owned by the Borrower or a Restricted Subsidiary on the Agreement Date
or thereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person (other
than the Borrower or a Restricted Subsidiary) and the Borrower or a Restricted
Subsidiary leases it from such Person. “Sanctions” means any sanctions
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority. “Scheduled
Unavailability Date” has the meaning specified in Section 3.3(c)(ii). “SEC”
means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Section 2.13 Additional
Amendment” has the meaning specified in Section 2.13(d). “Secured Parties”
means, collectively, the Administrative Agent, the Lenders, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.5, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents. “Security Agreement” means the Security Agreement, dated as of the
Agreement Date, among the Borrower, the Guarantors party thereto and the
Administrative Agent, for the benefit of the Secured Parties, as amended,
amended and restated, modified or supplemented from time to time. “Senior
Indebtedness” means with respect to any Person: (1) Indebtedness of such Person,
whether outstanding on the Agreement Date or thereafter Incurred; and 44



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg051.jpg]
(2) all other obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above, unless, in the case of
clauses (1) and (2), in the instrument creating or evidencing the same or
pursuant to which the same is outstanding, it is provided that such Indebtedness
or other obligations are subordinate in right of payment to the Obligations or
the Guaranteed Obligations, as the case may be; provided, however, that Senior
Indebtedness shall not include: (A) any obligation of such Person to the
Borrower or any Subsidiary of the Borrower; (B) any liability for Federal,
state, local or other Taxes owed or owing by such Person; (C) any accounts
payable or other liability to trade creditors arising in the ordinary course of
business; (D) any Capital Stock; (E) any Indebtedness or other obligation of
such Person that is subordinate in right of payment to any other Indebtedness or
other obligation of such Person; (F) that portion of any Indebtedness that at
the time of Incurrence was Incurred in violation of this Agreement; (G) any
Indebtedness, which, when Incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to such
Person; (H) any Indebtedness of or amounts owed by such Person for compensation
to employees or for services rendered to another Person; and (I) Indebtedness of
such Person to a Subsidiary or any other Affiliate or any such Affiliate’s
Subsidiaries. “Significant Subsidiary” means any Restricted Subsidiary that
would be a “Significant Subsidiary” of the Borrower within the meaning of Rule
1-02 under Regulation S-X promulgated by the SEC and, for purpose of determining
whether an Event of Default has occurred, any group of Restricted Subsidiaries
that combined would be such a Significant Subsidiary. “SOFR” with respect to any
day means the secured overnight financing rate published for such day by the
Federal Reserve Bank of New York, as the administrator of the benchmark (or a
successor administrator) on the Federal Reserve Bank of New York’s website (or
any successor source) and, in each case, that has been selected or recommended
by the Relevant Governmental Body. “SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the fair saleable value (on a going concern basis) of the assets of such
Person and its Subsidiaries, taken as a whole; (ii) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person and its Subsidiaries, taken as a whole, contemplated
as of such date; and (iii) such Person and its Subsidiaries, taken as a whole,
do not intend to Incur debts (including current obligations and contingent
liabilities) beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). 45



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg052.jpg]
“Specified Default” means any Event of Default pursuant to clauses (a) or (f) of
Section 8.1. “Specified Junior Indebtedness” means, with respect to a Person,
any Long-Term Indebtedness for borrowed money of such Person (whether
outstanding on the Agreement Date or thereafter Incurred) which (a) is secured
by Liens, all of which are junior to the Liens securing the Obligations under
the Loan Documents or (b) is unsecured. “Specified Representations” means the
representations and warranties set forth in the first sentence of Section 5.1
(but only as to due organization and valid existence), the first sentence and
clause (b) of the second sentence of Section 5.2, Section 5.3, Section 5.4, the
last sentence of Section 5.5(a), Section 5.5(b), Section 5.7, Section 5.21,
Section 5.22 and, solely with respect to the use of proceeds of any applicable
Borrowing hereunder, Sections 5.23 and 5.24. “Start Date” means June 7, 2016.
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred). “Subordinated Intercompany
Note” has the meaning specified in the definition of “Permitted Investment”.
“Subordinated Obligation” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Agreement Date or thereafter Incurred)
which is subordinate in right of payment to any Indebtedness under the Loan
Documents or the Guaranty of any Guarantor hereunder, as the case may be,
pursuant to a written agreement to that effect, except any Indebtedness that is
subject to Lien subordination but not payment subordination. “Subsidiary” of a
Person means any corporation, association, partnership, limited liability
company, unlimited liability company, joint venture or other business entity of
which more than fifty percent (50%) of the Voting Stock (in the case of Persons
other than corporations), is owned or controlled directly or indirectly by the
Person, or one or more of the Subsidiaries of the Person, or a combination
thereof. Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower. “Successor Borrower” has the
meaning specified in Section 7.8(a). “Supported QFC” has the meaning specified
in Section 11.21. “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Temporary Cash Investments”
means any of the following: 46



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg053.jpg]
(1) any investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof; (2) investments in demand and time deposit accounts,
certificates of deposit and money market deposits maturing within 270 days of
the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any State thereof or
any foreign country recognized by the United States of America, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of $50,000,000 (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) or any money-market fund sponsored
by a registered broker dealer or mutual fund distributor; (3) repurchase
obligations with a term of not more than 180 days for underlying securities of
the types described in clause (1) above entered into with a bank meeting the
qualifications described in clause (2) above; (4) investments in commercial
paper, maturing not more than 270 days after the date of acquisition, issued by
a corporation (other than an Affiliate of the Borrower) organized and in
existence under the laws of the United States of America or any foreign country
recognized by the United States of America with a rating at the time as of which
any investment therein is made of “P-2” (or higher) according to Moody’s
Investors Service, Inc. or “A- 2” (or higher) according to S&P; (5) investments
in securities with maturities of nine (9) months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A-” by Standard & Poor’s Ratings Services
or “A3” by Moody’s; (6) investments in money market funds that invest
substantially all their assets in securities of the types described in clauses
(1) through (5) above; and (7) in the case of a Foreign Subsidiary or any other
Restricted Subsidiary that conducts business outside of the United States,
investments of a type similar to those referred to in clauses (1) through (6)
above and comparable in credit quality and tenor to those referred to in such
clauses that are, in each case, commonly used by businesses for cash management
purposes in the applicable jurisdictions to the extent advisable in connection
with any business conducted by the Borrower or any Restricted Subsidiary, all as
determined in good faith by the Borrower. “Term Loan Exposure” means, with
respect to any Lender, as of any date of determination, the outstanding
principal amount of the Term Loans of such Lender and all the Commitments of
such Lender in effect at such time. “Term Loan Extension Series” has the meaning
specified in Section 2.13(c). “Term Loan Increase” has the meaning specified in
Section 2.12(a). “Term Loan Priority Collateral” has the meaning specified in
the ABL Intercreditor Agreement. “Term Loans” means, collectively, all loans and
advances provided for in ARTICLE II. “Term SOFR” means the forward-looking term
rate for any period that is approximately (as determined by the Administrative
Agent) as long as any of the Interest Period options set forth in the definition
of “Interest Period” and that is based on SOFR and that has been selected or
recommended by the Relevant Governmental Body, in each case as published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion. “Threshold Amount” means $25,000,000. “Trade Date”
has the meaning specified in Section 11.6(g). 47



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg054.jpg]
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Term Loans hereunder, (b) the payment of related fees and expenses
in connection with each of the foregoing and (c) the use of proceeds of the
Initial Term Loans as described in Section 6.11. “Transformative Acquisition”
means any material Permitted Acquisition by the Borrower or any of the
Restricted Subsidiaries of or with a third party that is either (a) not
permitted by the terms of the Loan Documents immediately prior to the signing or
consummation of such Permitted Acquisition or (b) if permitted by the terms of
the Loan Documents immediately prior to the signing or consummation of such
Permitted Acquisition, would not provide the Borrower and the Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation (in each case, as conclusively determined by the Borrower in good
faith). “Type” means any type of a Term Loan determined with respect to the
interest option applicable thereto, which shall be a Eurodollar Rate Term Loan
or a Base Rate Term Loan. “UCC” means the Uniform Commercial Code as in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority. “UK Financial Institution” means any
BRRD Undertaking (as such term is defined under the PRA Rulebook (as amended
from time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any person falling within IFPRU 11.6 of the FCA Handbook (as
amended from time to time) promulgated by the United Kingdom Financial Conduct
Authority, which includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms. “UK
Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “Unfunded Pension Liability” means the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year. “United States” and
“U.S.” mean the United States of America. “Unrestricted Subsidiary” means: (1)
any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and (2) any Subsidiary of an Unrestricted
Subsidiary. The Board of Directors of the Borrower may designate any Subsidiary
of the Borrower (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries
owns any Capital Stock or Indebtedness of, or holds any Lien on any property of,
the Borrower or any other Subsidiary of the Borrower that is not a Subsidiary of
the Subsidiary to be so designated; provided, however, that either (A) the
Subsidiary to be so designated has total assets of $1,000 or less or (B) if such
Subsidiary has assets greater than $1,000, such designation would be permitted
under Section 7.1 and the final paragraph of the definition of the term
“Investment.” The Board of Directors of the Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, that
immediately after giving effect to such designation (x) the Borrower could Incur
48



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg055.jpg]
$1.00 of Coverage Indebtedness pursuant to Section 7.2(a) and (B) no Default
shall have occurred and be continuing. Any such designation by the Board of
Directors of the Borrower shall be evidenced to the Administrative Agent by
promptly delivering to the Administrative Agent a copy of the resolution of the
Board of Directors of the Borrower giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions. Each Unrestricted Subsidiary as of the Agreement Date
shall be set forth in Schedule 1.4. Notwithstanding the foregoing, for so long
as the ABL Agreement is in effect, in no event shall any Domestic Subsidiary
that is a “Restricted Subsidiary” under the ABL Agreement (to the extent such
concept applies under the ABL Agreement at such time) be deemed an Unrestricted
Subsidiary hereunder. “U.S. Person” means any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code. “U.S. Special Resolution
Regimes” has the meaning specified in Section 11.21. “U.S. Tax Compliance
Certificate” has the meaning specified in Section 3.1(e)(ii)(B)(III). “Voting
Stock” of a Person means all classes of Capital Stock of such Person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest 1/12) that will elapse
between such date and the making of such payment by (b) the then outstanding
principal amount of such Indebtedness. “Wholly-Owned Subsidiary” means, with
respect to any Person, a Subsidiary of such Person, all of the Capital Stock of
which (other than directors’ qualifying shares or nominee or other similar
shares required pursuant to Applicable Law) are owned by such Person or another
Wholly-Owned Subsidiary of such Person. “Withholding Agent” means the Borrower
and the Administrative Agent. “Write-Down and Conversion Powers” means (a) with
respect to any EEA Resolution Authority, the write- down and conversion powers
of such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule, and (b) with respect to
the United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. 1.2 Other Interpretive Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” 49



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg056.jpg]
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law, rule or regulation shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” (c) Section headings herein and in the
other Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Loan Document (d)
Any reference herein or any other Loan Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). (e) In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires that no Default,
Event of Default or Specified Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no
Default, Event of Default or Specified Default, as applicable, exists on the
date the definitive agreements for such Limited Condition Acquisition are
entered into. For the avoidance of doubt, if the Borrower has exercised its
option under the first sentence of this clause (e), and any Default or Event of
Default occurs following the date the definitive agreements for the applicable
Limited Condition Acquisition were entered into and prior to the consummation of
such Limited Condition Acquisition, any such Default or Event of Default shall
be deemed to not have occurred or be continuing for purposes of determining
whether any action being taken in connection with such Limited Condition
Acquisition is permitted hereunder. (f) In connection with any action being
taken in connection with a Limited Condition Acquisition, for purposes of: (i)
determining compliance with any provision of this Agreement which requires the
calculation of the Consolidated Coverage Ratio or Consolidated Secured Leverage
Ratio; or (ii) testing baskets set forth in this Agreement (including baskets
measured as a percentage of EBITDA or Consolidated Net Tangible Assets), in each
case, including the determination of compliance with any provision that requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom, and, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such action is
permitted hereunder, and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom shall be deemed to
be the date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four (4) consecutive Fiscal Quarters ending prior to the LCA Test Date for which
50



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg057.jpg]
consolidated financial statements of the Borrower have been delivered hereunder,
the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrower has made an
LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
EBITDA or Consolidated Net Tangible Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. 1.3 Accounting Terms. (a)
Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b)
Changes in GAAP. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the audited financial statements
referred to in Section 6.2(a) for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. (c) Consolidation of Variable Interest Entities. All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein. 1.4 Rounding. Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). 1.5 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). 1.6 Currency
Equivalents Generally. Any amount specified in this Agreement (other than in
Articles II, IX and X) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount thereof in the applicable currency to be determined by
the Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.6, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two (2) Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency. 51



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg058.jpg]
1.7 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes. 1.8 Classification
of Term Loans. For purposes of this Agreement, Term Loans may be classified and
referred to by Class (e.g., an “Initial Term Loan”, “Incremental Term Loan”,
“Extended Term Loan” or “Refinancing Term Loan”) or by Type (e.g., a “Eurodollar
Rate Term Loan” or “Base Rate Term Loan”). 1.9 Effectuation of Transactions.
Each of the representations and warranties of the Borrower and the other Loan
Parties contained in this Agreement (and all corresponding definitions) are made
after giving effect to the Transactions (or such portion thereof as shall be
consummated as of the date of the applicable representation or warranty), unless
the context otherwise requires. ARTICLE II TERM LOANS / INTEREST / PAYMENTS 2.1
The Term Loans. Subject to the terms and conditions set forth herein, each
Lender with an Initial Term Loan Commitment severally (and not jointly) agrees
to make Initial Term Loans to the Borrower in Dollars from time to time on any
Business Day during the Delayed Draw Availability Period; provided that (a) the
principal amount of each Initial Term Loan made by any Lender will not exceed
such Lender’s Initial Term Loan Commitment in effect at such time; (b) without
limiting the requirements set forth in Section 2.2, the Borrower must deliver
notice to the Administrative Agent at least five (5) Business Days prior to any
applicable Funding Date of the Borrower’s intention to make a Borrowing of
Initial Term Loans pursuant to this Section 2.1 on such Funding Date; (c) the
aggregate principal amount of Initial Term Loans to be made on any Funding Date
must equal or exceed $25,000,000; and (d) the aggregate principal amount of all
Initial Term Loans made pursuant to this Section 2.1 may not exceed $125,000,000
unless, after giving effect to the applicable Borrowing, the Borrower shall have
fully drawn all Initial Term Loan Commitments in effect as of immediately prior
to such Borrowing. Each Borrowing of Initial Term Loans shall consist of Initial
Term Loans made simultaneously by the Lenders in accordance with their
respective Initial Term Loan Commitments. Amounts borrowed under this Section
2.1 and repaid or prepaid may not be reborrowed. Initial Term Loans may be Base
Rate Term Loans or Eurodollar Rate Term Loans as further provided herein. The
Initial Term Loans funded on each Funding Date will be funded with original
issue discount of 1.00% (it being agreed that the Borrower shall be obligated to
repay 100% of the principal amount of each Initial Term Loan and interest shall
accrue on 100% of the principal amount of the Initial Term Loans, in each case
as provided herein). 2.2 Borrowings, Conversions and Continuations of Term
Loans. (a) Each Borrowing of Term Loans hereunder, each conversion of Term Loans
from one Type to the other, and each continuation of Eurodollar Rate Term Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Term Loans or of any conversion
of Eurodollar Rate Term Loans to Base Rate Term Loans, and (ii) on the requested
date of any Borrowing of Base Rate Term Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Term Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of the applicable
Class of Term Loans of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three (3)
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the applicable Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Term Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.3(c), each Borrowing of or conversion to Base Rate Term
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
52



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg059.jpg]
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Term Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Term Loans to be
borrowed, converted or continued, (iv) the Type of Term Loans to be borrowed or
to which existing Term Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Term Loan in a Committed Loan Notice or if the Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans shall be made as, or converted to, Eurodollar Rate Term
Loans with an Interest Period of one month. Any such automatic conversion to
Base Rate Term Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Term Loans.
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Term Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. (b) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
ratable share of the applicable Class of Term Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Term Loans described in Section 2.2(a). Each applicable Lender shall
make the amount of its Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.2 (and,
with respect to any Borrowing requested to occur on the Closing Date, if any,
Section 4.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower. (c) Except as otherwise provided
herein, a Eurodollar Rate Term Loan may be continued or converted only on the
last day of an Interest Period for such Eurodollar Rate Term Loan. During the
existence of a Default, no Term Loans may be requested as, converted to or
continued as Eurodollar Rate Term Loans without the consent of the Required
Lenders. (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Term Loans upon determination of such interest rate. (e) After giving
effect to all Borrowings of Term Loans, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of any Class
of Term Loans hereunder. (f) Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all of the portion of
its Term Loans in connection with any refinancing, extension, loan modification
or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender. 2.3 Prepayments. (a) Optional. (i) Subject to Section
2.3(a)(ii), the Borrower may, upon notice to the Administrative Agent pursuant
to delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Term Loans and (2) on the
date of prepayment of Base Rate Term Loans; (B) any prepayment of Eurodollar
Rate Term Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate Term Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class of Term Loans to be prepaid and, if
Eurodollar Rate Term Loans are to be prepaid, the Interest Period(s) of such
Term Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such 53



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg060.jpg]
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage of the relevant Class of Term
Loans). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Term
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.5. Each
prepayment of outstanding Term Loans pursuant to this Section 2.3(a) shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.5 in a manner determined at the sole discretion of the Borrower and
specified in the Notice of Loan Prepayment and, subject to the other limitations
expressly set forth in this Agreement, the Borrower may elect to apply voluntary
prepayments of Term Loans to one or more Class or Classes of Term Loans selected
by the Borrower in its sole discretion (provided that such voluntary prepayments
of the Term Loans shall be made pro rata within any such Class or Classes
selected by the Borrower). In the event that the Borrower does not specify the
order in which to apply prepayments to reduce scheduled installments of
principal or as between Classes of Term Loans, the Borrower shall be deemed to
have elected that such prepayment be applied to reduce the scheduled
installments of principal in direct order of maturity on a pro rata basis among
Classes of Term Loans. (ii) Notwithstanding the foregoing, in the event that, on
or prior to the date which is twelve (12) months after the Closing Date (the
“Prepayment Premium Period”), the Borrower (A) prepays, refinances, substitutes
or replaces any Initial Term Loans pursuant to a Repricing Transaction, or (B)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (x) in the case of clause (A), a prepayment
premium of 1.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, refinanced, substituted or replaced and (y) in the case of clause (B),
a fee equal to 1.00% of the aggregate principal amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment. If, at any time
during the Prepayment Premium Period, all or any portion of the Initial Term
Loans held by any Non-Consenting Lender are prepaid, refinanced, substituted or
replaced pursuant to Section 11.13 as a result of, or in connection with, such
Lender not agreeing or otherwise consenting to any waiver, consent, modification
or amendment in connection with a Repricing Transaction, such prepayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction; provided that, for the avoidance of doubt, the Borrower shall not
be subject to the requirements of this Section 2.3(a)(ii) with respect to any
Repricing Transaction occurring after the end of the Prepayment Premium Period.
(b) Mandatory. (i) Debt Incurrences. If the Borrower or any of its Restricted
Subsidiaries issues or Incurs any Indebtedness (other than Indebtedness
expressly permitted to be Incurred pursuant to Section 2.12, 2.13 or 7.2), then
on the date of such issuance or Incurrence, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds in respect thereof to prepay Term Loans.
(ii) Excess Cash Flow. If, for any Excess Cash Flow Period, there shall be any
positive Excess Cash Flow, the Borrower shall prepay Term Loans of each Class on
the relevant Excess Cash Flow Application Date (as defined below) in an
aggregate amount equal to (i) 50% of such Excess Cash Flow minus (ii) the
Optional Prepayment Amount (if any) for such Excess Cash Flow Period. Each
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than five (5) Business Days after the earlier of (x) the date on which the
financial statements of the Borrower referred to in Section 6.2(a) for the
Fiscal Year with respect to which such prepayment is to be made are required to
be delivered to the Lenders, and (y) the date such financial statements are
actually delivered. (iii) Asset Dispositions; Recovery Events. The Borrower
shall apply an amount equal to 100% of Net Available Cash from any Asset
Disposition or Recovery Event (other than any disposition of, or Recovery Event
with respect to, property that constitutes ABL Priority Collateral) to prepay
Term Loans within five (5) Business Days following actual receipt of Net
Available Cash in respect thereof; provided that notwithstanding the foregoing,
(i) the Borrower shall only be required to make a mandatory prepayment with the
Net Available Cash of any Asset Disposition or Recovery Event pursuant to this
Section 2.3(b)(iii) if the aggregate Net Available Cash in respect of all Asset
Dispositions and Recovery Events (excluding any disposition of or Recovery
Events with respect to property that constitutes ABL Priority Collateral) that
have occurred since the Closing Date exceeds $35,000,000; 54



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg061.jpg]
and (ii) to the extent such aggregate Net Available Cash has not exceeded
$35,000,000 since the Closing Date, then the Borrower and the Restricted
Subsidiaries shall be entitled to retain any such Net Available Cash, with no
prepayment obligation, and use such Net Available Cash for any purposes not
prohibited under this Agreement; provided that, if at the time that any such
prepayment would be required, the Borrower shall be required to, or to offer to,
repurchase or redeem or repay or prepay any Indebtedness secured on a pari passu
basis with or senior to the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the Net Available Cash of such
Asset Disposition or Recovery Event (such Indebtedness required to be offered to
be so repurchased, “Other Applicable Indebtedness”), then the Borrower (or any
Restricted Subsidiary) may apply such Net Available Cash on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time); provided, further,
that if no Term Loans subject to such mandatory prepayment requirement are
outstanding or will be outstanding after the application of such prepayment,
then the Borrower may apply all such Net Available Cash after the repayment of
such Term Loans to repay the Other Applicable Indebtedness; provided, further,
that the portion of such Net Available Cash allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Available Cash required to
be allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Available Cash shall be allocated
to the Term Loans (in accordance with the terms hereof); provided, further, that
to the extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness repurchased or repaid with such Net Available Cash, the declined
amount of such Net Available Cash shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof (to the extent such Net Available
Cash would otherwise have been required to be so applied if such Other
Applicable Indebtedness was not then outstanding). (iv) Declining Lender.
Notwithstanding anything in this Section 2.3(b) to the contrary, any Lender may
elect, by notice to the Administrative Agent by telephone (confirmed by hand
delivery, facsimile transmission or PDF attachment to an e-mail) at least one
(1) Business Day prior to the required prepayment date, to decline all or any
portion of any mandatory prepayment of its Term Loans pursuant to this Section
2.3(b), in which case the aggregate amount of the prepayment that would have
been applied to prepay Term Loans but was so declined may be retained by the
Borrower and the Restricted Subsidiaries (such retained amount, “Retained
Declined Proceeds”). (v) Order of Payments. Each prepayment of Term Loans
pursuant to this Section 2.3(b) shall be applied ratably to each Class of Term
Loans then outstanding. With respect to each Class of Term Loans, each
prepayment pursuant to Section 2.3(b)(i), 2.3(b)(ii) or 2.3(b)(iii) shall be
applied to the scheduled installments of principal thereof (following the date
of prepayment) in a manner determined at the sole discretion of the Borrower and
specified to the Administrative Agent and, if not specified, in direct order of
maturity. Each such prepayment shall be paid to the applicable Lenders in
accordance with their respective Applicable Percentage of such prepayment;
provided that if no Lender exercises the right to waive a given mandatory
prepayment of Term Loans pursuant to this Section 2.3(b), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are Base Rate Term Loans to the full extent
thereof before application to Term Loans that are Eurodollar Rate Term Loans in
a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.5. (vi) Prepayment Certificate. Concurrently with
any prepayment of the Term Loans pursuant to Section 2.3(b)(i), 2.3(b)(ii) or
2.3(b)(iii), the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower demonstrating the
calculation of the amount of the applicable Net Cash Proceeds, Excess Cash Flow
or Net Available Cash, as applicable, giving rise to such prepayment. 2.4
Termination of Commitments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent from time to time during the Delayed Draw Availability
Period, terminate (in whole or in part) the unused portion of the aggregate
Initial Term Loan Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. 55



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg062.jpg]
(b) Mandatory. (i) On the last Business day of each of September 2020, December
2020, March 2021, June 2021 and September 2021, the aggregate Initial Term Loan
Commitments in effect as of such date, if any, shall be reduced automatically by
$450,000. (ii) The Initial Term Loan Commitment of each Lender shall be reduced
automatically and without further action upon the making by such Lender of any
Initial Term Loan by an amount equal to the principal amount of such Initial
Term Loan. (iii) Unless previously terminated pursuant to the terms of this
Agreement, the Initial Term Loan Commitment of each Lender shall terminate at
5:00 p.m. on the Delayed Draw Funding Deadline. (c) Application of Commitment
Reductions. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Initial Term
Loan Commitments under this Section 2.4. Upon any reduction of the unused
portion of the aggregate Initial Term Loan Commitments, the Initial Term Loan
Commitment of each Lender shall be reduced by such Lender’s ratable portion of
such reduction amount. 2.5 Repayment of Term Loans. The Borrower shall repay to
the Administrative Agent, for the benefit of the Lenders, (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of December 2021 (or, if earlier, the last Business Day of the
applicable Fiscal Quarter during which the Initial Term Loan Commitments have
been drawn in full by the Borrower), an aggregate principal amount of the
Initial Term Loans equal to $450,000 (which payments shall be reduced as a
result of the application of prepayments in accordance with the priority set
forth in Section 2.3(b)(v) above) and (ii) on the Maturity Date, the aggregate
principal amount of all Initial Term Loans outstanding on such date; provided
that the amount of any such payment set forth above shall be adjusted to account
for the addition of any Extended Term Loan or Incremental Term Loans to
contemplate (x) the reduction in the aggregate principal amount of any Term
Loans that were converted in connection with the Incurrence of such Extended
Term Loans, and (y) any increase to payments to the extent and as required
pursuant to the terms of any applicable Incremental Term Amendment involving a
Term Loan Increase to the Term Loans, a Refinancing Amendment to the amount of
Term Loans or an Extension Amendment increasing the amount of Term Loan
payments. 2.6 Interest. (a) Subject to the provisions of Section 2.6(b), (i)
each Eurodollar Rate Term Loan of a particular Class of Term Loans shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Class of Term Loans; and (ii) each Base Rate Term Loan
of a particular Class of Term Loans shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Class of Term Loans.
(b) (i) If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws. (ii) If any amount (other than
principal of any Term Loan) payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (iii) Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon demand. (c) Interest on each Term Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable 56



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg063.jpg]
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law. 2.7 Fees.
(a) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. (b) The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. 2.8 Computation of Interest
and Fees. All computations of interest for Base Rate Term Loans (including Base
Rate Term Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Term Loan for the day on which such Term
Loan is made, and shall not accrue on any Term Loan, or any portion thereof, for
the day on which such Term Loan or such portion is paid. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error. 2.9 Evidence of
Debt. The Term Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 11.6(c). The accounts or records maintained by each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Term Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Term Loans and payments with respect thereto. 2.10 Payments
Generally; Administrative Agent’s Clawback. (a) General. All payments to be made
by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the applicable Class of Term
Loans (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 3:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be. (b) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender at least one Business Day prior to the date of any Borrowing, that
such Lender will not make available as and when required hereunder to the
Administrative Agent such Lender’s ratable share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 (or, in the case of a Borrowing of
Base Rate Term Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.2) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding 57



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg064.jpg]
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Term Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (i) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the relevant Lenders of any Class
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders of the applicable Class, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this clause (b) shall be conclusive, absent manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Initial Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the applicable conditions to the funding of the Initial Term Loans set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 11.4(c) are several and not joint. The failure of
any Lender to make any Term Loan or to make any payment under Section 11.4(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan or to
make its payment under Section 11.4(c). (e) Funding Source. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for any Term Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Term Loan in any particular
place or manner. (f) Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. 2.11 Sharing of Payments by
Lenders. If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of (a) Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account 58



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg065.jpg]
of the Obligations due and payable to all Lenders hereunder and under the other
Loan Documents at such time obtained by all the Lenders at such time or (b)
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Term Loans of the other Lenders of the applicable Class, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; (ii) the
provisions of this Section 2.11 shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution) or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Term Loans. Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. 2.12
Incremental Term Loans. (a) The Borrower may, at any time and from time to time
after the Closing Date, subject to the terms and conditions set forth herein,
request one or more new commitments which may be of the same Class as any
outstanding Term Loan (a “Term Loan Increase”) or a new Class of Term Loans
(collectively with any Term Loan Increase, the “Incremental Term Commitments”).
Any request under this Section 2.12 shall specify the requested amount and
proposed terms of the relevant Incremental Term Loans. Incremental Term Loans
may be made by any existing Lender (but no existing Lender will have an
obligation to make any Incremental Term Commitment, nor will the Borrower have
any obligation to approach any existing Lenders to provide any Incremental Term
Commitment) or by any Additional Lender (each such existing Lender or Additional
Lender providing such Incremental Term Commitment, an “Incremental Term
Lender”); provided that the Administrative Agent shall have consented (such
consent not to be unreasonably conditioned, withheld or delayed) to such
Additional Lender’s making such Incremental Term Loans to the extent such
consent, if any, would be required under Section 11.6(b)(iii) for an assignment
of Term Loans to such Additional Lender. (b) Notwithstanding anything to the
contrary herein, without the prior written consent of the Required Lenders, the
aggregate principal amount of Incremental Term Loans shall not exceed at the
time Incurred, the sum of (i) (any such Incremental Term Loans and any
Incremental Equivalent Debt, in each case, to the extent Incurred under this
clause (i), “Dollar Basket Incremental Debt”) the greater of (A) $150,000,000
and (B) 75.0% of the amount of EBITDA for the most recent four (4) consecutive
Fiscal Quarters for which financial statements of the Borrower have been
delivered hereunder, less the aggregate outstanding principal amount of all
Incremental Term Loans and Incremental Equivalent Debt established prior to such
time to the extent constituting Dollar Basket Incremental Debt; plus (ii) an
additional amount (any such Incremental Term Loans and any Incremental
Equivalent Debt, in each case, to the extent Incurred under this clause (ii),
“Ratio-Based Incremental Debt”), so long as, in the case of this clause (ii),
upon the effectiveness of the applicable Incremental Term Amendment or the
relevant documentation relating to the relevant Incremental Equivalent Debt, as
the case may be, and after giving effect to any such Incurrence on a pro forma
basis (and after giving effect to any acquisition or other Investment
consummated in connection therewith on a pro forma basis), the Consolidated
Secured Leverage Ratio is no greater than 3.00 to 1.00; 59



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg066.jpg]
provided that solely for purposes of calculating the Consolidated Secured
Leverage Ratio for purposes of permitting the Incurrence of such Ratio-Based
Incremental Debt (x) the Consolidated Secured Leverage Ratio shall be determined
without netting the proceeds from the Incurrence of such Ratio-Based Incremental
Debt, (y) any Incremental Term Loans and Incremental Equivalent Debt (or any
Refinancing Indebtedness in respect thereof) that is or contemplated to be
junior in right of security with outstanding Initial Term Loans or unsecured
shall be deemed to be secured on a pari passu basis with the outstanding Initial
Term Loans and (z) all undrawn Initial Term Loan Commitments in effect at such
time shall be deemed drawn and the aggregate principal amount of Term Loans in
respect thereof shall be included in clause (x) of Consolidated Secured Leverage
Ratio; plus (iii) the aggregate amount of all voluntary prepayments of any Term
Loans, Incremental Term Loans and/or Incremental Equivalent Debt, that, in each
case, is secured on a pari passu basis with the Term Loans (provided that such
prepayment is not funded with a concurrent Incurrence of Long-Term Indebtedness
(other than loans under the ABL Agreement or loans under any other revolving
credit facility)), less the aggregate outstanding principal amount of all
Incremental Term Loans and Incremental Equivalent Debt established prior to such
time pursuant to this clause (iii). The Borrower shall be entitled to elect to
use clause (ii) above, before using clause (i) or (iii) above, to the extent
permitted thereby; provided that, unless elected otherwise by the Borrower, any
Incremental Term Loans and any Incremental Equivalent Debt shall be deemed to
have been Incurred first in reliance on clause (ii) above to the extent
permitted thereby. (c) On any date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase) (each such
date an “Incremental Tranche Closing Date”), subject to the satisfaction of the
terms and conditions in this Section 2.12 (i) each Incremental Term Lender of
such Class shall make a Term Loan to the Borrower (an “Incremental Term Loan”)
in an amount equal to its Incremental Term Commitment of such Class and (ii)
each Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. (d) The terms, provisions and
documentation of any Incremental Term Loan or any Incremental Term Commitment
shall be as agreed between the Borrower and the applicable Incremental Term
Lenders providing such Incremental Term Loans or Incremental Term Commitments,
and except as otherwise set forth herein, to the extent not substantially
consistent with any Class of Term Loans existing on the Incremental Tranche
Closing Date (as determined by the Borrower), shall be consistent with clauses
(i) through (iii) below, as applicable, and otherwise shall be reasonably
satisfactory to the Administrative Agent (in its capacity as such) (other than
in respect of pricing, fees, rate floors, amortization or maturity); provided
that terms that are not substantially consistent with any Class of Term Loans
existing on the Incremental Tranche Closing Date may be added without the
consent of the Administrative Agent or any existing Lender to the extent such
terms are (x) also added for the benefit of the Term Loans existing on the
Incremental Tranche Closing Date or (y) only applicable after the Maturity Date
of any Term Loans existing on the Incremental Tranche Closing Date.
Notwithstanding the foregoing, in the case of a Term Loan Increase, the terms,
provisions and documentation of such Term Loan Increase shall be identical
(other than with respect to underwriting, commitment or upfront fees, original
issue discount or similar fees) to the applicable Term Loans being increased. In
any event, (i) each Incremental Term Loan or Incremental Term Commitment: (A) at
the Borrower’s option, may rank pari passu or junior in right of payment with
the other Term Loans or Commitments, as applicable, of such Class, may be pari
passu or junior in right of security with the other Term Loans or Commitments,
as applicable, of such Class (and, if junior in right of security, subject to an
Acceptable Intercreditor Agreement) or may be unsecured; (B) shall not mature
earlier than the Maturity Date with respect to the Initial Term Loans; (C) shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Initial Term Loans on the date of Incurrence of
such Incremental Term Loans (except by virtue of amortization or prepayment of
the Initial Term Loans prior to the time of such Incurrence); 60



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg067.jpg]
(D) shall have fees and, subject to clauses (d)(i)(B) and (d)(i)(C) above,
amortization determined by the Borrower and the applicable Incremental Term
Lenders; and (E) may, in the case of an Incremental Term Loan or Incremental
Term Commitment that is pari passu in right of payment and right of security
with the Initial Term Loans, provide for the ability to participate on a pro
rata basis, or on a less than pro rata basis (but not on a greater than pro rata
basis), in any mandatory prepayments of Term Loans hereunder, as specified in
the applicable Incremental Term Amendment; (ii) the All-In-Yield applicable to
the Incremental Term Loans of each Class shall be determined by the Borrower and
the applicable new Lenders and shall be set forth in each applicable Incremental
Term Amendment; provided, however, that the All-In-Yield applicable to such
Incremental Term Loans shall not be greater than the applicable All-In-Yield
payable pursuant to the terms of this Agreement with respect to the Initial Term
Loans plus 50 basis points per annum, unless the Interest Rate (together with,
as provided in the proviso below, the Eurodollar Rate or Base Rate floor) with
respect to such Initial Term Loans is increased so as to cause the then
applicable All-In-Yield under this Agreement on such Initial Term Loans to equal
the All-In-Yield then applicable to the Incremental Term Loans minus 50 basis
points; provided that any increase in All-In-Yield to the Initial Term Loans due
to the application of any Eurodollar Rate floor or Base Rate floor on any
Incremental Term Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurodollar Rate floor or Base Rate floor
applicable to the Initial Term Loans; and (iii) there shall be no guarantors in
respect of such Incremental Term Loans that are not Guarantors and such
Incremental Term Loans shall not include any borrower other than the Borrower
and, to the extent secured, Incremental Term Loans shall not be secured by
assets other than Collateral (except pursuant to an escrow or similar
arrangement with respect to the proceeds of such Incremental Term Loans). (e) No
Incremental Term Loans shall become effective unless and until each of the
following conditions has been satisfied: (i) Any such Incremental Term Loan
shall be in a minimum principal amount of $10,000,000 and in integral multiples
of $1,000,000 in excess thereof, unless otherwise agreed by the Borrower and the
Administrative Agent; (ii) The Borrower, the Administrative Agent, and any
Additional Lender shall have executed and delivered an Incremental Term
Amendment; (iii) The Borrower shall have paid such fees and other compensation
to the Additional Lenders and to the Administrative Agent as the Borrower, the
Administrative Agent and such Additional Lenders shall agree; (iv) On the
closing date of any Incremental Term Loan, (A) the representations and
warranties made by the Borrower and each Guarantor contained herein and in the
other Loan Documents shall be true and correct in all material respects on and
as of such closing date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects, as of such earlier date
(provided that in connection with any Limited Condition Acquisition, the only
representations and warranties that will be required to be true and correct in
all material respects as of the applicable closing date, except for such
representations and warranties that specifically refer to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, shall be the Specified
Representations) (provided further that, to the extent any such representation
and warranty is qualified by, or subject to, “materiality”, “Material Adverse
Effect” or similar language, the same shall be true and correct in all
respects); (B) no Event of Default (or, in connection with a Limited Condition
Acquisition, no Specified Default) shall have occurred and be continuing; and
(C) the Borrower shall have delivered on such closing date an Officers’
Certificate certifying the satisfaction of the conditions set forth in the
foregoing clauses (A) and (B); and 61



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg068.jpg]
(v) The Borrower and Additional Lenders shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested in order to effectuate the documentation of the foregoing. (f) In
connection with any Incremental Term Loan, the Administrative Agent, the
Additional Lenders and the Borrower agree to enter into any amendment required
to incorporate the addition of the Incremental Term Loans, the pricing of the
Incremental Term Loans, the maturity date of the Incremental Term Loans and such
other amendments as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower in connection therewith, including
amendments to provide for the inclusion, as appropriate, of Additional Lenders
in any required vote or action of the Required Lenders, and amendments to
properly reflect the pari passu or junior right of payment or priority with
respect to the Collateral (each an “Incremental Term Amendment”). The Lenders
hereby irrevocably authorize the Administrative Agent to enter into such
amendments. (g) The Borrower may, at any time and from time to time after the
Closing Date, subject to the terms and conditions set forth herein, by notice to
the Administrative Agent, issue one or more series of Incremental Equivalent
Debt in an aggregate principal amount not to exceed, as of the date of and after
giving effect to the issuance of any such Incremental Equivalent Debt, the
aggregate amount of Incremental Term Loans then permitted to be Incurred
pursuant to Section 2.12(b). (i) Any Incremental Equivalent Debt: (A) at the
Borrower’s option, may rank pari passu or junior in right of payment with
respect to the Obligations in respect of outstanding Initial Term Loans or Pari
Passu Incremental Term Loans, may be pari passu or junior in right of security
with outstanding Initial Term Loans or Pari Passu Incremental Term Loans (and,
if secured, subject to an Acceptable Intercreditor Agreement) or may be
unsecured; (B) shall not mature earlier than the Maturity Date with respect to
the Initial Term Loans or any Pari Passu Incremental Term Loans; (C) shall have
a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Initial Term Loans or any Pari Passu Incremental
Term Loans on the date of Incurrence of such Incremental Equivalent Debt (except
by virtue of amortization or prepayment of the Initial Term Loans or any Pari
Passu Incremental Term Loans prior to the time of such Incurrence) (provided
that any such Indebtedness in the form of bridge notes or bridge loans shall not
be required to meet the requirement in this clause (C) so long as such bridge
notes or bridge loans provide for automatic conversion, subject to customary
conditions, into “permanent” financing that satisfies such requirement); (D)
shall have fees and, subject to clause (g)(i)(B) and (g)(i)(C) above,
amortization determined by the Borrower and the applicable lenders in respect of
such Incremental Equivalent Debt; and (E) may, in the case of any Incremental
Equivalent Debt that is pari passu in right of payment and right of security
with then existing Term Loans, provide for the ability to participate on a pro
rata basis, or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of such Term Loans hereunder; (ii) The
All-In-Yield applicable to the Incremental Equivalent Debt shall be determined
by the Borrower and the lenders in respect of such Incremental Equivalent Debt;
provided, however, that, in the case of any Incremental Equivalent Debt that is
secured by the Collateral on a pari passu basis with the Initial Term Loans, the
All-In-Yield applicable to such Incremental Equivalent Debt shall not be greater
than the applicable All-In-Yield payable pursuant to this Agreement with respect
to the Initial Term Loans plus 50 basis points per annum, unless the Interest
Rate (together with, as provided in clause (y) of the proviso below, the
Eurodollar Rate or Base Rate floor) with respect to such Initial Term Loans is
increased so as to cause the then applicable All-In-Yield under 62



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg069.jpg]
this Agreement on such Initial Term Loans to equal the All-In-Yield then
applicable to such Incremental Equivalent Debt minus 50 basis points; provided
further that (x) to the extent the “All-In Yield” on any Incremental Equivalent
Debt is based on a fixed rate, the difference between the “All-in Yield” on the
Initial Term Loans and the “All-In Yield” on such Incremental Equivalent Debt
shall be determined based on the Eurodollar Rate in effect on the closing date
of such Incremental Equivalent Debt and (y) that any increase in All-In-Yield to
the Initial Term Loans due to the application of any Eurodollar Rate floor or
Base Rate floor on any Incremental Equivalent Debt shall be effected solely
through an increase in (or implementation of, as applicable) any Eurodollar Rate
floor or Base Rate floor applicable to the Initial Term Loans; and (iii) The
Incremental Equivalent Debt shall not be subject to any Guarantee by any Person
other than a Loan Party and shall not include any borrower other than the
Borrower and, to the extent secured, such Incremental Equivalent Debt shall not
be secured by assets other than Collateral (except pursuant to an escrow or
similar arrangement with respect to the proceeds of such Incremental Equivalent
Debt) and may not be secured pursuant to any security documentation that is more
restrictive to the Borrower and the Guarantors than this Agreement and the other
Loan Documents; (iv) No Incremental Equivalent Debt shall become effective
unless no Event of Default (or, in connection with a Limited Condition
Acquisition, no Specified Default) shall have occurred and be continuing or
would result therefrom. 2.13 Extension Amendments. (a) The Borrower may, at any
time and from time to time after the Closing Date, request that all or a portion
of the Term Loans of a given Class (each, an “Existing Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of such
Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”, with any Term Loans of the Existing Tranche not so extended being
referred to as “Non-Extended Term Loans”) and to provide for other terms
consistent with this Section 2.13. In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Tranche) (an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which Extension Request may be
modified, revoked, or revoked and reissued by the Borrower at any time prior to
the effectiveness of the Extension Amendment. (b) The Borrower shall provide the
applicable Extension Request at least ten (10) Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to the date on
which Lenders under the applicable Existing Tranche or Existing Tranches are
requested to respond. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Term Loans under the Existing Tranche subject to such Extension
Request amended into Extended Term Loans shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Tranche
that it has elected to request be amended into Extended Term Loans (subject to
any minimum denomination requirements reasonably imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans subject
to Extension Elections exceeds the amount of Extended Term Loans requested
pursuant to the Extension Request, the Term Loans subject to Extension Elections
shall be amended to Extended Term Loans on a pro rata basis (subject to rounding
by the Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans included in each such Extension Election. (c) The
terms of the Extended Term Loans to be established pursuant to an Extension
Request shall (x) be identical as offered to each Lender under such Existing
Tranche (including as to the proposed Interest Rates and fees payable, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with all Extending Lenders) and offered
pro rata to each Lender under such Existing Tranche and (y) shall be identical
to the Term Loans under the Existing Tranche from which such Extended Term Loans
are to be amended, except that (I) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Incremental Term Loans, Refinancing Term Loans and Extended
Term Loans) which have more than three (3) different Maturity Dates (unless
otherwise consented to by the Administrative Agent); (II) the All-In-Yield with
respect to the Extended Term Loans (whether in the form of interest 63



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg070.jpg]
rate margin, upfront fees, original issue discount or otherwise) may be
different than the All-In-Yield for the Term Loans of such Existing Tranche, in
each case, to the extent provided in the applicable Extension Amendment; (III)
the Extension Amendment may provide for other covenants and terms that apply
solely to any period after the latest Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (IV) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof.
In any event, the Extended Term Loans: (i) as of the Extension Date, shall not
mature earlier than the Maturity Date with respect to the Term Loans in the
Existing Tranche; (ii) as of the Extension Date, shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Term Loans in the Existing Tranche (except by virtue of
amortization of prepayment of the Term Loans in the Existing Tranche prior to
the time of such Incurrence); (iii) shall be permitted by the terms of all
Acceptable Intercreditor Agreements (to the extent any Acceptable Intercreditor
Agreement is then in effect); (iv) may, in the case of Extended Term Loans that
are to be pari passu in right of payment and right of security with then
existing Term Loans, participate on a pro rata basis, or less than a pro rata
basis (but not on a greater than pro rata basis), in any voluntary prepayments
of such Term Loans hereunder, as specified in the respective Extension
Amendment. Any Extended Term Loans amended pursuant to any Extension Request
shall be designated a Class (each, a “Term Loan Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that any Extended Term
Loans amended from an Existing Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Tranche (in
which case scheduled amortization with respect thereto shall be proportionately
increased). (d) Extended Term Loans shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to provisions related to maturity, interest margins or fees
referenced in Section 2.13(c)(II) and which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.13(d) and
notwithstanding anything to the contrary set forth in Section 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the Borrower, the
Guarantors, the Administrative Agent and the Extending Lenders. Notwithstanding
anything to the contrary in this Agreement and without limiting the generality
or applicability of Section 11.1 to any Section 2.13 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.13 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Section 2.13 Additional
Amendments do not become effective prior to the time that such Section 2.13
Additional Amendments have been consented to (including pursuant to consents
applicable to holders of any Extended Term Loans provided for in any Extension
Amendment) by such of the Lenders, the Borrower, the Guarantors and other
parties (if any) as may be required in order for such Section 2.13 Additional
Amendments to become effective in accordance with Section 11.1. It is understood
and agreed that each Lender has consented for all purposes requiring its
consent, and shall at the effective time thereof be deemed to consent to each
amendment to this Agreement and the other Loan Documents authorized by this
Section 2.13 and the arrangements described above in connection therewith except
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.13 Additional Amendment. In connection with any Extension
Amendment, the Borrower shall deliver an Opinion of Counsel as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby. (e)
Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
Maturity Date(s) in accordance with clause (a) above (an “Extension Date”), (i)
the scheduled repayments set forth in Section 2.5 with respect to any Existing
Tranche subject to an Extension Election shall be modified to reflect a
reduction in the principal amount of Term Loans required to be paid thereunder
in an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension Amendment (with such amount to be
applied ratably to 64



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg071.jpg]
reduce scheduled repayments of such Term Loans required pursuant to Section 2.5)
and (ii) the prepayments set forth in Sections 2.3(a) and 2.3(b) shall be
modified to reflect the existence of Extended Term Loans and the application of
prepayments with respect thereto. (f) If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the extension of its
applicable Term Loans on the terms and by the deadline set forth in the
applicable Extension Request (each such other Lender, a “Non-Extending Lender”)
then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
11.13 (with the assignment fee and any other costs and expenses to be paid by
the Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide an applicable Term Loan on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Term Loans so assigned shall
be paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Assumption or (ii) upon notice to the Administrative
Agent, to prepay the Term Loans of such Non-Extending Lender, in whole or in
part, subject to Section 3.5, without premium or penalty. In connection with any
such replacement under this Section 2.13, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and (B)
the date as of which all obligations of the Borrower owing to the Non-Extending
Lender relating to the Term Loans so assigned shall be paid in full by the
assignee Lender to such Non-Extending Lender, then such Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Assumption
and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Extending
Lender. (g) Following any Extension Date, with the written consent of the
Borrower, any Non- Extending Lender may elect to have all or a portion of its
Term Loans under an Existing Tranche deemed to be an Extended Term Loans under
the applicable Term Loan Extension Series on any date (each date a “Designation
Date”) prior to the maturity date of such Extended Term Loans; provided that (i)
such Lender shall have provided written notice to the Borrower and the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed to by the Administrative Agent) prior to such Designation Date and
(ii) no more than three (3) Designation Dates may occur in any one-year (1-year)
period without the written consent of the Administrative Agent. Following a
Designation Date, the Term Loans under the Existing Tranche held by such Lender
so elected to be extended will be deemed to be Extended Term Loans of the
applicable Term Loan Extension Series and any Term Loans under an Existing
Tranche held by such Lender not elected to be extended, if any, shall continue
to be “Non-Extended Term Loans.” (h) With respect to all extensions consummated
by the Borrower pursuant to this Section 2.13, (i) such extensions shall not
constitute payments or prepayments for purposes of Section 2.3(a) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such extension
that a minimum amount (to be determined and specified in the relevant Extension
Request in the Borrower’s discretion and may be waived by the Borrower) of Term
Loans under an Existing Tranche be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.13
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including Section 2.11) or any other Loan Document that may
otherwise prohibit any such extension or any other transaction contemplated by
this Section 2.13. 2.14 Refinancing Amendments. (a) The Borrower may, at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (a “Refinancing Term Loan Request”), request the
establishment of one or more new Classes of Term Loans under this Agreement (any
such new Class, “Refinancing Term Commitments”), established in exchange for, or
to replace, repurchase, retire or refinance, in whole or in part, as selected by
the Borrower, any one 65



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg072.jpg]
or more then-existing Class or Classes of Term Loans (with respect to a
particular Refinancing Term Commitment or Refinancing Term Loan, such existing
Term Loans, “Refinanced Debt”), whereupon the Administrative Agent shall
promptly deliver a copy of each such notice to each of the Lenders holding such
proposed Refinanced Debt. (b) Each Refinancing Term Loan Request from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Refinancing Term Loans and identify the proposed
Refinanced Debt with respect thereto. Any Refinancing Term Loans made pursuant
to Refinancing Term Commitments made on a Refinancing Closing Date (as defined
below) shall be designated a separate Class of Refinancing Term Loans for all
purposes of this Agreement. Refinancing Term Loans may be made by any existing
Lender (but no existing Lender will have an obligation to make any Refinancing
Term Commitment, nor will the Borrower have any obligation to approach any
existing Lender to provide any Refinancing Term Commitment) or by any Additional
Lender (each such Additional Lender providing such Refinancing Term Commitment
or Refinancing Term Loan, a “Refinancing Term Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
conditioned, withheld or delayed) to such Lender’s or Additional Lender’s making
such Refinancing Term Loans to the extent such consent, if any, would be
required under Section 11.6(b)(iii) for an assignment of Term Loans, to such
Additional Lender. (c) On any Refinancing Closing Date on which any Refinancing
Term Commitments of any Class are effected, subject to the satisfaction of the
terms and conditions in this Section 2.14, (i) each Refinancing Term Lender of
such Class shall make a Term Loan, severally, but not jointly or jointly and
severally with the other Refinancing Term Lenders, to the Borrower (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. (d) The
terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments of any Class shall be as agreed between the
Borrower, the applicable Refinancing Term Lenders providing such Refinancing
Term Loans or Refinancing Term Commitments and the Administrative Agent (in the
case of the Administrative Agent, only with respect to terms and provisions not
otherwise specified in this Section 2.14 that adversely affect the rights or
obligations of the Administrative Agent), and except as otherwise set forth
herein, to the extent not substantially identical to any Class of Term Loans
existing on the Refinancing Closing Date, shall be consistent with clauses (i)
through (vi) below and otherwise shall be no more restrictive, taken as a whole
(as determined in good faith by the Borrower), than the terms applicable to the
Class of Term Loans being Refinanced (except for (1) covenants or other
provisions applicable only to periods after the Maturity Date (as of the
applicable Refinancing Closing Date) or that are also added for the benefit of
the Term Loans existing on such Refinancing Closing Date and (2) pricing, fees,
rate floors, amortization or maturity). In any event each Refinancing Term Loan
and Refinancing Term Commitment: (i) at the Borrower’s option, may rank pari
passu or junior in right of payment with the Obligations under the then existing
Term Loans, may be pari passu or junior in right of security with the
Obligations under the then existing Term Loans (and, if junior in right of
security, subject to an Acceptable Intercreditor Agreement) or may be unsecured;
(ii) as of the Refinancing Closing Date, shall not mature earlier than the
Maturity Date of the Refinanced Debt; (iii) shall have a Weighted Average Life
to Maturity not shorter than the remaining Weighted Average Life to Maturity of
the Refinanced Debt on the date of Incurrence of such Refinancing Term Loans
(except by virtue of amortization or prepayment of the Refinanced Debt prior to
the time of such Incurrence); (iv) shall have an applicable margin and, subject
to clauses (d)(ii) and (d)(iii) above, amortization determined by the Borrower
and the applicable Refinancing Term Lenders; (v) shall not be subject to any
Guarantee by any Person other than a Loan Party and shall not include any
borrower other than the Borrower and, to the extent secured, such Refinancing
Term Loans shall not be secured by assets other than Collateral (except pursuant
to an escrow or similar arrangement with respect to the 66



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg073.jpg]
proceeds of such Refinancing Term Loans) and may not be secured pursuant to any
security documentation that is more restrictive to the Borrower and the
Guarantors than this Agreement and the other Loan Documents; and (vi) may, in
the case of any Refinancing Term Loans that are pari passu in right of payment
and right of security with then existing Term Loans, provide for the ability to
participate on a pro rata basis, or on a less than pro rata basis (but not on a
greater than pro rata basis), in any voluntary or mandatory prepayments of such
Term Loans hereunder, as specified in the applicable Refinancing Amendment. (e)
The effectiveness of any Refinancing Amendment, and the Refinancing Term
Commitments thereunder, shall be subject to the satisfaction on the date thereof
(a “Refinancing Closing Date”) of each of the following conditions, together
with any other conditions set forth in the Refinancing Amendment: (i) each
Refinancing Term Commitment shall be in an aggregate principal amount that is
not less than $5,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $5,000,000 and not in an increment of
$1,000,000 if such amount is equal to the entire outstanding principal amount of
Refinanced Debt); (ii) after giving effect to such Refinancing Term Commitments,
(A) the representations and warranties made by the Borrower and each Guarantor
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of such closing date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall have been true and correct in all material respects, as of
such earlier date (provided that, to the extent any such representation and
warranty is qualified by, or subject to, “materiality”, “Material Adverse
Effect” or similar language, the same shall be true and correct in all
respects); (B) no Event of Default shall have occurred and be continuing; and
(C) the Borrower shall have delivered on such closing date an Officers’
Certificate certifying the satisfaction of the conditions set forth in the
foregoing clauses (A) and (B); and (iii) the principal amount (or accreted
value, if applicable) of such Refinancing Term Loans shall not exceed the
principal amount (or accreted value, if applicable) of the Refinanced Debt (plus
the amount of unpaid accrued or capitalized interest and premiums thereon
(including make-whole premiums, prepayment premiums, tender premiums and amounts
required to be paid in connection with defeasance and satisfaction and
discharge), underwriting discounts, original issue discount, defeasance costs,
fees (including upfront fees), commissions and expenses). (f) Refinancing Term
Loans shall be established pursuant to an amendment (a “Refinancing Amendment”)
to this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Refinancing Term Lender providing such Refinancing Term Loans and
the Administrative Agent. The Refinancing Amendment may, without the consent of
any other Loan Party, agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.14, including, if applicable, amendments as deemed
necessary by the Administrative Agent in its reasonable judgment to effect any
lien subordination and associated rights of the applicable Lenders to the extent
any Refinancing Term Loans are to rank junior in right of security. The Borrower
will use the proceeds, if any, of the Refinancing Term Loans in exchange for, or
to extend, renew, replace, repurchase, retire or refinance, and shall
permanently terminate applicable commitments under, substantially concurrently,
the applicable Refinanced Debt. 2.15 Defaulting Lenders. (a) Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 11.1 and in the definition of “Required
Lender” and “Required Class Lender”, as applicable. 67



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg074.jpg]
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and held as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Term Loans in respect of which a Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Term Loans of all Non-Defaulting Lenders pro rata prior to being
applied to the payment of any Term Loans of any Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (b) Defaulting Lender Cure.
If the Borrower and the Administrative Agent agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.1 Taxes.
(a) Defined Terms: For purposes of this Section 3.1, the term “Applicable Law”
includes FATCA. (b) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. (c) Payment of Other Taxes by Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. (d) Indemnification by Borrower. Each of the Loan Parties
shall indemnify each Recipient, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto (other than penalties, interest and expenses directly attributable to
the gross negligence or willful misconduct of the Recipient), whether or not
such Indemnified Taxes were correctly or legally 68



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg075.jpg]
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e). (f) Evidence of Payments. As
soon as practicable after any payment of Taxes by the Borrower to a Governmental
Authority as provided in this Section 3.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (g) Status of Lenders; Tax
Documentation. (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.1(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable: (1) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with 69



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg076.jpg]
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
copies of IRS Form W-8ECI; . (3) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or (4) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner; (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal with-holding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations 70



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg077.jpg]
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. (iii) Each Lender agrees that if
any form or certification it previously delivered pursuant to this Section 3.1
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (h) Treatment of Certain
Refunds. Unless required by Applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any Recipient
determines that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.1, it shall pay to such Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.1 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this clause (h) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to available its tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other Person. (i) Survival.
Each party’s obligations under this Section 3.1 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. 3.2 Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Term Loans whose interest is determined
by reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, upon notice
thereof by such Lender to the Borrower (through the Administrative Agent), (a)
any obligation of such Lender to make or continue Eurodollar Rate Term Loans or
to convert Base Rate Term Loans to Eurodollar Rate Term Loans shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Term Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Term Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Term Loans of such
Lender to Base Rate Term Loans (the interest rate on which Base Rate Term Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Term Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Term Loans and (ii) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.5. 71



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg078.jpg]
3.3 Inability to Determine Rates. (a) If in connection with any request for a
Eurodollar Rate Term Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Term Loan, or (B) (x) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Term Loan
or in connection with an existing or proposed Base Rate Term Loan and (y) the
circumstances described in Section 3.3(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Term
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Term Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Term Loans shall be suspended (to the extent of
the affected Eurodollar Rate Term Loans or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (or, in the case of a determination by the
Required Lenders described in clause (ii) of Section 3.3(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Term Loans
(to the extent of the affected Eurodollar Rate Term Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Term Loans in the amount specified therein. (b)
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.3(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.3(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Term Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or (ii) the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.3, are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, 72



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg079.jpg]
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.3 with (x) one or
more SOFR- Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Term Loans shall be suspended
(to the extent of the affected Eurodollar Rate Term Loans or Interest Periods),
and (y) the Eurodollar Rate component shall no longer be utilized in determining
the Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Term Loans (to the extent of the affected Eurodollar Rate Term Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Term Loans (subject to the foregoing clause
(y)) in the amount specified therein. Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than 0.75% for purposes of this Agreement. In
connection with the implementation of a LIBOR Successor Rate, the Administrative
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time in consultation with the Borrower and, notwithstanding anything to
the contrary herein or in any other Loan Document, any amendments implementing
such LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Rate Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective. 3.4
Increased Costs. (a) Increased Costs Generally. If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement); (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Term Loans made by such Lender; 73



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg080.jpg]
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Term Loan (or of
maintaining its obligation to make any such Term Loan), or to increase the cost
to such Lender, or to reduce the amount of any sum received or receivable by
such Lender (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Term Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that no Lender shall be entitled to demand
compensation for any increased cost or reduction with respect thereto unless
such Lender has requested such payments from similarly situated borrowers under
comparable provisions of other credit agreements to which such Lender is a
party. (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in clauses (a) or (b) of this Section
3.4 and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. (d) Delay in Requests. Failure or
delay on the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section 3.4 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.4 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). (e) Reserves on Eurodollar Rate Term Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Term Loan equal to the actual costs of such reserves allocated
to such Term Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Term Loan;
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice. 3.5 Compensation for Losses. Upon demand
of any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of: (a) any
continuation, conversion, payment or prepayment of any Term Loan other than a
Base Rate Term Loan on a day other than the last day of the Interest Period for
such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by the Borrower (for a reason other
than the failure of such Lender to make a Term Loan) to prepay, borrow, continue
or convert any Term Loan other than a Base Rate Term Loan on the date or in the
amount notified by the Borrower; or (c) any assignment of a Eurodollar Rate Term
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 11.13; 74



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg081.jpg]
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing. For purposes of calculating amounts payable by the Borrower
to the Lenders under this Section 3.5, each Lender shall be deemed to have
funded each Eurodollar Rate Term Loan for such Term Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Term
Loan was in fact so funded. 3.6 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. Each Lender may make any Term
Loan to the Borrower through any Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrower to repay such Term
Loan in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.1, or if any Lender gives a notice
pursuant to Section 3.2, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.1 or 3.4, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.2, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.4, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.1, and in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.6(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.7 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of all Commitments hereunder, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent. ARTICLE IV
CONDITIONS 4.1 Conditions to Effectiveness of Agreement. This Agreement shall
become effective on the date on which each of the following conditions is
satisfied (it being understood that the obligations of the Lenders to make
Initial Term Loans hereunder are subject to the satisfaction of the additional
conditions precedent set forth in Section 4.2): (a) This Agreement, the Security
Agreement, the Intellectual Property Security Agreement, the Perfection
Certificate and the ABL Intercreditor Agreement shall have been executed by each
party thereto. (b) All fees required to be paid on the Closing Date pursuant to
the Fee Letters and reasonable and documented out-of-pocket expenses required to
be paid on the Closing Date pursuant to this Agreement, to the extent, in the
case of expenses, invoiced at least three (3) Business Days prior to the Closing
Date, shall, upon the funding of the Initial Term Loans, have been paid (which
amounts may be offset against the proceeds of the Initial Term Loans). (c) The
Borrower shall have executed and delivered a Note in favor of each Lender
requesting the same; 75



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg082.jpg]
(d) The Administrative Agent shall have received each of the financial
statements referred to in Section 5.6(a). (e) [Reserved.] (f) The Administrative
Agent shall have received: (i) acknowledgement copies or stamped receipt copies
of proper financing statements, duly filed on or before the Closing Date under
the UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement; (ii) certified
copies of UCC, tax and judgment lien searches or equivalent reports or searches,
each of a recent date listing all effective financing statements, lien notices
or comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Administrative Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens); and (iii)
evidence that all other actions, recordings and filings that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Security Agreement have been taken (including receipt of duly executed
payoff letters, UCC-3 termination statements and landlords’ and bailees’ waiver
and consent agreements). (g) Subject to the Limited Conditionality Provision,
with respect to each Initial Mortgaged Property, a Mortgage, duly executed by
the appropriate Loan Party, together with each of the following, to the extent
applicable to such Initial Mortgaged Property, shall have been delivered to the
Administrative Agent: (i) evidence that counterparts of such Mortgage have been
duly executed, acknowledged and delivered and is in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and other fees in connection therewith have been
paid; (ii) a fully paid American Land Title Association (or applicable state
equivalent) mortgagee policy of title insurance (the “Mortgage Policy”), with
endorsements (including so called “survey coverage” with respect to each Initial
Non-Quarry Property) and in amounts acceptable to the Administrative Agent,
issued by title insurers acceptable to the Administrative Agent, insuring the
lien of each Mortgage on the property described therein, free and clear of all
Liens, other than Permitted Liens; provided, however, survey coverage and any
other endorsement that requires the existence or preparation of a survey or
affidavit in lieu thereof, shall not be required with respect to any Quarry
Property (including, without limitation, with respect to each Initial Quarry
Property); (iii) with respect to each Initial Non-Quarry Property, an American
Land Title Association/National Society of Professional Engineers form survey,
for which all necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the issuer of the Mortgage Policy, prepared by a land
surveyor duly registered and licensed in the jurisdiction in which the
applicable Initial Non-Quarry Property is located and reasonably acceptable to
the Administrative Agent, showing all buildings and other improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations, in each case located on such applicable
Initial Non-Quarry Property; (iv) evidence of the insurance required by the
terms of Section 6.8; (v) with respect to each Initial Non-Quarry Property, a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination, and, if such Initial Non-Quarry 76



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg083.jpg]
Property is located in a special flood hazard area, (x) a notice to (and
confirmation of receipt by) the Borrower as to the existence of a special flood
hazard and, if applicable, the availability of flood hazard insurance under the
National Flood Insurance Program and (y) evidence of applicable flood insurance,
if available, in each case in such form, on such terms and in such amounts as
required by the Flood Insurance Laws or as otherwise required by the Lenders;
and (vi) an opinion of local counsel as to the enforceability of the Mortgage
and such other matters customarily included in such opinions and reasonably
requested by the Administrative Agent. (h) The Administrative Agent shall have
received a solvency certificate in the form attached hereto as Exhibit H from
the chief executive officer, chief financial officer or chief accounting officer
of the Borrower that shall certify as to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) after giving effect to the Transactions.
(i) (i) The representations and warranties of the Loan Parties in the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects, as of such earlier date (provided that, to
the extent any such representation and warranty is qualified by, or subject to,
“materiality”, “Material Adverse Effect” or similar language, the same shall be
true and correct in all respects); (ii) no Default or Event of Default shall
exist at the time of, or result from, the Transactions; and (iii) the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower, dated the Closing Date, substantially in the form of
Exhibit J, certifying the satisfaction of the conditions set forth in the
foregoing clauses (i) and (ii). (j) The Administrative Agent shall have received
a certificate from each Loan Party certifying (i) that attached copies of such
Loan Party’s Organization Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions of the Board of Directors (or equivalent governing body) of such
Loan Party authorizing the execution and delivery of the Loan Documents and the
performance of such Loan Party’s obligations thereunder is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this Agreement; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents on behalf of such Loan Party.
The Administrative Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Loan Party in writing. (k) The
Administrative Agent shall have received a written opinion of Akin Gump Strauss
Hauer & Feld LLP, as well as any local counsel to any Loan Party reasonably
required by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent. (l) The Administrative Agent shall
have received copies of the charter documents of each Loan Party, certified by
the Secretary of State or other appropriate official of such Loan Party’s
jurisdiction of organization. The Administrative Agent shall have received good
standing certificates for each Loan Party, issued by the Secretary of State or
other appropriate official of such Loan Party’s jurisdiction of organization.
(m) The Administrative Agent and the Lenders shall have received, at least three
(3) Business Days prior to the Closing Date, a Beneficial Ownership
Certification and all other documentation and other information that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act, to the extent reasonably requested at least ten (10) Business Days
prior to the Closing Date. Execution and delivery to the Administrative Agent by
a Lender of a counterpart of this Agreement shall be deemed confirmation by such
Lender that (i) all conditions precedent in this Section 4.1 have been fulfilled
to the satisfaction of such Lender, (ii) the decision of such Lender to execute
and deliver to the Administrative Agent an executed counterpart of this
Agreement was made by such Lender independently and without reliance on the
Administrative Agent or any other Lender as to the satisfaction of any condition
precedent set forth in this Section 4.1, and (iii) all documents sent to such
Lender for approval, consent or satisfaction were acceptable to such Lender. 77



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg084.jpg]
Notwithstanding anything to the contrary herein or otherwise, to the extent any
Mortgage referred to in clause (g) above, or any of the related deliverables and
other actions referred to in clauses (g)(i) through (g)(vi) above necessary in
order to create a valid and subsisting Lien on each such Initial Mortgaged
Property, is not or cannot be provided or taken, as applicable, on or prior to
the Closing Date, then the providing of any such Mortgage or any such related
deliverables (or the taking of any required actions in connection therewith)
shall not constitute a condition precedent to the making of the Initial Term
Loans on the Closing Date, but such Mortgages and related deliverables shall be
required to be delivered within 120 days after the Closing Date (in each case,
subject to extensions to be reasonably agreed upon by the Administrative Agent)
(the foregoing, the “Limited Conditionality Provision”). 4.2 Conditions to Each
Funding Date. The obligation of each Lender to make an Initial Term Loan on the
occasion of any Borrowing (other than any conversion or continuation of any
Initial Term Loan) is subject to the Administrative Agent’s receipt of a
Committed Loan Notice in accordance with the requirements hereof and to the
satisfaction of the following conditions: (a) The Specified Representations
shall be true and correct in all material respects on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects, as of such date; provided that, to the
extent any such representation and warranty is qualified by, or subject to,
“materiality”, “Material Adverse Effect” or similar language, the same shall be
true and correct in all respects. (b) No Default or Event of Default shall exist
at the time of, or result from, such Borrowing. Each Borrowing (other than any
conversion or continuation of any Initial Term Loan) shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof
that the conditions specified in paragraphs (a) and (b) of this Section 4.2 have
been satisfied. ARTICLE V GENERAL WARRANTIES AND REPRESENTATIONS To induce the
Administrative Agent and the Lenders to enter into this Agreement and to make
available the Term Loans contemplated hereby, each Loan Party represents and
warrants to the Administrative Agent and the Lenders that: 5.1 Organization and
Qualification. Each Loan Party and each Restricted Subsidiary thereof is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except to the extent otherwise described on
Schedule 5.1(a). Each Loan Party and each Restricted Subsidiary thereof is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, except to the extent
otherwise described on Schedule 5.1(b). 5.2 Power and Authority. Each Loan Party
is duly authorized to execute, deliver and perform its obligations under the
Loan Documents to which it is a party. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Capital Stock of any
Loan Party, except those already obtained; (b) contravene the Organization
Documents of any Loan Party; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Loan Party’s property. 5.3 Enforceability.
Each Loan Document is a legal, valid and binding obligation of each Loan Party
party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally. 5.4 Capital Structure.
Schedule 5.4(a) shows, as of the Closing Date, for each Loan Party and each
Subsidiary thereof, its name, jurisdiction of organization, authorized and
issued shares of Capital Stock, holders of its shares of Capital Stock, and
agreements binding on such holders with respect to such shares of Capital Stock.
Except 78



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg085.jpg]
as disclosed on Schedule 5.4(b), since December 31, 2019 and as of the Closing
Date, no Loan Party or Restricted Subsidiary has acquired any substantial assets
from any other Person nor been the surviving entity in a merger or combination.
Each Loan Party has good title to its shares of Capital Stock in its
Subsidiaries, subject only to Permitted Liens, and all such shares of Capital
Stock are duly issued, and, to the extent in the form of corporate stock, fully
paid and non-assessable. Except as described on Schedule 5.4(c) as of the
Closing Date, there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell, convertible interests, phantom rights or
powers of attorney relating to Capital Stock of any Loan Party or Subsidiary
thereof. 5.5 Title to Properties; Priority of Liens. (a) Each Loan Party and
each Restricted Subsidiary thereof has good and indefeasible title to (or valid
leasehold interests in) all of its Real Estate necessary in the ordinary course
of business, and good title to all of its personal property, including all
property reflected in any financial statements delivered to the Administrative
Agent or the Lenders, in each case free of Liens except Permitted Liens. Each
Loan Party and each Restricted Subsidiary thereof has paid and discharged all
lawful claims that, if unpaid, could become a Lien on its properties, other than
Permitted Liens. Upon execution and delivery thereof by the parties thereto, the
Collateral Documents (other than the Mortgages, which are the subject of Section
5.5(b)) will be effective to create legal and valid Liens on all the applicable
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties, except as may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and, upon the taking of such
actions set forth in the Collateral Documents, such Liens (i) to the extent
contemplated in such Collateral Documents, constitute perfected and continuing
Liens on all of the applicable Collateral, (ii) have priority over all other
Liens on the Collateral, except for Permitted Liens that are expressly allowed
to have priority over the Administrative Agent’s Liens granted pursuant to the
Collateral Documents and (iii) are enforceable against each Loan Party granting
such Liens. (b) The Mortgages executed and delivered on the Closing Date, if
any, are, and the Mortgages executed and delivered after the Closing Date will
be, effective to create in favor of the Administrative Agent (for the benefit of
the Secured Parties) a legal, valid and enforceable first priority Lien on all
of the applicable Loan Party’s right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage taxes and
recording charges are duly paid, the Administrative Agent (for the benefit of
the Secured Parties) shall have a perfected first priority Lien on, and security
interest in, all right, title, and interest of the applicable Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the UCC, the proceeds thereof, in each case prior and superior in right to
the Lien of any other Person, except for Permitted Liens. 5.6 Financial
Statements; Material Adverse Effect. (a) The Borrower has delivered to the
Administrative Agent (for distribution to the Lenders): (i) the audited
consolidated balance sheet of the Borrower as of December 31, 2019, and the
related statements of income, cash flow and shareholders’ equity, accompanied by
the report thereon of the Borrower’s independent certified public accountants.
All such audited financial statements, including the schedules and notes
thereto, have been prepared in accordance with GAAP in all material respects and
present fairly, in all material respects, the financial position of the Borrower
and its consolidated subsidiaries as at the dates thereof and their results of
operations for the periods then ended. (ii) a pro forma consolidated balance
sheet of the Borrower as of December 31, 2019, and a pro forma statement of
income for the four Fiscal Quarters ending as of December 31, 2019, in each case
adjusted to give effect to (A) the acquisition of Coram Materials Corp. and its
affiliated entities consummated on February 24, 2020, and (B) the Transactions,
as if the transactions contemplated by the foregoing clauses (A) and (B), with
respect to the pro forma balance sheet, had occurred on such date or, with
respect to the pro forma statement of income, had occurred on the first day of
such period. (b) Since December 31, 2019 there has been no change in the
condition, financial or otherwise, of the Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect. 79



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg086.jpg]
5.7 Solvency. As of the Closing Date, the Borrower and its Subsidiaries (on a
consolidated basis) are Solvent prior to and after giving effect to the
Transactions. 5.8 Surety Obligations. Neither the Borrower nor any Restricted
Subsidiary is obligated as surety or indemnitor under any bond or other contract
that assures payment or performance of any obligation of any Person, except as
described on Schedule 5.8 or as permitted under Section 7.2. 5.9 Taxes. Except
as set forth on Schedule 5.9, the Borrower and each of its Subsidiaries has
timely filed or caused to be filed all federal, state and local tax returns and
other reports that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its properties
that are due and payable, except (a) to the extent being contested in good faith
by appropriate proceedings and (b) for Taxes in respect of which the aggregate
liability does not exceed $1,000,000. The provision for Taxes on the books of
the Borrower and its consolidated Subsidiaries is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year. 5.10 Brokers.
Except as may be payable to Administrative Agent, the Arranger, the Lenders or
their respective Affiliates in connection with the funding of the Initial Term
Loans, there are no brokerage commissions, finder’s fees or investment banking
fees payable in connection with any transactions contemplated by the Loan
Documents. 5.11 Intellectual Property. Except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party and each Restricted
Subsidiary thereof owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others. As of the Closing Date, there is no pending or, to any Loan Party’s
knowledge, threatened Intellectual Property Claim with respect to any Loan
Party, any Restricted Subsidiary thereof or any of their property (including any
Intellectual Property). Except as disclosed on Schedule 5.11(a), as of the
Closing Date, no Loan Party or any Restricted Subsidiary thereof pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. All Intellectual Property owned, used or Licensed by, or otherwise
subject to any interests of, any Loan Party or Restricted Subsidiary thereof as
of the Closing Date is shown on Schedule 5.11(b). 5.12 Governmental Approvals.
Each Loan Party and each Restricted Subsidiary thereof has, is in compliance
with, and is in good standing with respect to, all Governmental Approvals
necessary to conduct its business and to own, lease and operate its properties,
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect. All necessary import and export licenses, permits or
certificates for the import or export by the Loan Parties or their respective
Subsidiaries of any goods or other Collateral have been procured and are in
effect, and the Loan Parties and their respective Subsidiaries have complied
with all applicable foreign and domestic Laws with respect to their respective
export and import of any goods or Collateral, except where failure to procure or
noncompliance could not reasonably be expected to have a Material Adverse
Effect. 5.13 Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries has duly complied, and its properties and business operations are
in compliance, in all material respects with all Applicable Laws, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, there have been no citations, notices or orders
of material noncompliance issued to the Borrower or any of its Restricted
Subsidiaries under any Applicable Law. No Inventory (as defined in the UCC) has
been produced in violation of the FLSA. 5.14 Compliance with Environmental Laws.
Except as disclosed on Schedule 5.14, as of the Closing Date, none of the
Borrower’s or any of its Subsidiaries’ present and, to their knowledge, none of
the Borrower’s or any of its Subsidiaries’ past operations, Real Estate or other
properties are subject to any federal, state or local investigation known to the
Borrower to determine whether any remedial action is needed to address any
environmental pollution, Hazardous Material or environmental clean-up. As of the
Closing Date, neither the Borrower nor any of its Subsidiaries has received any
material Environmental Notice. Neither the Borrower nor any of its Subsidiaries
has any contingent liability with respect to any Release, environmental
pollution or Hazardous Material on any Real Estate now or previously owned,
leased or operated by it, except as could not reasonably be expected to have a
Material Adverse Effect. 80



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg087.jpg]
5.15 Burdensome Contracts. Neither the Borrower nor any of its Restricted
Subsidiaries is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Restricted Subsidiaries is party or subject
to any Restrictive Agreement, except as shown on Schedule 5.15 or as otherwise
permitted under Section 7.4. No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by any Loan Party. 5.16
Litigation. Except as shown on Schedule 5.16, as of the Closing Date, there are
no actions, suits, proceedings, claims or investigations pending or, to any Loan
Party’s knowledge after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration, or before any Governmental
Authority, by or against any Loan Party or any Restricted Subsidiary thereof, or
any of their businesses, operations, properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby or (b)
could reasonably be expected to have a Material Adverse Effect if determined
adversely to such Loan Party or Restricted Subsidiary thereof. Except as shown
on such Schedule, no Loan Party has a Commercial Tort Claim (other than a
Commercial Tort Claim for less than $500,000) as of the Closing Date. As of the
Closing Date, no Loan Party or any Restricted Subsidiary thereof is in default
with respect to any order, injunction or judgment of any Governmental Authority.
5.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or any Restricted
Subsidiary thereof is in default, and no event or circumstance has occurred or
exists that with the passage of time or giving of notice (i) would constitute a
material default under any Material Contract described in clause (a), (b) or (c)
of the definition of “Material Contract” or (ii) as to any other Material
Contract described in clause (d) of the of the definition of “Material
Contract”, permit the holder thereof to accelerate or demand payment of such
Indebtedness. As of the Closing Date, there is no basis upon which any party
(other than a Loan Party or Restricted Subsidiary thereof) could terminate a
Material Contract prior to its scheduled termination date. 5.18 ERISA. Except as
disclosed on Schedule 5.18: (a) Each Plan maintained by the Borrower or any of
its Subsidiaries and any Pension Plan maintained by the Borrower or any ERISA
Affiliate is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan
maintained by the Borrower or any of its Subsidiaries and any Pension Plan
maintained by the Borrower or any ERISA Affiliate that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
or an opinion letter on which employers may reasonably rely from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Except as would
not reasonably be expected to have a Material Adverse Effect, each Loan Party
and, to the knowledge of the Loan Parties, each ERISA Affiliate has met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006 with respect to each Plan, and no application for a waiver of the minimum
funding standards or an extension of any amortization period has been made with
respect to any Plan. (b) As of the Closing Date, there are no pending or, to the
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Loan
Parties, there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect. (c) (i) No ERISA Event
has occurred or is reasonably expected to occur, except as would not reasonably
be expected to have a Material Adverse Effect; (ii) no Pension Plan has any
Unfunded Pension Liability, except as would not reasonably be expected to have a
Material Adverse Effect; (iii) no Loan Party or, to the knowledge of the Loan
Parties, ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), except as would
not reasonably be expected to have a Material Adverse Effect; (iv) no Loan Party
or, to the knowledge of the Loan Parties, ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Section 4201 of ERISA with
respect to a Multi-employer Plan, except as would not reasonably be expected to
have a Material Adverse Effect (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability); (v) no
Loan Party or ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation
date for any Pension Plan or Multi-employer Plan, the 81



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg088.jpg]
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Loan Party or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date. (d)
With respect to any Foreign Plan, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect, (i) all employer and
employee contributions required by law or by the terms of the Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities. 5.19 Trade
Relations. There exists no actual or threatened termination, limitation or
modification of any business relationship between the Borrower or any Subsidiary
and any customer or supplier, or any group of customers or suppliers, which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect. There exists no condition or circumstance that could
reasonably be expected to materially impair the ability of the Borrower or any
Restricted Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date. 5.20 Labor
Relations. Except as described on Schedule 5.20, as of the Closing Date, neither
the Borrower nor any of its Restricted Subsidiaries is party to or bound by any
collective bargaining agreement. As of the Closing Date, there are no material
grievances, disputes or controversies with any union or other organization of
the Borrower’s or any of its Restricted Subsidiaries’ employees, or, to the
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining. 5.21 Not a Regulated Entity. No Loan Party is
(a) an “investment company” or a “person directly or indirectly controlled by or
acting on behalf of an investment company” within the meaning of the Investment
Company Act of 1940; or (b) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any public utilities code or any other Applicable
Law regarding its authority to Incur Indebtedness. 5.22 Use of Proceeds; Margin
Stock. The Borrower shall use the proceeds of the Initial Term Loans for working
capital and general corporate purposes, including to prepay outstanding
borrowings under the ABL Agreement and to finance future acquisitions permitted
by this Agreement. The proceeds of any Incremental Term Loans will be used for
working capital, acquisitions, repayment or prepayment of Indebtedness and other
general corporate purposes. Neither the Borrower nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of any Term Loans will be used by the Borrower to purchase
or carry, or to reduce or refinance any Indebtedness Incurred to purchase or
carry, any Margin Stock or for any related purpose governed by Regulations T, U
or X of the FRB in violation of any such Regulation. 5.23 Sanctions. Neither the
Borrower, nor any of its Subsidiaries, nor, to the knowledge of the Borrower and
its Subsidiaries, any director, officer, or employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets,
or any similar list enforced by any other relevant Sanctions authority or (c)
located, organized or resident in a Designated Jurisdiction. The Borrower and
its Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions. 5.24 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption legislation in other jurisdictions
(collectively, “Anti-Corruption Laws”) and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws. 82



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg089.jpg]
5.25 Complete Disclosure. None of the representations or warranties made by any
Loan Party in any of the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, written statement or certificate furnished by or on behalf of
the Borrower or any Subsidiary in connection with the Loan Documents (excluding
projections, estimates, pro forma information and forecasts) as of the date
furnished, taken as a whole and taking into account all documents filed or
furnished by the Borrower to the SEC, contains any untrue statement of a
material fact or omits any material fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not materially
misleading as of the time when made or delivered. No representation or warranty
is made herein concerning any projections, estimates, pro forma information, or
forecasts, and the assumptions on which they were based, or concerning any
information of a general economic nature or general information about the
industry of the Borrower and its Subsidiaries contained in any information,
reports, financial statements, exhibits or schedules (it being understood that
such projections, estimates, pro forma information and forecasts are subject to
significant contingencies and uncertainties, many of which are beyond the
control of the Borrower and any Subsidiary, and no assurances can be given that
such projections, estimates, pro forma information and forecasts will be
realized), except that such projections, estimates, pro forma information and
forecasts, as at the date they were prepared, were based on assumptions of the
management of the Borrower believed by the management of the Borrower to be
reasonable at the time submitted to the Lenders. 5.26 Affected Financial
Institutions. No Loan Party is an Affected Financial Institution. 5.27 Covered
Entities. No Loan Party is a Covered Entity. 5.28 Beneficial Ownership
Certification. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. ARTICLE VI AFFIRMATIVE COVENANTS The Borrower and each other Loan
Party covenant to the Administrative Agent and each Lender that, from and after
the Agreement Date, so long as any of the Commitments remain in effect, and
thereafter until Full Payment of the Obligations: 6.1 Books and Records. The
Borrower shall maintain, and shall cause each Restricted Subsidiary to maintain,
at all times, adequate records and books of account with respect to their
respective business activities, in which proper entries are made in accordance
with GAAP reflecting all financial transactions. 6.2 Financial Statements and
Other Information. The Borrower shall furnish to the Administrative Agent (and
the Administrative Agent agrees to promptly deliver or make available to the
Lenders): (a) as soon as available, and in any event within 90 days after the
close of each Fiscal Year (provided that such period may be extended upon
election by the Borrower to the date such financial statements are otherwise
required to be filed with the SEC pursuant to Applicable Laws after giving
effect to all available extension and cure periods), balance sheets as of the
end of such Fiscal Year (commencing with the Fiscal Year ending December 31,
2020) and the related statements of income, cash flow and shareholders’ equity
for such Fiscal Year, on a consolidated basis for the Borrower and its
consolidated Subsidiaries, which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by the Borrower and reasonably
acceptable to the Administrative Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year; (b) as soon as available,
and in any event within 45 days after the end of each of the first three Fiscal
Quarters (provided that such period may be extended upon election by the
Borrower to the date such financial statements are otherwise required to be
filed with the SEC pursuant to Applicable Laws after giving effect to all
available extension and cure periods), unaudited balance sheets as of the end of
such Fiscal Quarter and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Quarter and for the portion of the Fiscal
Year 83



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg090.jpg]
then elapsed, on a consolidated basis for the Borrower and its consolidated
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Responsible Officer of the Borrower
with relevant knowledge or responsibility of the Borrower as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations for such Fiscal Quarter and period,
subject to normal year-end adjustments and the absence of footnotes; (c)
concurrently with the delivery of financial statements under clause (a) or (b)
above, a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower, which shall include as an attachment thereto (i) a calculation
of Consolidated Interest Expense for the applicable trailing four Fiscal
Quarters, including the component figures thereof, and (ii) a separate set of
financial statements (which may be unaudited) eliminating the financial position
and results of operations of the Unrestricted Subsidiaries, if any, as of the
applicable date and for the applicable period then ended; (d) concurrently with
delivery of financial statements under clause (a) above, copies of all detailed
audit reports, final management letters and other material reports submitted to
the Borrower by their accountants in connection with such financial statements;
(e) not later than 30 days after the end of each Fiscal Year, projections of the
Borrower’s consolidated (i) results of operations for the next Fiscal Year,
month by month, (ii) balance sheets and cash flow for the next Fiscal Year,
quarter by quarter, and (iii) balance sheet, results of operations and cash flow
for the next three Fiscal Years, year by year; (f) promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or any of its Subsidiaries pursuant to the terms of
any indenture, loan or credit agreement and not otherwise required to be
furnished to the Lenders pursuant to this Section 6.2; (g) as soon as available,
but in any event within 30 days after the end of each Fiscal Year of the
Borrower, a report summarizing the insurance coverage (specifying type, amount
and carrier) in effect for each Loan Party and containing such additional
information concerning such insurance coverage as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably specify; (h)
promptly, and in any event within ten (10) Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof; (i) promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Act and the Beneficial Ownership Regulation; (j) promptly after the sending
or filing thereof, copies of any annual report to be filed in connection with
each Plan or Foreign Plan; and (k) such other reports and information (financial
or otherwise) as the Administrative Agent may reasonably request in connection
with any Collateral or the financial condition or business of the Borrower or
any other Loan Party. Documents required to be delivered pursuant to Section
6.2(a), (b) or (j) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date on which such
documents are (i) posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (ii) available on the SEC’s website on the Internet at
www.sec.gov; provided that the Borrower shall notify the Administrative Agent
(which shall notify each Lender) of the posting of any such documents. 84



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg091.jpg]
Without limiting the delivery requirements under this Section 6.2, the Borrower
hereby also agrees to hold, within ten (10) Business Days after the required
delivery of any quarterly financial statements referred to in Section 6.2(b)
above, upon the request of the Administrative Agent, a conference call with
Lenders to discuss such statements and the results of operations for the
relevant reporting period (with the time and date of such conference call,
together with all information necessary to access the call, to be provided to
the Administrative Agent no fewer than three (3) Business Days prior to the date
of such conference call, for posting on the Platform); provided that the
Borrower shall not be required to hold the conference call referred to in this
sentence with respect to any Fiscal Quarter for which the Borrower has held a
public earnings call by management of the Borrower. The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information (within the
meaning of United States federal securities laws) with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing
(“MNPI”), and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
it will use commercially reasonable efforts to prepare a version of the Borrower
Materials (the “Public-Side Version”) to be used by Public Lenders; it being
agreed that (w) all Borrower Materials (including, without limitation, the
Public-Side Version) made available to Public Lenders will be clearly and
conspicuously marked “PUBLIC”, which, at a minimum, will mean that the word
“PUBLIC” will appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC” the Borrower will be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any MNPI (although they may be confidential or
proprietary) with respect to the Borrower or its securities for purposes of
United States federal securities laws; and (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Lender.” 6.3 Notices. The Borrower shall notify the
Administrative Agent (and the Administrative Agent agrees to promptly distribute
or make available to the Lenders) in writing, promptly after a Responsible
Officer of the Borrower obtains knowledge thereof, of any of the following that
affects any Loan Party: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$1,000,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect; (g)
any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) (i) any Release by
any Loan Party or on any property owned, leased or occupied by any Loan Party or
receipt of any Environmental Notice, except in either case as could not
reasonably be expected to have a Material Adverse Effect, or (ii) the assertion
or occurrence of any action or proceeding against or of any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law that could
reasonably be expected to cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law; 85



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg092.jpg]
(i) the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; or (j) the discharge of or any withdrawal
or resignation by the Borrower’s independent accountants. 6.4 Preservation of
Legal Existence and Good Standing. The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, maintain its legal existence and good standing
in its jurisdiction of organization (except as a result of a transaction
permitted under Section 7.8), except, other than in the case of the legal
existence of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. 6.5 Compliance with Laws. The
Borrower shall, and shall cause each of its Restricted Subsidiaries to, comply
with all Applicable Laws, including Environmental Laws, FLSA, OSHA, and Laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its properties or conduct of its
business, unless failure to comply or maintain could not reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, if any Release occurs at or on any properties of the Borrower or any
Restricted Subsidiary, it shall act promptly and diligently to investigate and
report (to the extent such Release is of a reportable quantity) to the
Administrative Agent and all appropriate Governmental Authorities the extent of,
and to make appropriate remedial action to eliminate, such Release as required
by Environmental Law, whether or not directed to do so by any Governmental
Authority. 6.6 Taxes. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, except such Taxes as are being contested
in good faith by appropriate proceedings promptly instituted and diligently
pursued and, which, if adversely resolved, the payment of which would not
reasonably be expected to have a Material Adverse Effect. 6.7 Maintenance of
Property. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, maintain all of its material property necessary and useful in
the conduct of its business, taken as a whole, in good operating condition and
repair, except where failure to do so would not reasonably be expected to have a
Material Adverse Effect. 6.8 Maintenance of Insurance. (a) The Borrower shall,
and shall cause each of its Restricted Subsidiaries to, maintain (i) insurance
with insurers or (ii) self insurance existing on the Closing Date and other self
insurance to the extent it is maintained in the ordinary course of business
consistent with past practice and by similarly situated Persons in the same
industry of established reputation, (a) with respect to the properties and
business of the Borrower and its Restricted Subsidiaries of such type (including
workers’ compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $5,000,000. Such insurance shall (w)
provide for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, (x) name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable, (y)
if reasonably requested by the Administrative Agent, include a breach of
warranty clause and (z) be reasonably satisfactory in all other respects to the
Administrative Agent. (b) If any portion of any Non-Quarry Property that is a
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrower shall, or shall cause each Loan Party to (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent. 6.9
Licenses. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, (i) keep each License affecting any material portion of the
Collateral or any other material property of the Borrower and its Restricted
Subsidiaries in full force and effect; (ii) promptly notify the Administrative
Agent of any proposed 86



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg093.jpg]
modification to any such License, or entry into any new License, in each case at
least 30 days prior to its effective date; (iii) pay all Royalties when due; and
(iv) notify the Administrative Agent of any default or breach asserted by any
Person to have occurred under any License. 6.10 Inspection Rights. The Borrower
shall, and shall cause each of its Restricted Subsidiaries to, permit
representatives of the Administrative Agent (at the expense of the Borrower) to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and, to the extent reasonable, make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers and independent public accountants (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract), in
each case at reasonable times during normal business hours, upon reasonable
advance notice to the Borrower; provided, however, any visit or inspection
permitted by this Section 6.10 shall be limited to once per twelve (12) month
period in the absence of the occurrence and continuance of an Event of Default.
6.11 Use of Proceeds. The Borrower shall use the proceeds of the Initial Term
Loans for working capital and general corporate purposes, including to prepay
outstanding borrowings under the ABL Agreement and to finance future
acquisitions permitted by this Agreement. The proceeds of any Incremental Term
Loans will be used for working capital, acquisitions, repayment or prepayment of
Indebtedness and other general corporate purposes. No part of the proceeds of
any Term Loans shall be used by the Borrower or any Subsidiary for any purpose
that violates the provisions of the Regulations of the FRB, including Regulation
T, Regulation U or Regulation X. 6.12 Further Assurances; After-Acquired
Property. (a) Subject to the applicable limitations set forth in the Collateral
Documents and this Agreement (including with respect to Excluded Assets), the
Borrower and the Guarantors shall execute any and all further documents,
financing statements, agreements and instruments, and take all further action
that may be required under Applicable Law, or that the Administrative Agent may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the Liens created or purported to be created by the
Collateral Documents in the Collateral. (b) Without limiting the foregoing but
subject to the applicable limitations set forth in the Collateral Documents and
this Agreement (including with respect to Excluded Assets), if, after the
Closing Date, the Borrower or a Guarantor acquires property that is not
automatically subject to a perfected security interest under the Collateral
Documents and such property constitutes or would constitute Collateral
(including any asset of the Borrower or a Guarantor that becomes Collateral
subsequent to the Closing Date as a result of such asset ceasing to be an
Excluded Asset), then the Borrower or such Guarantor shall: (i) with respect to
real property, promptly notify the Administrative Agent of the acquisition
thereof and, within 120 days after the date such notice is given (or such longer
period to which the Administrative Agent may reasonably agree), deliver, upon
the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each Material Real Property a Mortgage and
the applicable deliverables related thereto and described in Section 4.1(g),
subject to Lender confirmation that the deliverables described in Section
4.1(g)(v) are satisfactory if such Material Real Property is a Non-Quarry
Property (provided, and notwithstanding anything to the contrary herein, the
Administrative Agent will not accept any Mortgage with respect to any Non-Quarry
Property from the Borrower or any Subsidiary until such time as it has received
confirmation from each Lender that each Lender has completed its flood insurance
review and flood insurance compliance has been completed in accordance with
Section 6.8(b)); and (ii) with respect to all other assets, as soon as
practicable and no later than 30 days (or such longer period to which the
Administrative Agent may reasonably agree) after such acquisition or the date
such asset ceases to be an Excluded Asset, take such actions to provide a Lien
over such property in favor of the Administrative Agent for the benefit of the
Secured Parties and deliver any joinder agreements or supplements as required by
the applicable Collateral Documents. (c) (i) To the extent delivery thereof is
required under the applicable Collateral Document, the Borrower shall deliver to
the Administrative Agent as promptly as practicable after the Closing Date (and
in any event within 90 days after the Closing Date (or such longer period to
which the Administrative Agent may reasonably agree)) (x) certificates
representing the shares of Capital Stock pledged pursuant to any Collateral
Document (if such shares are certificated securities for purposes of Article 8
of the UCC), together with an undated stock power for each such 87



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg094.jpg]
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (y) each promissory note required to be delivered by the Loan
Parties pursuant to any Collateral Document endorsed in blank or accompanied by
an executed transfer form in blank (in each case to the extent delivery of such
endorsements or transfer forms is customary under requirements of Applicable
Law) by the pledgor thereof and (ii) the Borrower shall take, or cause the
applicable Loan Party to take, the actions specified on Schedule 6.12. 6.13
Additional Loan Parties. In the event that after the Closing Date any Loan Party
organizes, creates or acquires any Wholly-Owned Subsidiary (or the Borrower
designates any Unrestricted Subsidiary as a Restricted Subsidiary in accordance
with the terms hereof) that is a Domestic Subsidiary (other than an Unrestricted
Subsidiary, a CFC or a CFC Holdco, unless the Borrower otherwise determines)
(such acquired Domestic Subsidiary or new Restricted Subsidiary, an “Additional
Loan Party”), the Loan Parties shall, concurrently with the delivery of the
Compliance Certificate pursuant to Section 6.2(c) for the Fiscal Quarter during
which such Domestic Subsidiary was organized, created or acquired (or which such
Unrestricted Subsidiary is designated as a Restricted Subsidiary), notify the
Administrative Agent thereof and, within 60 days after the date such notice is
given (or such longer period that may be permitted under the ABL Agreement or to
which the Administrative Agent may reasonably agree): (a) cause such Additional
Loan Party to become a party to this Agreement as a Guarantor; (b) cause such
Additional Loan Party to execute and deliver to the Administrative Agent a
Security Agreement Supplement (as defined in the Security Agreement) and such
other amendments to the Collateral Documents as the Administrative Agent may
reasonably deem necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest (as
and to the extent provided in the Collateral Documents) in the Collateral (other
than with respect to real property, which is the subject of clause (c) below) of
such Additional Loan Party; (c) deliver, upon the request of the Administrative
Agent in its sole discretion, to the Administrative Agent with respect to each
Material Real Property owned or held by the each such new Additional Loan Party,
a Mortgage and the applicable deliverables related thereto and described in
Section 4.1(g), subject to Lender confirmation that the deliverables described
in Section 4.1(g)(v) are satisfactory if such Material Real Property is a
Non-Quarry Property; and (d) deliver such other documentation as the
Administrative Agent may reasonably request in accordance with the Collateral
Documents (other than with respect to Mortgages, which are the subject of clause
(c) above) (and subject to the limitations set out therein) in order to cause
the Lien created by the Collateral Documents in such new Additional Loan Party’s
Collateral and in the Capital Stock of such new Additional Loan Party to be duly
perfected in accordance with all requirements of Applicable Law, including the
filing of financing statements in such jurisdictions as may reasonably be
requested by the Administrative Agent, and such other documents with respect to
such new Domestic Subsidiary (or such new Restricted Subsidiary) as the
Administrative Agent may reasonably request that are consistent with the
documents in place or delivered to the Administrative Agent by the Loan Parties
on the Closing Date or as set forth in Section 6.12(c). 6.14 [Reserved]. 6.15
Compliance with ERISA. The Borrower shall, and shall cause each of its
Subsidiaries to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable federal
or state law; (b) cause each applicable Pension Plan (other than a
Multi-employer Plan) that is intended to be qualified under Section 401 of the
Code to be so qualified; (c) make all required contributions to any Plan when
due; (d) not engage in a prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan; (e) not engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA, and (f) ensure that
no Plan (other than a Multi-employer Plan) has an Unfunded Pension Liability, in
each case, that would reasonably be expected to have a Material Adverse Effect.
6.16 Anti-Corruption Laws; Sanctions. The Borrower shall, and shall cause each
of its Subsidiaries to, conduct its businesses in compliance in all material
respects with all applicable Anti-Corruption Laws and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions. 88



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg095.jpg]
6.17 MIRE Events. In connection with any amendment to this Agreement pursuant to
which any increase, extension or renewal of Term Loans is contemplated, the
Borrower shall cause to be delivered to the Administrative Agent for any
Mortgaged Property the deliverables set forth in Section 4.1(g)(v) with respect
to those Mortgaged Properties that are Non-Quarry Properties as well as
amendments to the Mortgages if and to the extent required under Applicable Law,
so-called “date down” and modification endorsements to the existing title
policies bringing forward the date of the existing policy to the date of the
recording of such amendment and insuring the validity and continued priority of
the lien of the insured mortgage together with such other endorsements or
affirmative insurance as the Administrative Agent may reasonably request (or a
new policy of title insurance if such endorsements are not available in the
applicable jurisdiction), an opinion of local counsel concerning the
enforceability of such Mortgage as so amended and such other reasonable and
customary opinions as the Administrative Agent may request, and such other
documents or instruments as the Administrative Agent shall reasonably require,
to the extent necessary to continue the validity and effectiveness of the Liens
granted and intended to be granted by the Mortgages. ARTICLE VII NEGATIVE
COVENANTS The Borrower and each other Loan Party covenant to the Administrative
Agent and each Lender that, from and after the Agreement Date, so long as any of
the Commitments remain in effect, and thereafter until Full Payment of the
Obligations: 7.1 Limitation on Restricted Payments. (a) The Borrower shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly, make
a Restricted Payment if at the time the Borrower or such Restricted Subsidiary
makes such Restricted Payment: (i) a Default or Event of Default shall have
occurred and be continuing (or would result therefrom); (ii) the Borrower is not
entitled to Incur an additional $1.00 of Coverage Indebtedness pursuant to
Section 7.2(a); or (iii) the aggregate amount of such Restricted Payment and all
other Restricted Payments since the Start Date (all payment calculations being
made as if the provisions of this Section 7.1 had been in effect as of the Start
Date and at all times thereafter) would exceed the sum of (without duplication):
(A) 50% of the Consolidated Net Income accrued during the period (treated as one
accounting period) from April 1, 2016 to the end of the most recent Fiscal
Quarter ending at least 45 days prior to the date of such Restricted Payment
(or, in case such Consolidated Net Income shall be a deficit, minus 100% of such
deficit); plus (B) 100% of the aggregate Net Cash Proceeds or Fair Market Value
of any asset (other than cash) received by the Borrower either (x) from the
issuance or sale of its Qualified Capital Stock subsequent to the Start Date or
(y) as a contribution in respect of its Qualified Capital Stock from its
shareholders subsequent to the Start Date, but excluding in each case any Net
Cash Proceeds (1) from Excluded Contributions and (2) from sales to a Subsidiary
of the Borrower or to an employee stock ownership plan or a trust established by
the Borrower or any of its Subsidiaries for the benefit of their employees; plus
(C) the amount by which the principal amount of Indebtedness of the Borrower
(other than Indebtedness owing to a Subsidiary) is reduced upon the conversion
or exchange subsequent to the Start Date of any Indebtedness of the Borrower
convertible or exchangeable for Qualified Capital Stock of the Borrower (less
the amount of any cash, or the fair value of any other 89



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg096.jpg]
property, distributed by the Borrower upon such conversion or exchange);
provided, however, that the foregoing amount shall not exceed the Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary from the sale of
such Indebtedness (excluding Net Cash Proceeds (i) to the extent constituting
Excluded Contributions and (ii) from sales to a Subsidiary of the Borrower or to
an employee stock ownership plan or a trust established by the Borrower or any
of its Subsidiaries for the benefit of their employees); plus (D) an amount
equal to the sum of (x) the aggregate amount of cash and the Fair Market Value
of any asset (other than cash) received by the Borrower or any Restricted
Subsidiary subsequent to the Start Date with respect to Investments (other than
Permitted Investments) made by the Borrower or any Restricted Subsidiary in any
Person (other than the Borrower or any Restricted Subsidiary) and resulting from
repurchases, repayments or redemptions of such Investments or repayments of
loans or advances and releases of guarantees that constitute such Investments,
in each case, by any Person, and dividends or other distributions or payments
with respect to, and proceeds realized on the sale of, such Investments, and (y)
in the event that subsequent to the Closing Date the Borrower redesignates an
Unrestricted Subsidiary to be a Restricted Subsidiary, the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is designated a Restricted Subsidiary (other than to the
extent the Borrower’s Investment in such Unrestricted Subsidiary constituted a
Permitted Investment); provided, however, that the foregoing sum shall not
exceed, in the case of any such Person or Unrestricted Subsidiary, the amount of
Investments (excluding Permitted Investments) previously made (and treated as a
Restricted Payment) by the Borrower or any Restricted Subsidiary in such Person
or Unrestricted Subsidiary; plus (E) the aggregate amount of any Retained
Declined Proceeds since the Closing Date. (b) The preceding provisions of this
Section 7.1 shall not prohibit: (i) any Restricted Payment made out of the Net
Cash Proceeds of the substantially concurrent sale of, or made by conversion or
exchange for, or for consideration consisting only of, Qualified Capital Stock
of the Borrower or a substantially concurrent cash capital contribution received
by the Borrower from one or more of its shareholders with respect to its
Qualified Capital Stock; provided, however, that (A) such Restricted Payment
shall be excluded in the calculation of the amount of Restricted Payments and
(B) the Net Cash Proceeds from such sale or such cash capital contribution (to
the extent so used for such Restricted Payment) shall be excluded from the
calculation of amounts under Section 7.1(a)(iii)(B); (ii) any purchase,
repurchase, redemption, defeasance or other acquisition or retirement for value
of Subordinated Obligations or Specified Junior Indebtedness of the Borrower or
a Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent Incurrence of, Indebtedness of such Person which (x) is permitted to
be Incurred pursuant to Section 7.2 and (y) satisfies the requirements set forth
in the definition of “Refinancing Indebtedness”; provided, however, that such
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value shall be excluded in the calculation of the amount of Restricted
Payments, except any such purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value in connection with a Refinancing of
Indebtedness pursuant to Section 7.2(c)(ii) made on or after the Start Date
shall be included in the calculation of the amount of Restricted Payments; (iii)
the payment of any dividend, distribution or redemption of any Capital Stock,
Subordinated Obligations or Specified Junior Indebtedness within 65 days after
the date of declaration thereof or call for redemption if, at such date of
declaration or call for redemption, such payment or redemption was permitted by
Section 7.1(a) (the declaration of such payment will be deemed a Restricted
Payment under Section 7.1(a) as of the date of declaration and the payment
itself will be deemed to have been paid on such date of declaration and will not
also be deemed a Restricted Payment under Section 7.1(a)); provided, however,
that any Restricted Payment made on or after the Start Date in reliance on this
clause (b)(iii) shall reduce the amount available for Restricted Payments
pursuant to Section 7.1(a)(iii) only once; 90



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg097.jpg]
(iv) so long as no Default has occurred and is continuing, the purchase,
redemption or other acquisition of shares of Capital Stock of the Borrower or
any of its Subsidiaries from then current or former officers, employees,
directors or consultants of the Borrower or any of its Subsidiaries (or
permitted transferees of such individuals), pursuant to the terms of the
agreements (including employment agreements) or plans (or amendments thereto)
approved by the Board of Directors of the Borrower under which such individuals
purchase or sell or are granted the option to purchase or sell, shares of such
Capital Stock; provided, however, that the aggregate amount of such Restricted
Payments (excluding amounts representing cancelation of Indebtedness) shall not
exceed (x) $10,000,000 in any calendar year (with any unused amounts being
available to be used in the following calendar year, but not in any succeeding
calendar year) plus (y) the net cash proceeds of any “key-man” life insurance
policies that have not been applied to the payment of Restricted Payments
pursuant to this clause (b)(iv); provided further, however, that such Restricted
Payments shall be excluded in the calculation of the amount of Restricted
Payments; (v) the declaration and payments of dividends on Disqualified Stock
issued pursuant to Section 7.2; provided, however, that, at the time of payment
of such dividend, no Default shall have occurred and be continuing (or result
therefrom); provided further, however, that such dividends shall be excluded in
the calculation of the amount of Restricted Payments; (vi) repurchases,
redemptions and other acquisitions and retirements of Capital Stock (A)
occurring or deemed to occur upon the acquisition or exercise of stock options
or other similar stock-based awards under equity plans, warrants or other
Capital Stock if such Capital Stock or the proceeds thereof represents or are
used to satisfy a portion of the acquisition or exercise price of such stock
options or other Capital Stock or (B) in connection with a gross up for or
payment of Taxes related to any such stock options or other Capital Stock;
provided, however, that such Restricted Payments shall be excluded in the
calculation of the amount of Restricted Payments; (vii) cash payments in lieu of
the issuance of fractional shares or upon the purchase, redemption or other
acquisition of fractional shares, including in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock of the Borrower or any share dividend, distribution, share split,
reverse share split, merger, consolidation, amalgamation or other business
combination of the Borrower, in each case, permitted by this Agreement;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitations set forth in this Section 7.1 (as determined in good
faith by the Board of Directors of the Borrower); provided further, however,
that such payments shall be excluded in the calculation of the amount of
Restricted Payments; (viii) [Reserved]; (ix) payments of intercompany
subordinated Permitted Indebtedness, the Incurrence of which was permitted under
Section 7.2(b)(v); provided, however, that no Default has occurred and is
continuing or would otherwise result therefrom; provided further, however, that
such payments shall be excluded in the calculation of the amount of Restricted
Payments; (x) any other Restricted Payment in an amount which, when taken
together with all Restricted Payments made pursuant to this clause (x), does not
exceed the greater of (A) $65,000,000 and (B) 7.5% of Consolidated Net Tangible
Assets at the time of such Restricted Payment; provided, however, that (x) at
the time of each such Restricted Payment, no Default shall have occurred and be
continuing (or result therefrom) and (y) each such Restricted Payment made on or
after the Start Date shall be included in the calculation of the amount of
Restricted Payments; (xi) Restricted Payments in an amount that does not exceed
the amount of Excluded Contributions made since the Start Date; provided that
such payments shall be excluded in the calculation of the amount of Restricted
Payments; (xii) the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to the Borrower or any Restricted Subsidiary by,
Unrestricted Subsidiaries; provided, however, that such payments shall be
excluded in the calculation of the amount of Restricted Payments; and 91



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg098.jpg]
(xiii) Restricted Payments in respect of the Borrower’s repurchase or other
acquisition or retirement of warrants existing as of the Start Date with respect
to its Capital Stock; provided, however, that (A) the aggregate amount of such
Restricted Payments shall not exceed $15,000,000 and (B) such Restricted
Payments made on or after the Start Date shall be included in the calculation of
the amount of Restricted Payments. (c) The Borrower, in its sole discretion, may
classify any Restricted Payment as being made in part under one of the
provisions of this Section 7.1 and in part under one or more other such
provisions (or, as applicable, clauses), or reclassify any Restricted Payment
made under one or more of the provisions of this Section 7.1 as being made under
one or more other provisions (or, as applicable, clauses) of this Section 7.1.
(d) If any Person in which an Investment is made, which Investment constitutes a
Restricted Payment when made, thereafter becomes a Loan Party or a Restricted
Subsidiary in accordance with this Agreement, then, in the case of a Loan Party,
all such Investments previously made in such Person, and, in the case of a
Restricted Subsidiary that is not a Loan Party, the portion thereof that would
constitute a Permitted Investment at the time, shall no longer be counted as
Restricted Payments for purposes of calculating the amount of Restricted
Payments pursuant to Section 7.1(a)(iii) above. 7.2 Limitation on Indebtedness.
(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
Incur, directly or indirectly, any Indebtedness; provided, however, that the
Borrower or any Guarantor shall be entitled to Incur Indebtedness if, on the
date of such Incurrence and after giving effect thereto on a pro forma basis,
the Consolidated Coverage Ratio exceeds 2.00 to 1.00 (any such Indebtedness
Incurred pursuant to this Section 7.2(a) being herein referred to as “Coverage
Indebtedness”). (b) Notwithstanding the foregoing Section 7.2(a), the Borrower
and the Restricted Subsidiaries shall be entitled to Incur any or all of the
following Indebtedness (any such Indebtedness Incurred pursuant to this Section
7.2(b) being referred to as “Permitted Indebtedness”): (i) Indebtedness Incurred
by the Borrower or any Guarantor pursuant to one or more Credit Facilities;
provided, however, that, after giving effect to any such Incurrence, the
aggregate principal amount of all Indebtedness Incurred under, and then
outstanding under, this clause (b)(i) does not exceed the greater of (x)
$550,000,000 and (y) the Borrowing Base at the time of such Incurrence; (ii)
Indebtedness arising under the Loan Documents; (iii) the Existing Notes
outstanding on the Agreement Date; (iv) the Incurrence by the Borrower or any
Restricted Subsidiary of the Indebtedness existing as of the Closing Date that
is described on Schedule 7.2; (v) Indebtedness owed to and held by the Borrower
or a Restricted Subsidiary; provided, however, that (A) in the case of any
Indebtedness owed to the Borrower or any Guarantor by any Restricted Subsidiary
that is not a Guarantor, the corresponding Investment made by the Borrower or
any Guarantor must be permitted pursuant to Section 7.1; (B) any subsequent
issuance or transfer of any Capital Stock which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary (or any Guarantor ceasing to be
a Guarantor) or any subsequent transfer of such Indebtedness (other than to the
Borrower or a Restricted Subsidiary permitted by this clause (b)(v)) or any
pledge of such Indebtedness constituting a Permitted Lien (but not foreclosure
thereon) shall be deemed, in each case, to constitute the Incurrence of such
Indebtedness by the obligor thereon not permitted by this clause (b)(v), (C) if
the Borrower Incurs such Indebtedness owing to a Restricted Subsidiary that is
not a Guarantor, such Indebtedness shall either be subject to the Subordinated
Intercompany Note or be expressly subordinated to the Obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent and (D)
if a Guarantor Incurs such Indebtedness owing to a Person that is not the
Borrower or a Guarantor, such Indebtedness shall either be subject to the
Subordinated Intercompany Note or be expressly subordinated to the Obligations
of such Guarantor in a manner reasonably satisfactory to the Administrative
Agent; provided further that nothing in the foregoing clause (C) or (D) shall
prohibit the repayment of such Indebtedness at maturity or otherwise in
compliance with the terms of this Agreement; 92



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg099.jpg]
(vi) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Subsidiary was acquired by the Borrower or a
Restricted Subsidiary or secured by a Lien on an asset acquired by the Borrower
or by a Restricted Subsidiary (other than Indebtedness Incurred in connection
with, or to provide all or any portion of the funds or credit support utilized
to consummate, the transaction or series of related transactions pursuant to
which such Subsidiary or such asset was so acquired); provided, however, that
(A) on the date of such acquisition and after giving pro forma effect thereto,
(x) the Borrower would have been entitled to Incur at least $1.00 of Coverage
Indebtedness pursuant to Section 7.2(a) or (y) the Consolidated Coverage Ratio
is greater than the Consolidated Coverage Ratio immediately prior to giving
effect to such transaction, and (B) the Borrower may, if it so elects, treat as
Indebtedness outstanding on the date of acquisition of any such Restricted
Subsidiary the amount of any undrawn commitment to fund Indebtedness that such
Restricted Subsidiary was entitled to borrow immediately prior to the time of
such acquisition; provided that, in connection with any such election, such
undrawn commitment shall be treated as outstanding Indebtedness for all purposes
under this Agreement, including for purposes of calculating the Consolidated
Coverage Ratio (including under Section 7.2(a)), for so long as such commitment
remains outstanding; (vii) Refinancing Indebtedness in respect of any Coverage
Indebtedness Incurred pursuant to Section 7.2(a) or any Permitted Indebtedness
Incurred pursuant to clause (b)(ii), (b)(iii), (b)(iv), (b)(vi), this clause
(b)(vii), (b)(viii), (b)(xii), (b)(xiii), (b)(xviii), (b)(xxiii) and (b)(xxiv),
or any Indebtedness Incurred to Refinance such Indebtedness; provided, however,
that (A) to the extent such Refinancing Indebtedness directly or indirectly
Refinances Indebtedness of a Subsidiary Incurred pursuant to clause (b)(vi),
such Refinancing Indebtedness shall be Incurred only by such Subsidiary, the
Borrower or the Borrower and such Subsidiary; and (B) in the case of any
Refinancing Indebtedness in respect of Indebtedness (or Refinancing Indebtedness
in respect thereof) Incurred under clause (b)(xxiii) or (b)(xxiv), such
Refinancing Indebtedness shall satisfy the additional requirements of Permitted
Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt or
Permitted Junior Refinancing Debt, as applicable; (viii) Hedging Obligations
Incurred in the ordinary course of business designed to manage interest rates or
interest rate risk, to protect against fluctuations in currency exchange rates
or to manage commodity prices, and not for the purpose of speculation; (ix)
obligations in respect of worker’s compensation claims, self-insurance
obligations, performance, bid and surety bonds, indemnity, judgment, appeal,
advance payment, customs, tax or other guarantees or bonds or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Borrower or any Restricted Subsidiary or relating to
liabilities, obligations or guarantees Incurred in the ordinary course of
business; (x) Indebtedness arising (A) from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of its
Incurrence and (B) in connection with endorsement of instruments for deposit in
the ordinary course of business; (xi) the Guarantee by the Borrower or any
Guarantor of Indebtedness of the Borrower or any Guarantor that was permitted to
be Incurred by another provision of this Section 7.2; provided, however, that if
the Indebtedness being Guaranteed is subordinated to the Obligations, then the
Guarantee thereof Incurred pursuant to this clause (b)(xi) shall be subordinated
to the same extent as the Indebtedness being Guaranteed; (xii) Purchase Money
Indebtedness Incurred to finance the acquisition by the Borrower or a Restricted
Subsidiary of assets in the ordinary course of business, in an aggregate
principal amount which, on the date of such Incurrence, when added together with
the amount of Indebtedness previously Incurred pursuant to this clause (b)(xii)
and then outstanding under this clause (b)(xii), does not exceed the greater of
(A) $100,000,000 and (B) 15.0% of Consolidated Net Tangible Assets at the time
of Incurrence; (xiii) indemnification, Post-Closing Payments or similar
obligations, in each case, Incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Restricted Subsidiary or Capital Stock of a Restricted Subsidiary, other than
Guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing any such
93



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg100.jpg]
acquisition; provided that, in the case of a disposition, the maximum aggregate
liability in respect of all such obligations outstanding under this clause
(b)(xiii) shall at no time exceed the gross proceeds actually received by the
Borrower and the Restricted Subsidiaries in connection with such disposition;
(xiv) Indebtedness of the Borrower or any Restricted Subsidiary Incurred in the
ordinary course of business under Guarantees of Indebtedness of suppliers,
licensees, franchisees or customers in an aggregate amount not to exceed
$20,000,000 at any time outstanding; (xv) Indebtedness Incurred by the Borrower
or any Restricted Subsidiary consisting of obligations to pay insurance
premiums; (xvi) Indebtedness Incurred by the Borrower or any Restricted
Subsidiary related to unfunded or underfunded Pension Plans and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded or underfunded under Applicable Law; (xvii) Indebtedness of the
Borrower or a Restricted Subsidiary in an aggregate principal amount which, when
taken together with all other Indebtedness Incurred pursuant to, and outstanding
on the date of such Incurrence under, this clause (b)(xvii) does not exceed the
greater of (A) $125,000,000 and (B) 17.5% of Consolidated Net Tangible Assets at
the time of Incurrence; provided that the aggregate principal amount of
Indebtedness that may be Incurred pursuant to this clause (xvii) by Restricted
Subsidiaries that are not Guarantors shall not exceed $10,000,000 at the time of
Incurrence; (xviii) Acquired Indebtedness of Persons that are merged into or
consolidated with the Borrower or any Restricted Subsidiary in accordance with
Section 7.8 (other than Indebtedness Incurred in connection with, or to provide
all or any portion of the funds or credit support utilized to consummate, any
such transaction or series of transactions); provided, however, the Borrower
may, if it so elects, treat as Indebtedness outstanding on the date of such
merger or consolidation the amount of any undrawn commitment to fund
Indebtedness that such other Person was entitled to borrow immediately prior to
the time of such merger; provided that, in connection with any such election,
such undrawn commitment shall be treated as outstanding Indebtedness for all
purposes under this Agreement, including for purposes of calculating the
Consolidated Coverage Ratio (including for purposes of Section 7.8), for so long
as such commitment remains outstanding; provided, further, that the aggregate
principal amount of Indebtedness that may be Incurred pursuant to this clause
(xviii) by Restricted Subsidiaries that are not Guarantors shall not exceed
$10,000,000 at the time of Incurrence; (xix) Indebtedness of the Borrower or any
Restricted Subsidiary supported by one or more letters of credit issued under a
Credit Facility in accordance with Section 7.2(b)(i) above; provided that such
Indebtedness is in a principal amount not in excess of the stated amount of such
letter(s) of credit; (xx) Indebtedness of the Borrower or any Restricted
Subsidiary to current or former officers, directors, consultants and employees
thereof, their respective estates, spouses or former spouses, in each case, to
finance the purchase, redemption or other acquisition of Capital Stock of the
Borrower or any of its Subsidiaries permitted by Section 7.1(b)(iv) in an amount
not to exceed $20,000,000 at any time outstanding; (xxi) Indebtedness of Foreign
Subsidiaries in an aggregate principal amount which, when taken together with
all other Indebtedness Incurred pursuant to, and outstanding on the date of such
Incurrence under, this clause (b)(xxi) does not exceed $65,000,000; (xxii)
Indebtedness constituting Incremental Equivalent Debt to the extent permitted to
be Incurred pursuant to Section 2.12(g); (xxiii) Permitted Unsecured Refinancing
Debt; and (xxiv) Permitted First Priority Refinancing Debt and Permitted Junior
Priority Refinancing Debt. 94



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg101.jpg]
(c) Notwithstanding the foregoing, neither the Borrower nor any Guarantor will
Incur any Permitted Indebtedness if the proceeds thereof are used, directly or
indirectly, to Refinance any Subordinated Obligations or any Specified Junior
Indebtedness of the Borrower or any Guarantor unless either (i) such
Indebtedness shall be subordinated in right of payment to the Obligations or
junior in Lien priority to all of the Liens securing the Obligations (or be
unsecured), as applicable, to at least the same extent as such Subordinated
Obligations or Specified Junior Indebtedness, or (ii) such Refinancing shall
constitute a Restricted Payment pursuant to Section 7.1(a) that reduces the
available amount of Restricted Payments under Section 7.1(a)(iii) by the
principal amount of such Subordinated Obligations or Specified Junior
Indebtedness Refinanced, as applicable. (d) For the purposes of determining
compliance with, and the outstanding principal amount of Indebtedness Incurred
pursuant to and in compliance with, this Section 7.2: (i) notwithstanding the
following clauses (ii) through (iv), any Indebtedness outstanding under (A) the
ABL Agreement (and any Refinancing thereof) will be treated as Incurred under
Section 7.2(b)(i) above and (B) the Existing Notes outstanding on the Agreement
Date shall be treated as Incurred pursuant to Section 7.2(b)(iii) above; (ii) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described above, the
Borrower, in its sole discretion, will classify such item of Indebtedness (or
any portion thereof) at the time of Incurrence and will only be required to
include the amount and type of such Indebtedness in one of the above clauses;
(iii) the Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described above and,
in that connection, the Borrower will be entitled to treat a portion of such
Indebtedness as Coverage Indebtedness and the balance of such Indebtedness as an
item or items of Permitted Indebtedness; and (iv) any Indebtedness originally
classified as Incurred pursuant to Section 7.2(a) above or one of the clauses in
Section 7.2(b) above (other than Indebtedness described in clause (i) of this
Section 7.2(d), if any) may later be reclassified from time to time by the
Borrower such that it will be deemed as having been Incurred as Coverage
Indebtedness pursuant to Section 7.2(a) above or as Indebtedness permitted
pursuant to another clause in Section 7.2(b) above, as applicable, to the extent
that such reclassified Indebtedness could be Incurred pursuant thereto at the
time of such reclassification. (e) For purposes of determining compliance with
any Dollar denominated restriction on the Incurrence of Indebtedness or any
other covenant, limitation or ratio in this Agreement, the Dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was Incurred. Notwithstanding any other provision of
this Agreement , the maximum amount of Indebtedness that the Borrower or any
Restricted Subsidiary may Incur pursuant to this Section 7.2 shall not be deemed
to be exceeded, nor shall any other covenant, limitation or ratio in this
Agreement be deemed to be breached or exceeded, solely as a result of
fluctuations in exchange rates or currency values. (f) This Agreement will not
treat (1) unsecured Indebtedness as subordinated or junior to secured
Indebtedness merely because it is unsecured, (2) secured Indebtedness as
subordinated or junior to any other secured Indebtedness merely because it has a
junior priority with respect to the same collateral or is secured with different
collateral, or (3) any Indebtedness as subordinated or junior to other
Indebtedness by virtue of structural subordination, maturity date or being
guaranteed by less than all guarantors of such other Indebtedness. 7.3
Limitation on Liens. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, Incur or permit to exist any Lien of any nature
whatsoever on any of its properties (including Capital Stock of a 95



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg102.jpg]
Restricted Subsidiary), whether owned at the Agreement Date or thereafter
acquired, securing any Indebtedness, except for Permitted Liens. 7.4 Limitations
on Restrictions on Distributions from Restricted Subsidiaries. (a) The Borrower
shall not, and shall not permit any Restricted Subsidiary to, create or
otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (i)
pay dividends or make any other distributions on its Capital Stock to the
Borrower or a Restricted Subsidiary or pay any Indebtedness owed to the Borrower
or any Restricted Subsidiary (it being understood that the priority of any
Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Capital Stock shall be
deemed to not be a restriction on the ability to pay dividends or make other
distributions on Capital Stock), (ii) make any loans or advances to the Borrower
or any Restricted Subsidiary or (iii) transfer any of its property or assets to
the Borrower or any Restricted Subsidiary, except: (A) with respect to clauses
(a)(i), (a)(ii) and (a)(iii), (1) any encumbrance or restriction pursuant to the
ABL Agreement or the Existing Notes Indenture, or any other agreement in effect
at or entered into on the Agreement Date and set forth on Schedule 7.4; (2) any
encumbrance or restriction with respect to a Restricted Subsidiary pursuant to
an agreement relating to any Indebtedness Incurred by such Restricted Subsidiary
on or prior to the date on which such Restricted Subsidiary was acquired by the
Borrower (other than Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary or was acquired by the Borrower) and
outstanding on such date; (3) any encumbrance or restriction pursuant to an
agreement effecting a Refinancing of Indebtedness Incurred pursuant to an
agreement referred to in Section 7.4(a)(A)(1) or (2) or this clause (3) or
contained in any amendment to an agreement referred to in Section 7.4(a)(A)(1)
or (2) or this clause (3); provided, however, that the encumbrances and
restrictions with respect to such Restricted Subsidiary contained in any such
refinancing agreement or amendment are not materially less favorable, taken as a
whole, to the Borrower (as determined by the Board of Directors of the Borrower
in its good faith judgment) than encumbrances and restrictions with respect to
such Restricted Subsidiary contained in such predecessor agreements; (4) any
encumbrance or restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Capital Stock or assets of such Restricted Subsidiary
(including by merger or consolidation) pending the closing of such transaction;
(5) any encumbrance or restriction pursuant to Applicable Law, rule, regulation
or order; (6) restrictions on cash, cash equivalents, Temporary Cash Investments
or other deposits or net worth imposed under contracts entered into in the
ordinary course of business, including such restrictions imposed by customers or
insurance, surety or bonding companies; (7) any encumbrance or restriction with
respect to a Foreign Subsidiary entered into the ordinary course of business or
pursuant to the terms of Indebtedness that was Incurred by such Foreign
Subsidiary in compliance with the terms of this Agreement; (8) provisions
contained in any license, permit or other accreditation with a regulatory
authority entered into in the ordinary course of business; (9) provisions in
agreements or instruments that prohibit the payment or making of dividends or
other distributions other than on a pro rata basis; 96



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg103.jpg]
(10) customary supermajority voting provisions and other customary provisions
with respect to the disposition or distribution of earnings or other assets,
each contained in corporate charters, bylaws, stockholders’ agreements, limited
liability company agreements, partnership agreements, joint venture agreements
and other similar agreements entered in the ordinary course of business of the
Borrower and its Restricted Subsidiaries; (11) any encumbrance or restriction
contained in agreements governing or relating to Royalty Interests made in the
ordinary course of business; (12) encumbrances or restrictions existing under or
by reason of other Indebtedness (including Hedging Obligations), Disqualified
Stock or Preferred Stock permitted to be Incurred subsequent to the Agreement
Date pursuant to Section 7.2 and the provisions relating to such encumbrance or
restriction contained in such Indebtedness, Disqualified Stock or Preferred
Stock are not materially less favorable to the Borrower, taken as a whole, as
determined by the Board of Directors of the Borrower in good faith, than the
provisions contained herein as in effect on the Agreement Date; and (13) any
encumbrance or restriction arising pursuant to a Cash Management Arrangement;
(B) with respect to clause (a)(iii) only, (1) any encumbrance or restriction
consisting of customary nonassignment provisions in leases, Licenses or similar
agreements to the extent such provisions restrict the transfer of the lease,
License or similar agreement or the property subject thereto; (2) any
encumbrance or restriction contained in security agreements or mortgages
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property or assets subject to such
security agreements or mortgages; (3) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary; and (4)
encumbrances and restrictions contained in contracts entered into in the
ordinary course of business not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value, property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
and its Restricted Subsidiaries taken as a whole. (b) In each case set forth
above, notwithstanding any stated limitation on the assets or property that may
be subject to such encumbrance or restriction, an encumbrance or restriction on
a specified asset or property or group or type of assets or property may also
apply to all improvements, repairs, additions, attachments and accessions
thereto, assets and property affixed or appurtenant thereto, parts, replacements
and substitutions therefor, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof. 7.5
Limitation on Sales of Assets and Subsidiary Stock. (a) The Borrower shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly,
consummate any Asset Disposition, unless: (i) the Borrower or such Restricted
Subsidiary receives consideration at the time of such Asset Disposition at least
equal to the Fair Market Value (including as to the value of all non-cash
consideration) of the shares and other assets subject to such Asset Disposition
(in each case, such Fair Market Value to be determined on the date of
contractually agreeing to such Asset Disposition); and (ii) at least 75.0% of
the consideration thereof received by the Borrower or such Restricted Subsidiary
is in the form of cash or Temporary Cash Investments. (b) For purposes of clause
(a)(ii) of this Section 7.5, and for no other purpose under this Agreement, the
following shall be deemed to be Temporary Cash Investments: 97



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg104.jpg]
(i) the assumption or Discharge of Senior Indebtedness of the Borrower or any
Guarantor (other than obligations in respect of Disqualified Stock of the
Borrower or Preferred Stock of a Guarantor) or any Indebtedness or Preferred
Stock of a Restricted Subsidiary that is not a Guarantor and the release of the
Borrower or such Restricted Subsidiary from all liability on such Indebtedness
in connection with such Asset Disposition; (ii) any securities or other
obligations received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days after such Asset Disposition, to the extent of the cash
received in that conversion; (iii) the Fair Market Value of (A) any assets
(other than securities) received by the Borrower or any Restricted Subsidiary to
be used by it in the Related Business, (B) Capital Stock in a Person that is a
Restricted Subsidiary or in a Person engaged in the Related Business that shall
become a Restricted Subsidiary immediately upon the acquisition of such Person
by the Borrower or any Restricted Subsidiary or (C) a combination of (A) and
(B); and (iv) any Designated Non-cash Consideration received by the Borrower or
such Restricted Subsidiary in such Asset Disposition having an aggregate Fair
Market Value, taken together with the Fair Market Value of all other Designated
Non-cash Consideration received pursuant to this clause (iv) that is at that
time outstanding, not greater than 7.5% of Consolidated Net Tangible Assets at
the time of the receipt of such Designated Non-cash Consideration, with the Fair
Market Value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value. (c)
The Borrower shall apply the Net Available Cash from any Asset Disposition as
required by Section 2.3(b)(iii). 7.6 Limitation on Affiliate Transactions. (a)
The Borrower shall not, and shall not permit any Restricted Subsidiary to, enter
into or permit to exist any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property, employee
compensation arrangements or the rendering of any service) with (which term, for
purposes of this Section 7.6, shall include “for the benefit of” where
appropriate in the context) any Affiliate of the Borrower that involves an
amount in excess of $10,000,000 (an “Affiliate Transaction”) unless: (i) the
terms of the Affiliate Transaction are not materially less favorable to the
Borrower or such Restricted Subsidiary than those that could reasonably be
expected to be obtained at the time of the Affiliate Transaction in arm’s-length
dealings with a Person who is not an Affiliate; and (ii) if such Affiliate
Transaction involves an amount in excess of $30,000,000, the terms of the
Affiliate Transaction are set forth in writing and a majority of the
non-employee directors of the Borrower disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (i) above are satisfied and have approved the relevant Affiliate
Transaction as evidenced by a resolution of the Board of Directors of the
Borrower. (b) The provisions of Section 7.6(a) shall not prohibit: (i) (A) any
Restricted Payment permitted to be made pursuant to Section 7.1 or any Permitted
Investment (or any Affiliate Transaction that would constitute a Restricted
Payment or Permitted Investment but for the exclusions from such definitions and
their component definitions) and (B) any Permitted Lien; (ii) any employment
agreement or other employment compensation plan in existence on the Agreement
Date or entered into thereafter in the ordinary course of business, including
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower; 98



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg105.jpg]
(iii) reasonable compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans), indemnification
arrangements, employment and severance agreements provided on behalf of
directors, officers and employees of the Borrower or its Restricted
Subsidiaries, in each case, approved by the Board of Directors of the Borrower
or, in the case of indemnification arrangements, consistent with applicable
charter, by-law or statutory provisions; (iv) any transaction with the Borrower,
a Restricted Subsidiary or joint venture or similar entity that would constitute
an Affiliate Transaction solely because the Borrower or a Restricted Subsidiary
owns an equity interest in or otherwise controls such Restricted Subsidiary,
joint venture or similar entity; (v) the issuance or sale of any Capital Stock
(other than Disqualified Stock) of the Borrower; (vi) transactions with
customers, clients, vendors, suppliers or other purchasers or sellers of goods
or services, in each case in the ordinary course of business (including pursuant
to joint venture agreements); (vii) any transaction on arm’s-length terms with
any non-Affiliate that becomes an Affiliate as a result of such transaction;
(viii) any agreement as in effect on the Agreement Date and described on
Schedule 7.6 and any amendments, renewals or extensions of any such agreement
(so long as such amendments, renewals or extensions, taken as a whole, are not
materially less favorable to the Borrower or the Restricted Subsidiaries) and
the transactions evidenced thereby; (ix) reasonable advances to or
reimbursements of employees for moving expenses, travel expenses and similar
expenditures, in each case, in the ordinary course of business of the Borrower
or any of its Restricted Subsidiaries; and (x) any Affiliate Transaction with
respect to which the Board of Directors of the Borrower shall have received a
written opinion from an investment banking firm, accounting firm or appraisal
firm of national standing (provided that such firm is not an Affiliate of the
Borrower) to the effect that such Affiliate Transaction is fair, from a
financial standpoint, to the Borrower and its Restricted Subsidiaries or is not
materially less favorable to the Borrower and its Restricted Subsidiaries than
could reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate. 7.7 Limitation on Line of
Business. The Borrower shall not, and shall not permit any Restricted Subsidiary
to, engage in any business other than a Related Business, except to such extent
as would not be material to the Borrower and its Restricted Subsidiaries as a
whole. 7.8 Limitation on Fundamental Changes. The Borrower shall not, and shall
not permit any Restricted Subsidiary to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that: (a) so long as no Event of Default has occurred
and is continuing or would result therefrom and immediately after giving pro
forma effect to such transaction, either (x) the Borrower (or Successor
Borrower, as applicable) would be able to Incur an additional $1.00 of Coverage
Indebtedness pursuant to Section 7.2(a) or (y) the Consolidated Coverage Ratio
of the Borrower (or Successor Borrower, as applicable) is greater than the
Consolidated Coverage Ratio of the Borrower immediately prior to giving effect
to such transaction, then any Subsidiary or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (A) the
Borrower shall be the continuing or surviving corporation or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the
Borrower (such other Person, the “Successor Borrower”), (i) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia 99



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg106.jpg]
or any territory thereof, (ii) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in a form reasonably
satisfactory to the Administrative Agent, (iii) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement hereto confirmed that its Guaranty hereunder shall apply to any
Successor Borrower’s obligations under this Agreement, (iv) each Subsidiary
grantor and each Subsidiary pledgor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to any
applicable Collateral Document affirmed that its obligations thereunder shall
apply to its Guaranty as reaffirmed pursuant to clause (iii), and (v) the
Successor Borrower shall have delivered to the Administrative Agent (x) an
Officers’ Certificate stating that such merger, amalgamation, or consolidation
and such supplements preserve the enforceability of the Guaranty and the
perfection and priority of the Liens under the applicable Collateral Documents
and (y) if requested by the Administrative Agent, an Opinion of Counsel to the
effect that such merger, amalgamation, or consolidation does not violate this
Agreement or any other Loan Document and that the provisions set forth in the
preceding clauses (iii) and (iv) preserve the enforceability of the Guaranty and
the perfection of the Liens created under the applicable Collateral Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement); (b)
so long as no Event of Default has occurred and is continuing or would result
therefrom and immediately after giving pro forma effect to such transaction,
either (x) the Borrower would be able to Incur an additional $1.00 of Coverage
Indebtedness pursuant to Section 7.2(a) or (y) the Consolidated Coverage Ratio
of the Borrower is greater than the Consolidated Coverage Ratio of the Borrower
immediately prior to giving effect to such transaction, then any Subsidiary or
any other Person (other than the Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Borrower (in each
case, other than the Borrower); provided that (A) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, (1)
a Restricted Subsidiary shall be the continuing or surviving Person or (2) the
Borrower shall cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (B) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to this Agreement and the
relevant Collateral Documents in form and substance reasonably satisfactory to
the Administrative Agent in order to become a Guarantor and pledgor, mortgagor
and grantor, as applicable, hereunder and thereunder for the benefit of the
Secured Parties, and (C) the Borrower shall have delivered to the Administrative
Agent an Officers’ Certificate stating that such merger, amalgamation or
consolidation and any such supplements to any Collateral Document preserve the
enforceability of the Guaranty and the perfection and priority of the Liens
under the applicable Collateral Documents; (c) (i) any Restricted Subsidiary
that is not a Loan Party may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to the Borrower or any other Restricted Subsidiary or (ii) any
Loan Party (other than the Borrower) may convey, sell, lease, assign, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
dissolution or otherwise) to any other Loan Party; (d) any Subsidiary may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to a Loan Party;
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets; (e) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and (f) the
Borrower and the Restricted Subsidiaries may consummate a merger, dissolution,
liquidation, consolidation, investment or conveyance, sale, lease, assignment or
disposition, the purpose of which is to effect an Asset Disposition (which for
purposes of this clause (f), will include any 100



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg107.jpg]
disposition below the dollar threshold set forth in clause (C) of the definition
of “Asset Disposition”) permitted by Section 7.5 or an Investment permitted
pursuant to Section 7.1 or an Investment that constitutes a Permitted
Investment. 7.9 Impairment of Security Interest. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, take or knowingly or
negligently omit to take, any action which action or omission might or would
have the result of materially impairing the security interest with respect to
the Collateral for the benefit of the Secured Parties. 7.10 Amendment of
Subordinated Obligations and Specified Junior Indebtedness. The Borrower will
not, and will not permit any Restricted Subsidiary to, amend or modify the
documentation governing any Subordinated Obligations or Specified Junior
Indebtedness, if the effect of such amendment or modification is materially
adverse to the Lenders; provided that any such amendment or modification will be
deemed not to be materially adverse to the Lenders if such Subordinated
Indebtedness or Specified Junior Indebtedness, as applicable, could otherwise be
Incurred under this Agreement (including as Indebtedness that does not
constitute Subordinated Obligations or Specified Junior Indebtedness) with such
terms as so amended or modified at the time of such amendment or modification.
7.11 Fiscal Year. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, change its Fiscal Year without the consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed);
provided that, in connection with any such change, the Administrative Agent and
the Borrower shall enter into any amendment to this Agreement necessary to
incorporate such change in Fiscal Year and maintain the intent of any provisions
impacted thereby. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.1 Events of
Default. Any of the following shall constitute an event of default (each, an
“Event of Default”): (a) Non-Payment. The Borrower or any other Loan Party fails
to (i) pay when and as required to be paid herein, any amount of principal of
any Term Loan or (ii) pay within three (3) Business Days after the same becomes
due, any interest on any Term Loan, or any fee due hereunder, or (iii) pay
within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or (b) Specific Covenants.
(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.2, 6.3(d), 6.4 (with respect to the Borrower
only), 6.10, 6.11, 6.12 or 6.13 or Article VII, or (ii) any of the Guarantors
fails to perform or observe any term, covenant or agreement contained in Article
X; or (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.1(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after a Responsible Officer of such Loan Party has
knowledge thereof or receives notice thereof from Administrative Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (provided that, to the extent
any such representation and warranty is qualified by, or subject to,
“materiality”, “Material Adverse Effect” or similar language, the same shall be
true and correct in all respects); or 101



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg108.jpg]
(e) Cross-Default; Cross-Acceleration. (i) Any payment default shall occur with
respect to any payment of principal of or interest on any Indebtedness of any
Loan Party, in each case (excluding the Term Loans and any Indebtedness owed to
the Borrower or any other Loan Party) in excess of the Threshold Amount and such
default shall continue beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, (ii) any
default shall occur with respect to the observance or performance by any Loan
Party of any other agreement relating to any Indebtedness of any Loan Party
(excluding Indebtedness hereunder) referred to in clause (i) above or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”) and such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given and (in the case of the preceding clause (i) or this clause (ii)) such
default, event or condition shall not have been remedied or waived by or on
behalf of such holder or holders (provided that this clause (ii) shall not apply
to (w) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder, (x) any termination event or similar event
pursuant to the terms of any Interest Rate Agreement, Currency Agreement or
Commodity Agreement), (y) obligations arising due to the delivery of a notice of
voluntary prepayment of Indebtedness if such voluntary prepayment is permitted
hereunder or (z) mandatory prepayments of asset-based loans in an aggregate
principal amount not in excess of the Threshold Amount), or (iii) there shall
have been an Acceleration of any Indebtedness (excluding Indebtedness hereunder)
referred to in clause (i) above and, if the Administrative Agent has not yet
commenced the exercise of remedies under the Loan Documents, such Acceleration
shall not have been rescinded; or (f) Insolvency Proceedings, Etc. Any Loan
Party or any Significant Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) Any Loan Party becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate unpaid amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multi-employer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries to the Pension Plan, Multi-employer Plan or the PBGC, other than
liability that has been satisfied or otherwise is no longer outstanding, in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multi-employer Plan in an aggregate amount in excess of the Threshold Amount; or
102



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg109.jpg]
(j) Invalidity of Loan Documents. Any provision (not contemplated by Section
8.1(l) below) of any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any such provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any such provision of any Loan
Document, or revokes, terminates or rescinds any such provision of any Loan
Document; or (k) Change of Control. There occurs any Change of Control; or (l)
Collateral Documents. Any Collateral Document after delivery thereof pursuant to
Section 4.1, 6.12 or 6.13 shall for any reason (other than pursuant to, or as
permitted by, the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, which Collateral has a Fair Market Value in excess of the
Threshold Amount; or (m) Subordination. (i) The subordination provisions of the
documents evidencing or governing any subordinated Indebtedness of any Loan
Party (the “Subordination Provisions”) shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable subordinated Indebtedness; or (ii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the Administrative Agent and the Lenders or (C) that all payments
of principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions. 8.2 Remedies
upon Event of Default. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions: (a) declare the
commitment of each Lender to make Terms Loans to be terminated, whereupon such
commitments and obligation shall be terminated; (b) declare the unpaid principal
amount of all outstanding Term Loans, all interest accrued and unpaid thereon,
and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; and (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents; provided,
however, that upon the occurrence of an event described in Section 8.1(f) with
respect to the Borrower, the obligation of each Lender to make Term Loans shall
automatically terminate, the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender. 8.3 Application of Funds. After the exercise of remedies provided
for in Section 8.2 (or after the Term Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.2), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.15, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the 103



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg110.jpg]
respective Lenders) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interest on the Term
Loans and other Obligations arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them; Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX THE AGENT 9.1 Appointment and Authority. (a) Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.5 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.4(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. 9.2
Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 9.3 Exculpatory Provisions.
The Administrative Agent or the Arranger, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent or
the Arranger, as applicable: 104



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg111.jpg]
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; (c) shall not have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
to any Lender any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates, that is
communicated to, obtained or in the possession of, the Administrative Agent,
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein; (d) shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 and 8.2) or (ii) in the absence
of its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender; (e) shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and (f) shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this Agreement relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Term Loans, or disclosure of confidential
information, to any Disqualified Institution (other than any such assignment,
participation or disclosure made by the Administrative Agent in its capacity as
a Lender hereunder). 9.4 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Term Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Term Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent 105



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg112.jpg]
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. 9.5 Delegation of Duties. The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. 9.6 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States; provided that such successor shall, so long as
no Default or Event of Default exists at such time, be subject to the consent of
the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date. (b) If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent, appoint
a successor; provided that such successor shall, so long as no Default or Event
of Default exists at such time, be subject to the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.1(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.6). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 11.4 shall continue in effect for 106



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg113.jpg]
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent. 9.7 Non-Reliance on the Administrative Agent,
the Arranger and the Other Lenders. Each Lender expressly acknowledges that none
of the Administrative Agent nor the Arranger has made any representation or
warranty to it, and that no act by the Administrative Agent or the Arranger
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Loan Party of any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the Arranger to any Lender as to any matter, including whether the
Administrative Agent or the Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon the Administrative Agent, the Arranger, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. 9.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents. 9.9
Administrative Agent May File Proofs of Claim; Credit Bidding. (a) In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Term Loans and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Section 2.7 and 11.4) allowed in such judicial proceeding; andto collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the 107



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg114.jpg]
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.7
and 11.4. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or shares of Capital Stock thereof shall
be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 11.1 of this Agreement), and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
shares of Capital Stock and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action. 9.10 Concerning the
Collateral, Guaranties and Related Loan Documents. (a) Each Lender authorizes
and directs the Administrative Agent to enter into the other Loan Documents,
including the ABL Intercreditor Agreement and any Acceptable Intercreditor
Agreement, for the ratable benefit and obligation of the Administrative Agent
and the Lenders. Each Lender agrees that any action taken by the Administrative
Agent or the Required Lenders, as applicable, in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the
Administrative Agent or the Required Lenders, as applicable, of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders. The
Lenders acknowledge that the Term Loans and all interest, fees and expenses
hereunder constitute one Indebtedness, secured pari passu by all of the
applicable Collateral. (b) Each Lender authorizes and directs the Administrative
Agent to enter into (i) the Collateral Documents, (ii) the ABL Intercreditor
Agreement and any Acceptable Intercreditor Agreement for the benefit of the
Lenders and the other Secured Parties, (iii) any amendments to, waivers of or
supplements to or other modifications of the Collateral Documents, the ABL
Intercreditor Agreement or any Acceptable Intercreditor Agreement, in each case
with respect to the preceding clauses (i), (ii) and (iii), in connection with
the Incurrence by the Borrower of Incremental Term Loans, Refinancing Term Loans
or other Indebtedness secured by a Permitted Lien (each, an “Intercreditor
Agreement Supplement”) to permit such Incremental Term Loans, Refinancing Term
Loans, or other Indebtedness to be secured by a valid, perfected Lien on
Collateral (with such priority as may be designated by the relevant Loan
Parties, as and to the extent such priority is permitted by the Loan Documents)
(it being agreed that any 108



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg115.jpg]
Lien securing such Indebtedness (other than Incremental Term Loans and
Refinancing Term Loans) shall be granted pursuant to security documents separate
from the Collateral Documents) and (iv) any Incremental Term Amendment,
Extension Amendment or Refinancing Amendment as provided in Sections 2.12, 2.13
and 2.14, respectively, and any amendment as provided in Section 1.3(b) or
Section 7.11. Each Lender hereby agrees that, except as otherwise set forth
herein, any action taken by the Administrative Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Collateral Documents, any
applicable intercreditor agreement, including the ABL Intercreditor Agreement or
any applicable Acceptable Intercreditor Agreement, any Intercreditor Agreement
Supplement, any Incremental Term Amendment, any Extension Amendment or any
Refinancing Amendment and the exercise by the Administrative Agent or the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. (b) Without limiting the foregoing provisions
of this Section 9.10 and Section 9.9, each of the Lenders irrevocably authorizes
the Administrative Agent, at its option and in its discretion, (i) to release
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document (i) upon Full Payment of the Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document
to a Person that is not a Loan Party, (iii) that constitutes “Excluded Assets”
or (iv) if approved, authorized or ratified in writing in accordance with
Section 11.1; (c) to release any Guarantor from its obligations under this
Agreement and the other Loan Documents if such Person ceases to be a Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction permitted under
the Loan Documents; provided, however, that no Guarantor shall be released from
its obligations under this Agreement and the other Loan Documents as a result of
it becoming an Excluded Subsidiary of the type described in clause (e) of the
definition thereof following the sale, transfer or other distribution of any
shares of Capital Stock or other equity interests of such Guarantor (and which
clause is the only basis on which such Guarantor would constitute an Excluded
Subsidiary) unless such sale, transfer or other disposition is made in good
faith to a bona fide unaffiliated third party and not for the primary purpose of
obtaining a release of such Guarantor from its obligations under this Agreement
and the other Loan Documents; provided, further, that no such release shall
occur if such Person is to become or remain an obligor or a guarantor in respect
of any Long-Term Indebtedness of the Borrower or any Guarantor in excess of the
Threshold Amount; and (d) to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clause (7) of the definition of
“Permitted Liens.” Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under its Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
its Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral. 9.11 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases 109



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg116.jpg]
being a Lender party hereto, for the benefit of the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Term
Loans, the Commitments or this Agreement, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95- 60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Term Loans, the Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Term Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement, or (iv) such other representation, warranty and covenant as may
be agreed in writing between the Administrative Agent, in its sole discretion,
and such Lender. (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Term Loans, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X GUARANTY 10.1 Guaranty of the Obligations. Subject to the provisions
of Section 10.2, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the benefit of the
Secured Parties the due and punctual payment in full of all Obligations of the
Borrower, when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any equivalent provision in any
applicable jurisdiction) (collectively, the “Guaranteed Obligations”). Each
Guarantor, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor under this ARTICLE X not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal, state or provincial law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether at the stated maturity, by acceleration or otherwise) and not of 110



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg117.jpg]
collection, and waives any right to require that any resort be had by
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligation. 10.2 Contribution by Guarantors. All Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty. Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor, to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors, multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Contributing Guarantor for purposes of this Section
10.2, any assets or liabilities of such Contributing Guarantor arising by virtue
of any rights to subrogation, reimbursement or indemnification or any rights to
or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 10.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 10.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 10.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third-party beneficiary to the contribution
agreement set forth in this Section 10.2. 10.3 Payment by Guarantors. (a)
Subject to Section 10.2, the Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code or any equivalent provision in
any applicable jurisdiction), the Guarantors will upon demand pay, or cause to
be paid, in cash, to the Administrative Agent, for the benefit of the Secured
Parties, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code or other similar
legislation in any jurisdiction, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Borrower for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to the Secured Parties as aforesaid. 10.4 Liability of Guarantors
Absolute. Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows: (a) this Guaranty is a guaranty of payment when due and not
of collectability. This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety; (b) the Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Borrower and the Administrative Agent or
any other Secured Party with respect to the existence of such Event of Default;
111



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg118.jpg]
(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions; (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent or any other Secured Party is awarded a judgment in any
suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations; (e)
the Administrative Agent and/or the other Secured Parties, upon such terms as
they deem appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of the Administrative Agent
for the benefit of the Secured Parties in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that the Administrative Agent may have against any such
security, in each case as the Administrative Agent in its discretion may
determine consistent herewith or any applicable security agreement (including
the Security Agreement), including foreclosure on any such security pursuant to
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable, and even though such action operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents; and (f) this Guaranty and the obligations of the Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though the Administrative Agent or the Secured Parties might
have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) the Administrative Agent’s or the Lenders’ consent to the
change, reorganization or termination of the corporate structure or existence of
the Borrower or any of its Subsidiaries and to any corresponding 112



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg119.jpg]
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Borrower may allege or assert against the Administrative Agent or any
other Secured Party in respect of the Guaranteed Obligations, including failure
of consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as a Guarantor in
respect of the Guaranteed Obligations. 10.5 Waivers by Guarantors. Each
Guarantor hereby waives, for the benefit of the Administrative Agent and each
other Secured Party: (a) any right to require the Administrative Agent or any
other Secured Party, as a condition of payment or performance by such Guarantor,
to (i) proceed against the Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account, Securities Account or Commodities Account (each as defined in
the Security Agreement) or credit on the books of the Administrative Agent or
any other Secured Party in favor of the Borrower or any other Person, or (iv)
pursue any other remedy in the power of the Administrative Agent or any other
Secured Party whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of the Borrower or any
other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon the Administrative Agent’s or any other Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (e) (i) any principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that the Administrative Agent or any other Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrowers and notices of any of the matters referred to in Section 10.4 and
any right to consent to any thereof; and (g) any defenses or benefits that may
be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof other than
Full Payment of the Obligations. 10.6 Guarantors’ Rights of Subrogation,
Contribution, etc. Until the Guaranteed Obligations shall have been indefeasibly
paid in full and all Commitments shall have terminated, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that the Administrative Agent
or any other Secured Party now has or may hereafter have against the Borrower,
and (c) any benefit of, and any right to participate in, any collateral or
security now or hereafter held by the Administrative Agent or any other Secured
Party. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and all Commitments shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by 10.2. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against the Borrower or against any collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Administrative
Agent or any other Secured Party may have against the Borrower, to all right,
title and interest the Secured Parties may have in any such collateral or
security, and to any 113



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg120.jpg]
right the Administrative Agent or any other Secured Party may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent and the other Secured Parties and shall forthwith be paid
over to the Administrative Agent to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. 10.7 Subordination of Other Obligations. Any indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent and the other Secured Parties and shall
forthwith be paid over to the Administrative Agent to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof. 10.8 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and all Commitments shall have terminated. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations. 10.9 Authority of
Guarantors or Borrowers. It is not necessary for the Administrative Agent or any
other Secured Party to inquire into the capacity or powers of any Guarantor or
the Borrower or any officers, directors or any agents acting or purporting to
act on behalf of any of them. 10.10 Financial Condition of the Borrower. Any
Term Loan may be made to the Borrower or continued from time to time, without
notice to or authorization from any Guarantor regardless of the financial or
other condition of the Borrower at the time of any such grant or continuation.
Neither the Administrative Agent nor any other Secured Party shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of the Administrative Agent or any other
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower now known or hereafter known by the
Administrative Agent or any other Secured Party. 10.11 Bankruptcy, etc. (a) So
long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of the Administrative Agent, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrower or any other Guarantor. (b) The
obligations of the Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any other
Guarantor or by any defense which the Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. (c) Each Guarantor acknowledges and agrees
that any interest on any portion of the Guaranteed Obligations which accrues
after the commencement of any case or proceeding referred to in Section 10.11(b)
above (or, if interest on any portion of the Guaranteed Obligations ceases to
accrue by operation of law by reason of the commencement of such case or
proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of the
Guarantors and the Secured Parties that the Guaranteed Obligations which are
guaranteed by the Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve the Borrower of any portion of
such Guaranteed Obligations. The Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the 114



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg121.jpg]
Administrative Agent and the other Secured Parties, or allow the claim of the
Administrative Agent and the other Secured Parties in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.
(d) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from the Administrative Agent or any other Secured Party
as a preference, fraudulent transfer or otherwise, and any such payments which
are so rescinded or recovered shall constitute Guaranteed Obligations for all
purposes hereunder. ARTICLE XI MISCELLANEOUS 11.1 Amendments, Etc. Subject to
Section 3.3(c), Section 2.12, 2.13, 2.14 and the last paragraph of this Section
11.1, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall: (a)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender
(it being understood that a waiver of any Default, Event of Default or mandatory
prepayment hereunder will not constitute an extension or increase of any
Commitment); (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment (it being understood
that a waiver of any Default, Event of Default or mandatory prepayment hereunder
will not constitute such a postponement); (c) reduce the principal of, or the
rate of interest specified herein on, any Term Loan, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such amount (it being understood that a
waiver of any Default, Event of Default or mandatory prepayment hereunder will
not constitute such a reduction in principal); provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate; (d) change (i) Section 8.3 or (ii) except as provided in Section
2.12, 2.13 and 2.14, change Section 2.3(b)(v) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby; (e) change (i) any
provision of this Section 11.1 or the definition of “Required Lenders” or
“Required Class Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; (f) release all or substantially all of the
value of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender; (g) release all or substantially all
of the Guaranties of the Guarantors pursuant to Article X, without the written
consent of each Lender, except to the extent the release of any Subsidiary from
its Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or 115



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg122.jpg]
(h) directly, materially and adversely affect the rights of Lenders holding
Commitments or Term Loans of one Class differently from the rights of Lenders
holding Commitments or Term Loans of any other Class without the written consent
of the applicable Required Class Lenders; and provided, further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (ii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended and the
maturity date of any of its Term Loans may not be extended, the rate of interest
on any of its Term Loans may not be reduced and the principal amount of any of
its Term Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any waiver, amendment, consent or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely relative to other affected Lenders
shall require the consent of such Defaulting Lender. Notwithstanding any
provision herein to the contrary, this Agreement and the other Loan Documents
may be amended (i) to cure any ambiguity, mistake, omission, defect or
inconsistency, (ii) in accordance with Section 2.12 to incorporate the terms of
any Incremental Term Loans and to provide for non-pro rata borrowings and
payments of any amounts hereunder as between the Term Loans or other loans and
any Commitments or other commitments in connection therewith, (iii) in
accordance with Section 2.13 to effectuate an Extension Amendment and to provide
for non-pro rata borrowings and payments of any amounts hereunder as between the
Term Loans and any Commitments in connection therewith, (iv) in accordance with
Section 2.14 to incorporate the terms of any Refinancing Term Commitments and to
provide for non-pro rata borrowings and payments of any amounts hereunder as
between the Term Loans or other loans and any Commitments or other commitments
in connection therewith, (v) in accordance with Section 1.3(b) in connection
with a change in GAAP or the application thereof or (vi) in accordance with
Section 7.11, in each case, with the consent of the Administrative Agent but
without the consent of any Lender (except as expressly provided in Section 2.12,
2.13 or 2.14, as applicable). 11.2 Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.2; and (ii) if to any other
Lender, to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower). Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in sub clause (b) below
shall be effective as provided in such clause (b). (b) Electronic
Communications. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or 116



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg123.jpg]
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e- mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Administrative Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.
(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non- public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws. (e)
Reliance by Administrative Agent and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices and Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent and each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
11.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or 117



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg124.jpg]
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.8 (subject to the terms of Section
2.11), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.2 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 11.4 Expenses; Indemnity; Damage Waiver. (a)
Costs and Expenses. The Borrower agrees to pay to the Administrative Agent, for
its benefit, on demand, all reasonable and documented out-of-pocket costs and
expenses that the Administrative Agent pays or incurs in connection with the
negotiation, preparation, syndication, consummation, administration, enforcement
and termination of this Agreement or any of the other Loan Documents, including:
(a) Attorney Costs; (b) reasonable and documented, out-of-pocket costs and
expenses for any amendment, supplement, waiver, consent or subsequent closing in
connection with the Loan Documents and the transactions contemplated thereby;
(c) reasonable and documented, out-of-pocket costs and expenses of lien
searches; (d) documented, out-of-pocket Taxes, and reasonable and documented,
out-of-pocket fees and other charges for filing financing statements and
continuations and other actions to perfect, protect and continue the
Administrative Agent’s Liens (including reasonable costs and expenses paid or
incurred by the Administrative Agent in connection with the consummation of this
Agreement); and (e) reasonable sums paid or incurred to pay any amount or take
any action required of the Loan Parties under the Loan Documents that the Loan
Parties fail to pay or take. In addition, the Borrower agrees to pay, during or
after the existence of an Event of Default, (i) on demand to the Administrative
Agent, for its benefit, all costs and expenses incurred by the Administrative
Agent (including Attorney Costs), and (ii) to the Lenders, on demand, all
reasonable and actual fees, expenses and disbursements incurred by the
applicable Lenders for one law firm retained by such Lenders (and, in the event
of any conflict of interest among (x) any applicable Lenders, on the one hand,
and (y) the Administrative Agent or the other Lenders, on the other hand, one
additional law firm for the Lenders subject to such conflict), in each case,
paid or incurred to obtain payment of the Obligations, enforce the
Administrative Agent’s Liens, sell or otherwise realize upon the applicable
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Administrative Agent or any
Lender arising out of the transactions contemplated hereby (including
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by the Borrower and other Loan Parties.
(b) Indemnification by the Borrower. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including
Attorney Costs of the Administrative Agent and reasonable legal costs and
expenses of the Lenders of one law firm retained by such Lenders (and, in the
event of any conflict of interest among (x) any applicable Lenders, on the one
hand, and (y) the Administrative Agent or the other Lenders, on the other hand,
one additional law firm in each relevant jurisdiction for the Lenders subject to
such conflict)) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, 118



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg125.jpg]
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any sub
agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.1), (ii) any Term Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee, (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for a material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a claim not involving an act or
omission of the Borrower and that is brought by an Indemnitee against another
Indemnitee (other than against the Arranger or the Administrative Agent in their
capacities as such). Without limiting the provisions of Section 3.1(c), this
Section 11.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under clauses (a) or (b) of this Section
11.4 to be paid by it to the Administrative Agent (or any sub-agent thereof) or
any Related Party thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub- agent) in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.10(d). (d) Waiver of
Consequential Damages, Etc. To the fullest extent permitted by Applicable Law,
the Borrower shall not assert, and hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. (e) Payments. All
amounts due under this Section 11.4 shall be payable not later than ten (10)
Business Days after demand therefor. (f) Survival. The agreements in this
Section 11.4 and the indemnity provisions of Section 11.2(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of all Commitments hereunder and the repayment, satisfaction or
discharge of all the other Obligations. 119



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg126.jpg]
11.5 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the Full
Payment of the Obligations and the termination of this Agreement. 11.6
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.6(b) and in the case of any
assignee that is the Borrower, Section 11.6(f), (ii) by way of participation in
accordance with the provisions of Section 11.6(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.6(e)
(and, except as expressly set forth in Section 11.6(g), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 11.6 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Term Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and/or the Term
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in clause (b)(i)(B) of this Section 11.6 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in clause (b)(i)(A) of this Section 11.6, the aggregate amount of the
Commitment or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Term Loans of the assigning Lender subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if a
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000. (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Term Loans or the Commitment assigned; (iii) Required Consents. No
consent shall be required for any assignment except to the extent required by
clause (b)(i)(B) of this Section 11.6 and, in addition: 120



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg127.jpg]
(A) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) a Specified Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the credit facility provided herein; and (B) the consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) shall be required for assignments in respect of (i) any unfunded
Commitment if such assignment is to a Person that is not a Lender with a
Commitment hereunder, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund. (iv) Assignment and Assumption.
The assignor or assignee party to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower except in accordance with Section 11.6(f), (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of one
or more natural Persons). (vi) Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Term
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this clause (vi), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. (vii) Subject to acceptance and
recording thereof by the Administrative Agent pursuant to clause (c) of this
Section 11.6, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.4, 3.5 and 11.4 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 11.6.
121



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg128.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of one or more natural Persons, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Term Loans owing to it; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.4(c) without regard to the existence of any participation. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.6 (it being understood that
the documentation required under Section 3.1(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 11.6;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.6 and 11.13 as if it were an assignee under clause (b) of this
Section 11.6 and (B) shall not be entitled to receive any greater payment under
Sections 3.1 or 3.4, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or 122



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg129.jpg]
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (f)
Assignments to the Borrower. Notwithstanding anything to the contrary contained
in this Section 11.6 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its Commitment or Term Loans owing to it to the
Borrower on a non-pro rata basis through (i) one or more modified Dutch auctions
open to all Lenders in accordance with the procedures set forth below or (ii)
open market purchases on a non-pro rata basis, in each case subject to the
following limitations: (i) In the case of any Dutch auction, (A) notice of the
Auction shall be made to all Lenders and (B) the Auction shall be conducted
pursuant to such procedures as the Auction Manager may establish which are
consistent with this Section 11.6(f) and the Auction Procedures set forth on
Exhibit L and are otherwise reasonably acceptable to the Borrower, the Auction
Manager and the Administrative Agent; (ii) With respect to all repurchases made
by the Borrower pursuant to this Section 11.6(f), (A) the Borrower shall deliver
to the Administrative Agent a certificate of a Responsible Officer stating that
(1) no Default or Event of Default has occurred and is continuing or would
result from such repurchase and (2) as of (x) the launch date of (I) the
applicable Auction or (II) the open market purchases, as the case may be, and
(y) the effective date of any corresponding Affiliate Assignment Agreement, it
is not in possession of any information regarding the Borrower, its Subsidiaries
or its Affiliates, or their assets, the Borrower’s ability to perform its
obligations hereunder or any other matter that may be material to a decision by
any Lender to participate in any such Auction or open market purchase or enter
into any Affiliate Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Administrative Agent, the
Auction Manager (in connection with an Auction, if applicable) and the Lenders,
(B) all such repurchases by the Borrower shall be made at a discount to the par
principal amount of the Term Loans assigned, (C) the Borrower shall not use the
proceeds of any loans under the ABL Agreement or any other revolving credit loan
to acquire any such Term Loans and (D) the assigning Lender and the Borrower
shall execute and deliver to the Administrative Agent and, in connection with
any Auction, the Auction Manager, if applicable, an Affiliate Assignment
Agreement; and (iii) Following any repurchase by the Borrower pursuant to this
Section 11.6(f), the Term Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by Borrower), for all purposes of this Agreement and all other
Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or (C)
the determination of Required Lenders, or for any similar or related purpose,
under this Agreement or any other Loan Document, and such cancellation shall
reduce the remaining installments of principal required by Section 2.5 in
inverse order of maturity. In connection with any Term Loans repurchased and
cancelled pursuant to this Section 11.6(f), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation. (g) Disqualified Institutions. (i) No assignment shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the applicable Lender entered into a binding agreement to sell and
assign all or a portion of its rights and obligations under this Agreement to
such Person (unless the Borrower has consented to such assignment as otherwise
contemplated by this Section 11.6, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply. (ii) If any assignment is made to any Disqualified Institution
without the Borrower’s prior consent in violation of clause (i) above, or if any
Person becomes a Disqualified Institution after the applicable 123



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg130.jpg]
Trade Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent (A) prepay any
Term Loans held by such Disqualified Institution by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (B) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.6), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and the other Loan Documents; provided that (i)
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.6(b), (ii) such assignment does not conflict with
Applicable Laws and (iii) in the case of clause (A), the Borrower shall not use
the proceeds from any Term Loans to prepay Term Loans held by Disqualified
Institutions. (iii) Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2). (iv) The
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same. Without limiting the foregoing, the
Administrative Agent hereby agrees to make available a current list of
Disqualified Institutions of the type identified under clauses (i) and (ii) of
the definition of Disqualified Institution and, to the extent identified in
writing to the Administrative Agent by the Borrower, clause (iii) of the
definition of Disqualified Institution, upon written request for such list from
any Lender (other than a Disqualified Institution). 11.7 Treatment of Certain
Information; Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, its auditors and
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.7, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.12 or 2.14
(it being understood that the DQ List may be disclosed to any assignee or
prospective assignee, in reliance on this clause (f)), (g) on a confidential
basis to (i) any rating agency in connection 124



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg131.jpg]
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers of
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.7, (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (z) is independently discovered or developed by a
party hereto without utilizing any Information received from the Borrower or
violating the terms of this Section 11.7. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and general
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section
11.7, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, and in each case, from their Related Parties, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.7 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non- public information in accordance with Applicable Law, including
United States Federal and state securities Laws. 11.8 Right of Setoff. If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
Obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such Obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section
11.8 are in addition to other rights and remedies (including other rights of
setoff) that such Lender, or their respective Affiliates, may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. 11.9 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by Applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by Applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) 125



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg132.jpg]
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement. 11.11 Survival of
Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of making any
Term Loan hereunder, and shall continue in full force and effect as long as any
Term Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. 11.13
Replacement of Lenders. If the Borrower is entitled to replace a Lender pursuant
to the provisions of Section 3.6, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.1 and 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.6(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Term Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.4 or
payments required to be made pursuant to Section 3.1, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with Applicable Laws; and 126



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg133.jpg]
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that (a)
an assignment required pursuant to this Section 11.13 may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee and (b) the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender; provided,
further that any such documents shall be without recourse to or warranty by the
parties thereto. 11.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. (a) SUBMISSION TO JURISDICTION. THE BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. (b) WAIVER OF VENUE. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B)
OF THIS SECTION 11.14. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (c)
SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS 127



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg134.jpg]
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 11.15 Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15. 11.16 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each of the Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Borrower and the other Loan Parties is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, the other Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any of
other Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each of the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby. 11.17 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. 11.18 USA
PATRIOT Act. Each Lender that is subject to the Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each other Loan Party, which 128



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg135.jpg]
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Act. The Borrower and each other Loan Party shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act. 11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. 11.20
Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an Affected Financial Institution; and (b) the effects of any Bail-In Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable Resolution
Authority. 11.21 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 11.21, the following terms have
the following meanings: 129



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg136.jpg]
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). [Remainder of Page Left Blank] 130



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg137.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above. BORROWER U.S. CONCRETE, INC., a
Delaware corporation by /s/ Paul M. Jolas Name: Paul M. Jolas Title: Senior Vice
President, General Counsel, and Secretary [Signature Page to Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg138.jpg]
GUARANTORS ALBERTA INVESTMENTS, INC. ALLIANCE HAULERS, INC. AMERICAN CONCRETE
PRODUCTS, INC. ATLAS REDI-MIX, LLC ATLAS-TUCK CONCRETE, INC. BEALL CONCRETE
ENTERPRISES, LLC BODE CONCRETE LLC BODE GRAVEL CO. BRECKENRIDGE READY MIX, INC.
CENTRAL CONCRETE SUPPLY CO., INC. COLONIAL CONCRETE, CO. CUSTOM-CRETE, LLC
CUSTOM-CRETE REDI-MIX, LLC EASTERN CONCRETE MATERIALS, INC. HAMBURG QUARRY
LIMITED LIABILITY COMPANY INGRAM CONCRETE, LLC KURTZ GRAVEL COMPANY LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC MASTER MIX, LLC MASTER MIX CONCRETE, LLC NEW
YORK SAND & STONE, LLC NYC CONCRETE MATERIALS, LLC PEBBLE LANE ASSOCIATES, LLC
PREMCO ORGANIZATION, INC. REDI-MIX GP, LLC REDI-MIX, LLC SIERRA PRECAST, INC.
SMITH PRE-CAST, INC. SUPERIOR CONCRETE MATERIALS, INC. TITAN CONCRETE
INDUSTRIES, INC. USC ATLANTIC, INC. USC-JENNA, LLC USC MANAGEMENT CO., LLC
USC-NYCON, LLC USC PAYROLL, INC. U.S. CONCRETE ON-SITE, INC. USC-NEW YORK
PAYROLL, LLC USC TECHNOLOGIES, INC. VALENTE EQUIPMENT LEASING CORP. WMC IP, INC.
A.B. OF SAYVILLE, LTD. BSLH REALTY CORP. CORAM MATERIALS CORP. MILLER PLACE
DEVELOPMENT LLC MLFF REALTY CORP. [Signature Page to Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg139.jpg]
by /s/ Paul M. Jolas Name: Paul M. Jolas Title: Vice President and Secretary
YARDARM, LLC POLARIS AGGREGATES INC. by /s/ Paul M. Jolas Name: Paul M. Jolas
Title: Secretary REDI-MIX CONCRETE, L.P., by Redi-Mix GP, LLC, its general
partner by /s/ Paul M. Jolas Name: Paul M. Jolas Title: Vice President and
Secretary [Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg140.jpg]
GUARANTORS NORCAL MATERIALS, INC. by /s/ Mark B. Peabody Name: Mark B. Peabody
Title: President USC-Kings, LLC WMC OP, LLC by /s/ Mark B. Peabody Name: Mark B.
Peabody Title: Vice President and Secretary OUTRIGGER, LLC by /s/ Mark B.
Peabody Name: Mark B. Peabody Title: Secretary [Signature Page to Credit and
Guaranty Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg141.jpg]
GUARANTORS 160 EAST 22ND TERMINAL LLC AGGREGATE & CONCRETE TESTING, LLC FERRARA
BROS., LLC FERRARA WEST LLC RIGHT AWAY REDY MIX INCORPORATED ROCK TRANSPORT,
INC. by /s/ Ronnie Pruitt Name: Ronnie Pruitt Title: President SUPERIOR CONCRETE
MATERIALS, INC. by /s/ Ronnie Pruitt Name: Ronnie Pruitt Title: Vice President
[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg142.jpg]
BANK OF AMERICA, N.A., individually, and as the Administrative Agent and
Arranger By: /s/ Mollie S. Camp Name: Mollie S. Camp Title: Vice President BOFA
SECURITIES, INC., as Arranger By: /s/ Mark Kushemba Name: Mark Kushemba Title:
Managing Director [Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------



 
[exhibit101uscrcreditandg143.jpg]
SCHEDULE 1.1 LENDERS’ COMMITMENTS Lender Initial Term Loan Commitment Bank of
America, N.A. $180,000,000.00



--------------------------------------------------------------------------------



 